Name: 2004/635/EC: Council Decision of 21 April 2004 concerning the conclusion of a Euro-Mediterranean Agreement establishing an Association between the European Communities and their Member States, of the one part, and the Arab Republic of Egypt, of the other part
 Type: Decision
 Subject Matter: European construction;  Africa;  economic geography
 Date Published: 2004-09-30

 30.9.2004 EN Official Journal of the European Union L 304/38 COUNCIL DECISION of 21 April 2004 concerning the conclusion of a Euro-Mediterranean Agreement establishing an Association between the European Communities and their Member States, of the one part, and the Arab Republic of Egypt, of the other part (2004/635/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 310, in conjunction with the second sentence of Article 300(2) and the second subparagraph of Article 300(3) thereof (1), Having regard to the proposal from the Commission (2), Having regard to the assent of the European Parliament (3), Whereas: (1) The Euro-Mediterranean Agreement establishing an Association between the European Communities and their Member States, of the one part, and the Arab Republic of Egypt, of the other part, signed on behalf of the European Community, in Luxembourg on 25 June 2001, should be approved. (2) The provisions of this Agreement that fall within the scope of Part III, Title IV of the Treaty establishing the European Community bind the United Kingdom and Ireland as separate Contracting Parties, and not as part of the European Community, until the United Kingdom or Ireland (as the case may be) notifies the Arab Republic of Egypt that it has become bound as part of the European Community in accordance with the Protocol on the position of the United Kingdom and Ireland annexed to the Treaty on European Union and the Treaty establishing the European Community. The same applies to Denmark, in accordance with the Protocol annexed to those Treaties on the position of Denmark, HAS DECIDED AS FOLLOWS: Article 1 The Euro-Mediterranean Agreement establishing an Association between the European Communities and their Member States, of the one part, and the Arab Republic of Egypt, of the other part (hereinafter referred to as the Association Agreement), together with the Annexes and Protocols annexed thereto, and the joint declarations, declarations by the European Community and Exchange of Letters attached to the Final Act, are hereby approved on behalf of the European Community. The texts referred to in the first subparagraph are attached to this Decision. Article 2 1. The position to be taken by the Community within the Association Council, and within the Association Committee when the latter is empowered to act by the Association Council, shall be determined by the Council on the basis of a proposal by the Commission, in accordance with the corresponding provisions of the Treaties. 2. In accordance with Article 75 of the Association Agreement the President of the Council shall preside over the Association Council. A representative of the Commission shall preside over the Association Committee, in accordance with the Rules of Procedure thereof. 3. The decision to publish the decisions of the Association Council and the Association Committee in the Official Journal of the European Union shall be taken on a case-by-case basis by the Council. Article 3 The President of the Council, on behalf of the European Community, is hereby authorised to designate the persons empowered to give the notification provided for in Article 92 of the Association Agreement. Done at Luxembourg, 21 April 2004. For the Council The President J. WALSH (1) The European Community has taken over all rights and obligations of the European Coal and Steel Community following the latter's expiry on 23 July 2002 (OJ L 194, 23.7.2002, p. 35). (2) OJ C 304 E, 30.10.2001, p. 2. (3) OJ C 153 E, 27.6.2002, p. 264. EURO-MEDITERRANEAN AGREEMENT establishing an Association between the European Communities and their Member States, of the one part, and the Arab Republic of Egypt, of the other part THE KINGDOM OF BELGIUM, THE KINGDOM OF DENMARK, THE FEDERAL REPUBLIC OF GERMANY, THE HELLENIC REPUBLIC, THE KINGDOM OF SPAIN, THE FRENCH REPUBLIC, IRELAND, THE ITALIAN REPUBLIC, THE GRAND DUCHY OF LUXEMBOURG, THE KINGDOM OF THE NETHERLANDS, THE AUSTRIAN REPUBLIC, THE PORTUGUESE REPUBLIC, THE FINNISH REPUBLIC, THE KINGDOM OF SWEDEN, THE UNITED KINGDOM OF GREAT BRITAIN AND NORTHERN IRELAND, Contracting Parties to the Treaty establishing the EUROPEAN COMMUNITY and the Treaty establishing the EUROPEAN COAL AND STEEL COMMUNITY, hereinafter referred to as the Member States, and the EUROPEAN COMMUNITY, and the EUROPEAN COAL AND STEEL COMMUNITY, hereinafter referred to as the Community, of the one part, and THE ARAB REPUBLIC OF EGYPT, hereinafter referred to as Egypt, of the other part, CONSIDERING the importance of the existing traditional links between the Community, its Member States and Egypt, and the common values that they share, CONSIDERING that the Community, its Member States and Egypt wish to strengthen those links and to establish lasting relations based on partnership and reciprocity, CONSIDERING the importance which the Parties attach to the principles of the United Nations Charter, particularly the observance of human rights, democratic principles and political and economic freedoms which form the very basis of the Association, DESIROUS of establishing and developing regular political dialogue on bilateral and international issues of mutual interest, CONSIDERING the difference in economic and social development existing between Egypt and the Community and the need to strengthen the process of economic and social development in Egypt, DESIROUS of enhancing their economic relations and, in particular, the development of trade, investment and technological cooperation, supported by a regular dialogue, on economic, scientific, technological, cultural, audiovisual and social matters with a view to improving mutual knowledge and understanding, CONSIDERING the commitment of the Community and Egypt to free trade, and in particular to compliance with the rights and obligations arising out of the provisions of the General Agreement on Tariffs and Trade of 1994 and of the other multilateral agreements annexed to the agreement establishing the World Trade Organisation, CONSCIOUS of the need to associate their efforts to strengthen political stability and economic development in the region through the encouragement of regional cooperation, CONVINCED that the Association Agreement will create a new climate for their relations, HAVE AGREED AS FOLLOWS: Article 1 1. An Association is hereby established between the Community and its Member States of the one part and Egypt of the other part. 2. The aims of this Agreement are:  to provide an appropriate framework for political dialogue, allowing the development of close political relations between the Parties,  to establish conditions for the progressive liberalisation of trade in goods, services and capital,  to foster the development of balanced economic and social relations between the Parties through dialogue and cooperation,  to contribute to the economic and social development of Egypt,  to encourage regional cooperation with a view to the consolidation of peaceful co-existence and economic and political stability,  to promote cooperation in other areas which are of mutual interest. Article 2 Relations between the Parties, as well as all the provisions of the Agreement itself, shall be based on respect of democratic principles and fundamental human rights as set out in the Universal Declaration on Human Rights, which guides their internal and international policy and constitutes an essential element of this Agreement. TITLE I POLITICAL DIALOGUE Article 3 1. A regular political dialogue shall be established between the Parties. It shall strengthen their relations, contribute to the development of a lasting partnership and increase mutual understanding and solidarity. 2. The political dialogue and cooperation shall aim, in particular, to:  develop better mutual understanding and an increasing convergence of positions on international issues, and in particular on those issues likely to have substantial effects on one or the other Party,  enable each Party to consider the position and interests of the other,  enhance regional security and stability,  promote common initiatives. Article 4 The political dialogue shall cover all subjects of common interest, and, in particular peace, security, democracy and regional development. Article 5 1. The political dialogue shall take place at regular intervals and whenever necessary, in particular: (a) at ministerial level, mainly in the framework of the Association Council; (b) at senior official level of Egypt of the one part, and of the Presidency of the Council and of the Commission of the other; (c) by taking full advantage of all diplomatic channels including regular briefings by officials, consultations on the occasion of international meetings and contacts between diplomatic representatives in third countries; (d) by any other means which would make a useful contribution to consolidating, developing and stepping up this dialogue. 2. There shall be a political dialogue between the European Parliament and the Egyptian People's Assembly. TITLE II FREE MOVEMENT OF GOODS BASIC PRINCIPLES Article 6 The Community and Egypt shall gradually establish a free trade area over a transitional period not exceeding 12 years from the entry into force of this Agreement, according to the modalities set out in this Title and in conformity with the provisions of the General Agreement on Tariffs and Trade of 1994 and of the other multilateral agreements on trade in goods annexed to the Agreement establishing the World Trade Organisation (WTO), hereinafter referred to as the GATT. CHAPTER 1 Industrial products Article 7 The provisions of this Chapter shall apply to products originating in the Community and Egypt falling within Chapters 25 to 97 of the Combined Nomenclature and of the Egyptian Customs tariff with the exception of the products listed in Annex I. Article 8 Imports into the Community of products originating in Egypt shall be allowed free of customs duties and of any other charge having equivalent effect and free of quantitative restrictions and of any other restriction having equivalent effect. Article 9 1. Customs duties and charges having equivalent effect applicable on import into Egypt of products originating in the Community listed in Annex II shall be gradually abolished in accordance with the following schedule:  on the date of entry into force of this Agreement each duty and charge shall be reduced to 75 % of the basic duty,  one year after the date of entry into force of this Agreement each duty and charge shall be reduced to 50 % of the basic duty,  two years after the date of entry into force of this Agreement each duty and charge shall be reduced to 25 % of the basic duty,  three years after the date of entry into force of this Agreement any remaining duty and charge shall be abolished. 2. Customs duties and charges having equivalent effect applicable on import into Egypt of the products originating in the Community listed in Annex III shall be gradually abolished in accordance with the following schedule:  three years after the date of entry into force of this Agreement each duty and charge shall be reduced to 90 % of the basic duty,  four years after the date of entry into force of this Agreement each duty and charge shall be reduced to 75 % of the basic duty,  five years after the date of entry into force of this Agreement each duty and charge shall be reduced to 60 % of the basic duty,  six years after the date of entry into force of this Agreement each duty and charge shall be reduced to 45 % of the basic duty,  seven years after the date of entry into force of this Agreement each duty and charge shall be reduced to 30 % of the basic duty,  eight years after the date of entry into force of this Agreement each duty and charge shall be reduced to 15 % of the basic duty,  nine years after the date of entry into force of this Agreement any remaining duty and charge shall be abolished. 3. Customs duties and charges having equivalent effect applicable on import into Egypt of the products originating in the Community listed in Annex IV shall be gradually abolished in accordance with the following schedule:  five years after the date of entry into force of this Agreement each duty and charge shall be reduced to 95 % of the basic duty,  six years after the date of entry into force of this Agreement each duty and charge shall be reduced to 90 % of the basic duty,  seven years after the date of entry into force of this Agreement each duty and charge shall be reduced to 75 % of the basic duty,  eight years after the date of entry into force of this Agreement each duty and charge shall be reduced to 60 % of the basic duty,  nine years after the date of entry into force of this Agreement each duty and charge shall be reduced to 45 % of the basic duty,  10 years after the date of entry into force of this Agreement each duty and charge shall be reduced to 30 % of the basic duty,  11 years after the date of entry into force of this Agreement each duty and charge shall be reduced to 15 % of the basic duty,  12 years after the date of entry into force of this Agreement any remaining duty and charge shall be abolished. 4. Customs duties and charges having equivalent effect applicable on import into Egypt of the products originating in the Community listed in Annex V shall be gradually abolished in accordance with the following schedule:  six years after the date of entry into force of this Agreement each duty and charge shall be reduced to 90 % of the basic duty,  seven years after the date of entry into force of this Agreement each duty and charge shall be reduced to 80 % of the basic duty,  eight years after the date of entry into force of this Agreement each duty and charge shall be reduced to 70 % of the basic duty,  nine years after the date of entry into force of this Agreement each duty and charge shall be reduced to 60 % of the basic duty,  10 years after the date of entry into force of this Agreement each duty and charge shall be reduced to 50 % of the basic duty,  11 years after the date of entry into force of this Agreement each duty and charge shall be reduced to 40 % of the basic duty,  12 years after the date of entry into force of this Agreement each duty and charge shall be reduced to 30 % of the basic duty,  13 years after the date of entry into force of this Agreement each duty and charge shall be reduced to 20 % of the basic duty,  14 years after the date of entry into force of this Agreement each duty and charge shall be reduced to 10 % of the basic duty,  15 years after the date of entry into force of this Agreement any remaining duty and charge shall be abolished. 5. Customs duties and charges having equivalent effect applicable to imports into Egypt of products originating in the Community, other than those in Annexes II, III, IV and V shall be abolished in accordance with the relevant schedule on the basis of a decision of the Association Committee. 6. In the event of serious difficulties for a given product, the relevant timetables in accordance with paragraphs 1, 2, 3 and 4 may be reviewed by the Association Committee by common accord on the understanding that the schedule for which the review has been requested may not be extended in respect of the product concerned beyond the maximum transitional period. If the Association Committee has not taken a decision within 30 days of its application to review the timetable, Egypt may suspend the timetable provisionally for a period that may not exceed one year. 7. For each product concerned, the basic duty to be gradually reduced as provided for in paragraphs 1, 2, 3 and 4 shall be the rates referred to in Article 18. Article 10 The provisions concerning the abolition of customs duties on imports shall also apply to customs duties of a fiscal nature. Article 11 1. By way of derogation from the provisions of Article 9, Egypt may take exceptional measures of limited duration to increase or re-introduce customs duties. 2. Such measures may only apply to new and infant industries or to sectors undergoing restructuring or experiencing serious difficulties, particularly where those difficulties entail severe social problems. 3. Customs duties on import into Egypt of products originating in the Community that are introduced by such exceptional measures may not exceed 25 % ad valorem, and must retain a preferential margin for products originating in the Community. The total value of imports of the products subjected to such measures may not exceed 20 % of total imports of industrial products from the Community during the last year for which statistics are available. 4. Such measures shall be applied for no longer than five years, except where a longer duration is authorised by the Association Committee. They shall cease to apply at the latest on expiry of the maximum transitional period. 5. Such measures may not be introduced for a given product if more than three years have elapsed since the abolition of all duties, quantitative restrictions and charges and measures having equivalent effect on the product concerned. 6. Egypt shall inform the Association Committee of any exceptional measures it intends to adopt and, at the Community's request, consultations shall be held on the measures and sectors concerned before they are implemented. When adopting such measures, Egypt shall provide the Committee with a schedule for the abolition of the customs duties introduced pursuant to this Article. Such schedule shall provide for the phasing out of the duties concerned by equal annual instalments, starting no later than the end of the second year following their introduction. The Association Committee may decide on a different schedule. 7. By way of derogation from the provisions of paragraph 4, the Association Committee may exceptionally, in order to take into account the difficulties involved in setting up new industries, endorse the measures already taken by Egypt pursuant to paragraph 1 for a maximum period of four years beyond the 12 years transitional period. CHAPTER 2 Agricultural, fisheries and processed agricultural products Article 12 The provisions of this Chapter shall apply to products originating in the Community and Egypt falling within Chapters 1 to 24 of the Combined Nomenclature and of the Egyptian Customs tariff and to the products listed in Annex I. Article 13 The Community and Egypt shall progressively establish a greater liberalisation of their trade in agricultural, fisheries and processed agricultural products of interest to both parties. Article 14 1. Agricultural products originating in Egypt listed in Protocol 1 on importation into the Community shall be subject to the arrangements set out in that Protocol. 2. Agricultural products originating in the Community listed in Protocol 2 on importation into Egypt shall be subject to the arrangements set out in that Protocol. 3. Trade for processed agricultural products falling under this chapter shall be subject to the arrangements set out in Protocol 3. Article 15 1. During the third year of implementation of the Agreement, the Community and Egypt shall examine the situation in order to determine the measures to be applied by the Community and Egypt from the beginning of the fourth year after the entry into force of the Agreement, in accordance with the objective set out in Article 13. 2. Without prejudice to the provisions of paragraph 1 and taking account of the volume of trade in agricultural, fisheries and processed agricultural products between them and of their particular sensitivity, the Community and Egypt shall examine in the Association Council, product by product and on an orderly and reciprocal basis, the possibility of granting each other further concessions. Article 16 1. In the event of specific rules being introduced as a result of the implementation of its agricultural policy or of any alteration of the current rules or in the event of any alteration or extension of the provisions relating to the implementation of its agricultural policy, the Party concerned may amend the arrangements resulting from the Agreement in respect of the products concerned. 2. In such cases, the Party concerned shall inform the Association Committee. At the request of the other Party, the Association Committee shall meet to take due account of the interests of the other Party. 3. If the Community or Egypt, in applying paragraph 1, modifies the arrangements made by this Agreement for agricultural products, they shall accord imports originating in the other Party an advantage comparable to that provided for in this Agreement. 4. The application of this Article should be the subject of consultations in the Association Council. CHAPTER 3 Common provisions Article 17 1. No new quantitative restrictions on imports or any other restriction having equivalent effect shall be introduced in trade between the Community and Egypt. 2. Quantitative restrictions on imports and any other restriction having equivalent effect in trade between the Community and Egypt shall be abolished from the entry into force of this Agreement. 3. The Community and Egypt shall not apply to exports between themselves either customs duties or charges having equivalent effect, or quantitative restrictions or measures having equivalent effect. Article 18 1. The applicable rates for imports between the Parties shall be the WTO bound rate or lower applied rate enforced as of 1 January 1999. If, after 1 January 1999, a tariff reduction is applied on an erga omnes basis, the reduced rate shall apply. 2. No new customs duties on imports or exports, or charges having equivalent effect, shall be introduced, nor shall those already applied be increased, in trade between the Community and Egypt, unless this Agreement provides otherwise. 3. The Parties shall communicate to each other their respective applied rates on 1 January 1999. Article 19 1. Products originating in Egypt shall not, on importation into the Community, be accorded a treatment more favourable than that which the Member States apply among themselves. 2. Application of the provisions of this Agreement shall be without prejudice to the special provisions for the application of the Community law to the Canary Islands. Article 20 1. The Parties shall refrain from any measure or practice of an internal fiscal nature establishing, whether directly or indirectly, discrimination between the products of one Party and like products originating in the territory of the other Party. 2. Products exported to the territory of one of the Parties may not benefit from repayment of indirect internal taxation in excess of the amount of indirect taxation imposed on them either directly or indirectly. Article 21 1. This Agreement shall not preclude the maintenance or establishment of customs unions, free trade areas or arrangements for frontier trade, except in so far as they alter the trade arrangements provided for in this Agreement. 2. Consultation between the Parties shall take place within the Association Council concerning agreements establishing customs unions or free trade areas and, where requested, on other major issues related to their respective trade policy with third countries. In particular, in the event of a third country acceding to the Union, such consultation shall take place so as to ensure that account can be taken of the mutual interests of the Parties. Article 22 If one of the Parties finds that dumping is taking place in trade with the other Party within the meaning of the provisions of Article VI of the GATT 1994, it may take appropriate measures against this practice in accordance with the WTO Agreement on the Implementation of Article VI of the GATT 1994 and related internal legislation. Article 23 Without prejudice to Article 34, the WTO Agreement on Subsidies and Countervailing Measures shall apply between the Parties. Until the necessary rules referred to in Article 34(2) are adopted, if either Party finds that subsidy is taking place in trade with the other party within the meanings of Articles VI and XVI of the GATT 1994, it may invoke appropriate measures against this practice in accordance with the WTO Agreement on Subsidies and Countervailing Measures and related internal legislation. Article 24 1. The provisions of the Article XIX GATT 1994 and the WTO Agreement on Safeguards shall apply between the Parties. 2. Before applying safeguard measures pursuant to the provisions of the Article XIX GATT 1994 and the WTO Agreement on Safeguards, the Party intending to apply such measures shall supply the Association Committee with all relevant information required for a thorough examination of the situation with a view to seeking a solution acceptable to the Parties. In order to find such a solution, the Parties shall immediately hold consultations within the Association Committee. If, as a result of the consultations, the Parties do not reach an agreement within 30 days of the initiation of the consultations on a solution to avoid the application of the safeguard measures, the Party intending to apply safeguard measures may apply the provisions of the Article XIX GATT 1994 and the WTO Agreement on Safeguards. 3. In the selection of safeguard measures pursuant to this Article, the Parties shall give priority to those which cause least disturbance to the achievement of the objectives of this Agreement. 4. Safeguard measures shall be notified immediately to the Association Committee and shall be the subject of periodic consultations within the Committee, particularly with a view to their abolition as soon as circumstances permit. Article 25 1. Where compliance with the provisions of Article 17(3) leads to: (i) re-export towards a third country against which the exporting Party maintains, for the product concerned, quantitative export restrictions, export duties, or measures having equivalent effect, or (ii) a serious shortage, or threat thereof, of a product essential to the exporting Party; and where the situations referred to above give rise, or are likely to give rise, to major difficulties for the exporting Party, that Party may take appropriate measures, according to the procedures laid down in paragraph 2. 2. The difficulties arising from the situations referred to in paragraph 1 shall be submitted for examination to the Association Committee. The Committee may take any decision needed to put an end to the difficulties. If it has not taken such a decision within 30 days of the matter being referred to it, the exporting Party may apply appropriate measures on the exportation of the product concerned. The measures shall be non-discriminatory and be eliminated when conditions no longer justify their maintenance. Article 26 Nothing in this Agreement shall preclude prohibitions or restrictions on imports, exports or goods in transit justified on grounds of public morality, public policy or public security, of the protection of health and life of humans, animals or plants, of the protection of national treasures possessing artistic, historic or archaeological value, of the protection of intellectual property or of regulations concerning gold and silver. Such prohibitions or restrictions shall not, however, constitute a means of arbitrary discrimination or a disguised restriction on trade between the Parties. Article 27 The concept of originating products for the application of the provisions of this Title and the methods of administrative cooperation relating to them are set out in Protocol 4. Article 28 The Combined Nomenclature of goods shall be applied to the classification of goods for imports into the Community. The Egyptian customs tariff shall be applied to the classification of goods for imports into Egypt. TITLE III RIGHT OF ESTABLISHMENT AND SUPPLY OF SERVICES Article 29 1. The Parties reaffirm their respective commitments under the terms of the General Agreement on Trade in Services (GATS) annexed to the Agreement establishing the WTO, and in particular the commitment to accord each other most-favoured-nation treatment in trade in service sectors covered by these commitments. 2. In accordance with the GATS, this treatment shall not apply to: (a) advantages accorded by either Party under the provisions of an agreement as defined in Article V of the GATS or under measures adopted on the basis of such an agreement; (b) other advantages accorded pursuant to the list of most-favoured-nation exemptions annexed by either Party to the GATS. Article 30 1. The Parties will consider extending the scope of the Agreement to include the right of establishment of companies of one Party in the territory of another Party and the liberalisation of the supply of services by companies of one Party to service consumers in another Party. 2. The Association Council shall make the necessary recommendations for the implementation of the objective set out in paragraph 1. When formulating these recommendations, the Association Council shall take into account the experience gained by the implementation of the MFN treatment granted to each other by the Parties in accordance with their respective obligations under the GATS, and in particular Article V thereof. 3. The objective set out in paragraph 1 of this Article shall be subject to a first examination by the Association Council at the latest five years after the entry into force of this Agreement. TITLE IV CAPITAL MOVEMENTS AND OTHER ECONOMIC MATTERS CHAPTER 1 Payments and capital movements Article 31 Subject to the provisions of Article 33, the Parties undertake to authorise, in fully convertible currency, any payments to the current account. Article 32 1. The Community and Egypt will ensure, from the entry into force of the Agreement, the free circulation of capital for direct investments made in companies formed in accordance with the laws of the host country, and the liquidation or repatriation of these investments and of any profit stemming therefrom. 2. The Parties will hold consultations with a view to facilitating the movement of capital between the Community and Egypt and achieve its complete liberalisation as soon as conditions are met. Article 33 Where one or several Member States of the Community or Egypt face, or risk facing, serious difficulties concerning balance of payments, the Community or Egypt respectively may, in conformity with the conditions laid down within the framework of the GATT and Articles VIII and XIV of the Statutes of the International Monetary Fund, take restrictive measures with regard to current payments if such measures are strictly necessary. The Community or Egypt, as appropriate, shall inform the other Party immediately thereof and shall provide as soon as possible a timetable for the removal of such measures. CHAPTER 2 Competition and other economic matters Article 34 1. The following are incompatible with the proper functioning of the Agreement, in so far as they may affect trade between the Community and Egypt: (i) all agreements between undertakings, decisions by associations of undertakings and concerted practices between undertakings which have as their object or effect the prevention, restriction or distortion of competition; (ii) abuse by one or more undertakings of a dominant position in the territories of the Community or Egypt as a whole or in a substantial part thereof; (iii) any public aid which distorts, or threatens to distort, competition by favouring certain undertakings or the production of certain goods. 2. The Association Council shall, within five years of the entry into force of the Agreement, adopt by decision the necessary rules for the implementation of paragraph 1. Until these rules are adopted, the provisions of Article 23 shall be applied as regards the implementation of paragraph 1(iii). 3. Each Party shall ensure transparency in the area of public aid, inter alia, by reporting annually to the other Party on the total amount and the distribution of the aid given and by providing, upon request, information on aid schemes. Upon request by one Party, the other Party shall provide information on particular individual cases of public aid. 4. With regard to agricultural products referred to in Title II, Chapter 2, paragraph 1(iii) does not apply. The WTO Agreement on Agriculture and the relevant provisions on WTO Agreement on Subsidies and Countervailing Duties shall apply with regard to these products. 5. If the Community or Egypt considers that a particular practice is incompatible with the terms of paragraph 1, and:  is not adequately dealt with under the implementing rules referred to in paragraph 2, or  in the absence of such rules, and if such practice causes, or threatens to cause, serious prejudice to the interest of the other Party or material injury to its domestic industry, including its services industry. It may take appropriate measures after consultation within the Association Committee or after 30 working days following referral for such consultation. With reference to practices incompatible with paragraph 1(iii), such appropriate measures, when the WTO rules are applicable to them, may only be adopted in accordance with the procedures and under the conditions laid down by the WTO or by any other relevant instrument negotiated under its auspices and applicable to the Parties. 6. Notwithstanding any provisions to the contrary adopted in conformity with paragraph 2, the Parties shall exchange information taking into account the limitations imposed by the requirements of professional and business secrecy. Article 35 The Member States and Egypt shall progressively adjust, without prejudice to their commitments to the GATT, any State monopolies of a commercial character, so as to ensure that, by the end of the fifth year following the entry into force of this Agreement, no discrimination regarding the conditions under which goods are procured and marketed exists between nationals of the Member States and Egypt. The Association Committee will be informed of the measures adopted to implement this objective. Article 36 With regard to public enterprises and enterprises to which special or exclusive rights have been granted, the Association Council shall ensure that, as from the fifth year following the date of entry into force of this Agreement, there is neither enacted nor maintained any measure distorting trade between the Community and Egypt contrary to the Parties' interests. This provision should not obstruct the performance in law or in fact of the particular tasks assigned to these enterprises. Article 37 1. Pursuant to the provisions of this Article and of Annex VI, the Parties shall grant and ensure adequate and effective protection of intellectual property rights in accordance with the prevailing international standards, including effective means of enforcing such rights. 2. The implementation of this Article and of Annex VI shall be regularly reviewed by the Parties. If problems in the area of intellectual property affecting trading conditions were to occur, urgent consultations shall be undertaken, at the request of either Party, with a view to reaching mutually satisfactory solutions. Article 38 The Parties agree on the objective of a progressive liberalisation of public procurement. The Association Council will hold consultations on the implementation of this objective. TITLE V ECONOMIC COOPERATION Article 39 Objectives 1. The Parties undertake to intensify economic cooperation in their mutual interest. 2. The aim of economic cooperation shall be to:  encourage the implementation of the overall objectives of this Agreement,  promote balanced economic relations between the Parties,  support Egypt's own efforts to achieve sustainable economic and social development. Article 40 Scope 1. Cooperation shall focus primarily on sectors suffering from internal difficulties or affected by the overall process of liberalisation of the Egyptian economy, and in particular by the liberalisation of trade between Egypt and the Community. 2. Similarly, cooperation shall focus on areas likely to bring the economies of the Community and Egypt closer together, particularly those which will generate growth and employment. 3. Cooperation shall encourage the implementation of measures designed to develop intra-regional cooperation. 4. Conservation of the environment and ecological balance shall be taken into account in the implementation of the various sectors of economic cooperation to which it is relevant. 5. The Parties may agree to extend the economic cooperation to other sectors not covered by the provisions of this Title. Article 41 Methods and modalities Economic cooperation shall be implemented in particular by: (a) a regular economic dialogue between the Parties, which covers all areas of macroeconomic policy; (b) regular exchange of information and ideas in every sector of cooperation including meetings of officials and experts; (c) transfer of advice, expertise and training; (d) implementation of joint actions such as seminars and workshops; (e) technical, administrative and regulatory assistance. Article 42 Education and training The Parties shall cooperate with the objective of identifying and employing the most effective means to improve significantly education and vocational training, in particular with regard to public and private enterprises, trade-related services, public administrations and authorities, technical agencies, standardisation and certification bodies and other relevant organisations. In this context, the access of women to higher education and training will receive special attention. Cooperation shall also encourage the establishment of links between specialised bodies in the Community and in Egypt and shall promote the exchange of information and experience and the pooling of technical resources. Article 43 Scientific and technological cooperation Cooperation shall have the objective of: (a) encouraging the establishment of durable links between the scientific communities of the Parties, notably through:  the access of Egypt to Community R & D programmes, in conformity with existing provisions concerning the participation of third countries,  the participation of Egypt in networks of decentralised cooperation,  the promotion of synergy between training and research; (b) strengthening research capacity in Egypt; (c) stimulating technological innovation, transfer of new technologies, and dissemination of know-how. Article 44 Environment 1. Cooperation shall aim at preventing deterioration of the environment, controlling pollution and ensuring the rational use of natural resources, with a view to ensuring sustainable development. 2. Cooperation shall focus, in particular, on:  desertification,  quality of Mediterranean water and the control and prevention of marine pollution,  water resource management,  energy management,  waste management,  salinisation,  environmental management of sensitive coastal areas,  the impact of industrial development and the safety of industrial plant in particular,  the impact of agriculture on soil and water quality,  environmental education and awareness. Article 45 Industrial cooperation Cooperation shall promote and encourage in particular:  the debate regarding industrial policy and competitiveness in an open economy,  industrial cooperation between economic operators in the Community and in Egypt, including access for Egypt to the Community's networks for the rapprochement of businesses and to networks created in the context of decentralised cooperation,  modernisation and restructuring of Egyptian industry,  the establishment of an environment favourable to the development of private enterprise, in order to stimulate the growth and the diversification of industrial production,  technology transfer, innovation and R & D,  the enhancement of human resources,  access to the capital market for the financing of productive investments. Article 46 Investments and promotion of investments Cooperation shall aim at increasing the flow of capital, expertise and technology to Egypt through, inter alia:  appropriate means of identifying investment opportunities and information channels on investment regulations,  providing information on European investment regimes (such as technical assistance, direct financial support, fiscal incentives and investment insurance) related to outward investments and enhancing the possibility for Egypt to benefit from them,  a legal environment conducive to investment between the two Parties, where appropriate through the conclusion by the Member States and Egypt of investment protection agreements, and agreements to prevent double taxation,  examining the creation of joint ventures, especially for SMEs and, when appropriate, the conclusion of agreements between the Member States and Egypt,  establishing mechanisms for encouraging and promoting investments. Cooperation may extend to the planning and implementation of projects demonstrating the effective acquisition and use of basic technologies, the use of standards, the development of human resources and the creation of jobs locally. Article 47 Standardisation and conformity assessment The Parties shall aim to reduce differences in standardisation and conformity assessment. Cooperation in this field shall focus in particular on: (a) rules in the field of standardisation, metrology, quality standards, and recognition of conformity, in particular as regards sanitary and phytosanitary standards for agricultural products and foodstuffs; (b) upgrading the level of Egyptian conformity assessment bodies, with a view to the establishment, in due time, of mutual recognition agreements in the area of conformity assessment; (c) developing structures for the protection of intellectual, industrial and commercial property rights, for standardisation and for setting quality standards. Article 48 Approximation of laws The Parties shall use their best endeavours to approximate their respective laws in order to facilitate the implementation of this Agreement. Article 49 Financial services The Parties shall cooperate with a view to the rapprochement of their standards and rules, in particular: (a) to encourage the strengthening and restructuring of the financial sector in Egypt; (b) to improve accounting and supervisory and regulatory systems of banking, insurance and other parts of the financial sector in Egypt. Article 50 Agriculture and fisheries Cooperation shall be aimed at: (a) the modernisation and restructuring of agriculture and fisheries, including: the modernisation of infrastructures and of equipment; the development of packaging, storage and marketing techniques; the improvement of private distribution channels; (b) the diversification of production and of external outlets, inter alia, through the encouragement of joint ventures in the agri-business sector; (c) the promotion of cooperation in veterinary and phytosanitary matters and in growing techniques, with the objective of facilitating trade between the Parties. In this regard, the Parties shall exchange information. Article 51 Transport Cooperation shall be aimed at:  the restructuring and modernisation of road, port and airport infrastructures linked to the main trans-European lines of communication of common interest,  the establishment and enforcement of operating standards comparable to those prevailing in the Community,  the upgrading of technical equipment for road/rail transport, container traffic and transhipment,  the improvement of management of airports, railways and air traffic control, including cooperation between the relevant national bodies,  the improvement of navigation aids. Article 52 Information society and telecommunications The Parties recognise that information and communication technologies constitute a key element of modern society, vital to economic and social development and a cornerstone of the emerging information society. The cooperation activities between the Parties in this field shall aim at :  a dialogue on issues related to the different aspects of the information society, including telecommunications policies,  the exchanges of information and eventual technical assistance with regulatory matters, standardisation, conformity testing and certification in relation to information technologies and telecommunications,  the diffusion of new information and communications technologies and the refinement of new applications in these fields,  the implementation of joint projects for research, technical development or industrial applications in information technologies, communications, telematics and information society,  the participation of Egyptian organisations in pilot projects and European programmes within the established frameworks,  interconnection between networks and the interoperability of telematic services in the Community and Egypt. Article 53 Energy The priority areas of cooperation shall be:  the promotion of renewable energies,  the promotion of energy-saving and energy efficiency,  applied research into data bank networks in the economic and social sectors, linking Community and Egyptian operators in particular,  support for the modernisation and development of energy networks and for their linking to European Community networks. Article 54 Tourism Priorities for cooperation shall be:  promoting investments in tourism,  improving the knowledge of the tourist industry and ensuring greater consistency of policies affecting tourism,  promoting a good seasonal spread of tourism,  promoting cooperation between regions and cities of neighbouring countries,  highlighting the importance of the cultural heritage for tourism,  ensuring that the interaction between tourism and the environment is suitably maintained,  making tourism more competitive through support for increased professionalism. Article 55 Customs 1. The Parties shall develop customs cooperation to ensure that the provisions on trade are observed. Cooperation will focus in particular on: (a) the simplification of controls and procedures concerning the customs clearance of goods; (b) the introduction of the single administrative document and a system to link up the Community's and Egypt's transit arrangements. 2. Without prejudice to other forms of cooperation envisaged in this Agreement, notably for the fight against drugs and money laundering, the Parties' administrations will provide mutual assistance in accordance with the provisions of Protocol 5. Article 56 Cooperation on statistics The main objective of cooperation in this field shall be to harmonise methodology in order to create a reliable basis for handling statistics in all the fields that are covered by this Agreement and lend themselves to the establishment of statistics. Article 57 Money laundering 1. The Parties shall cooperate with a view in particular to preventing the use of their financial systems to launder the proceeds arising from criminal activities in general and drug trafficking in particular. 2. Cooperation in this field shall include, in particular, technical and administrative assistance aimed at establishing effective standards relating to the fight against money laundering in line with international standards. Article 58 Fight against drugs 1 The Parties shall cooperate with a view in particular to:  improving the effectiveness of policies and measures to counter the supply of, and illicit trafficking in, narcotic drugs and psycho-tropic substances and the reduction of the abuse of these products,  encouraging a joint approach to reducing demand. 2. The Parties shall determine together, in accordance with their respective legislation, the strategies and cooperation methods appropriate for attaining these objectives. Their operations, other than joint operations, shall form the subject of consultations and close coordination. The relevant governmental and non-governmental sector bodies, in accordance with their own powers, working with the competent bodies of Egypt, the Community and its Member States, may take part in these operations. 3. Cooperation shall take the form of exchanges of information and, where appropriate, joint activities on:  establishment or extension of social and health institutions and information centres for the treatment and rehabilitation of drug addicts,  implementation of projects in the areas of prevention, training and epidemiological research,  establishment of effective standards relating to the prevention of the diversion of precursors and other essential substances used for the illicit production of narcotic drugs and psychotropic substances, in line with international standards. Article 59 Fight against terrorism In accordance with international conventions and with their respective national legislations, the Parties shall cooperate in this field and focus in particular on:  exchange of information on means and methods used to counter terrorism,  exchange of experiences in respect of terrorism prevention,  joint research and studies in the area of terrorism prevention. Article 60 Regional cooperation Regional cooperation shall focus on:  development of economic infrastructures,  scientific and technological research,  intra-regional trade,  customs matters,  cultural matters,  environmental issues. Article 61 Consumer protection Cooperation in this field should be geared to making consumer protection schemes in the European Community and Egypt compatible and should, as far as possible, involve:  increasing the compatibility of consumer legislation in order to avoid barriers to trade,  establishment and development of systems of mutual information on dangerous food and industrial products and interconnecting them (rapid alert systems),  exchanges of information and experts,  organising training schemes and supplying technical assistance. TITLE VI CHAPTER 1 Dialogue and cooperation on social matters Article 62 The Parties reaffirm the importance they attach to the fair treatment of their workers legally residing and employed in the territory of the other Party. The Member States and Egypt, at the request of any of them, agree to initiate talks on reciprocal bilateral agreements related to the working conditions and social security rights of Egyptian and Member State workers legally resident and employed in their respective territory. Article 63 1. The Parties shall conduct regular dialogue on social matters which are of interest to them. 2. This dialogue shall be used to find ways to achieve progress in the field of movement of workers and equal treatment and social integration of Egyptian and Community nationals legally residing in the territories of their host countries. 3. The dialogue shall notably cover all issues related to: (a) migrant communities' living and working conditions; (b) migration; (c) illegal migration; (d) actions to encourage equal treatment between Egyptian and Community nationals, mutual knowledge of cultures and civilizations, the furthering of tolerance and the removal of discrimination. Article 64 Dialogue on social matters shall be conducted in accordance with the same procedures as those provided for in Title I of this Agreement. Article 65 With a view to consolidating cooperation between the Parties in the social field, projects and programmes shall be carried out in any area of interest to them. Priority will be given to: (a) reducing migratory pressures, notably by improving living conditions, creating jobs, and income generating activities and developing training in areas from which emigrants come; (b) promoting the role of women in economic and social development; (c) bolstering and developing Egyptian family planning and mother and child protection programmes; (d) improving the social protection system; (e) improving the health care system; (f) improving living conditions in poor areas; (g) implementing and financing exchange and leisure programmes for mixed groups of Egyptian and European young people residing in the Member States, with a view to promoting mutual knowledge of their respective cultures and fostering tolerance. Article 66 Cooperation schemes may be carried out in cooperation with the Member States and the relevant international organisations. Article 67 A working group shall be set up by the Association Council by the end of the first year following the entry into force of this Agreement. It shall be responsible for the continuous and regular evaluation of the implementation of Chapters 1 to 3. CHAPTER 2 Cooperation for the prevention and control of illegal immigration and other consular issues Article 68 The Parties agree to cooperate in order to prevent and control illegal immigration. To this end:  each of the Member States agrees to readmit any of its nationals illegally present on the territory of Egypt, upon request by the latter and without further formalities once such persons have been positively identified as such,  Egypt agrees to readmit any of its nationals illegally present on the territory of a Member State, upon request by the latter and without further formalities once such persons have been positively identified as such. The Member States and Egypt will also provide their nationals with appropriate identity documents for such purposes. In respect of the Member States of the European Union, the obligations in this Article shall apply only in respect of those persons who are to be considered their nationals for Community purposes. In respect of Egypt, the obligation in this Article shall apply only in respect of those persons who are considered nationals of Egypt in accordance to the Egyptian legal system and all the relevant laws concerning citizenship. Article 69 After the entry into force of the Agreement, the Parties, at the request of any of them, shall negotiate and conclude bilateral agreements with each other, regulating specific obligations for the readmission of their nationals. These agreements shall also cover, if deemed necessary by any of the Parties, arrangements for the readmission of third country nationals. Such agreements will lay down the details about the categories of persons covered by these arrangements as well as the modalities of their readmission. Adequate financial and technical assistance to implement these agreements will be provided to Egypt. Article 70 The Association Council shall examine what other joint efforts can be made to prevent and control illegal immigration as well as deal with other consular issues. CHAPTER 3 Cooperation in cultural matters, audiovisual media and information Article 71 1. The Parties agree to promote cultural cooperation in fields of mutual interest and in a spirit of respect for each other's cultures. They shall establish a sustainable cultural dialogue. This cooperation shall promote in particular:  conservation and restoration of historic and cultural heritage (such as monuments, sites, artefacts, rare books and manuscripts),  exchange of art exhibitions, troupes of performing arts, artists, men of letters, intellectuals and cultural events,  translations,  training of persons working in the cultural field. 2. Cooperation in the field of audiovisual media shall seek to encourage cooperation in such areas as co-production and training. The Parties shall seek ways to encourage Egyptian participation in Community initiatives in this sector. 3. The Parties agree that existing cultural programmes of the Community and of one or more of the Member States and further activities of interest to both sides can be extended to Egypt. 4. The Parties shall, in addition, work to promote cultural cooperation of a commercial nature, particularly through joint projects (production, investment and marketing), training and exchange of information. 5. The Parties shall, in identifying cooperation projects, programmes and joint activities, give special attention to young people, self-expression, heritage conservation issues, the dissemination of culture, and communication skills using written and audiovisual media. 6. Cooperation shall be implemented in particular through:  a regular dialogue between the Parties,  regular exchange of information and ideas in every sector of cooperation including meetings of officials and experts,  transfer of advice, expertise and training,  implementation of joint actions such as seminars and workshops,  technical, administrative and regulatory assistance,  dissemination of information on cooperation initiatives. TITLE VII FINANCIAL COOPERATION Article 72 In order to achieve the objectives of this Agreement, a financial cooperation package shall be made available to Egypt in accordance with the appropriate procedures and the financial resources required. Financial cooperation shall focus on:  promoting reforms designed to modernise the economy,  upgrading economic infrastructure,  promoting private investment and job-creating activities,  responding to the economic repercussions for Egypt of the gradual introduction of a free trade area, notably by upgrading and restructuring industry and enhancing Egypt's export capacity,  accompanying measures for policies implemented in the social sector,  promoting Egypt's capacity and capabilities in the field of the protection of intellectual property rights,  where appropriate, supplementary measures for the implementation of bilateral agreements to prevent and control illegal immigration,  accompanying measures for the establishment and implementation of competition legislation. Article 73 In order to ensure that a coordinated approach is adopted to any exceptional macro-economic and financial problems that might arise as a result of the implementation of this Agreement, the Parties shall use the regular economic dialogue provided for in Title V to give particular attention to monitoring trade and financial trends in relations between the Community and Egypt. TITLE VIII INSTITUTIONAL, GENERAL AND FINAL PROVISIONS Article 74 An Association Council is hereby established which shall meet at ministerial level once a year and when circumstances require, at the initiative of its President and in accordance with the conditions laid down in its rules of procedure. It shall examine any major issues arising within the framework of this Agreement and any other bilateral or international issues of mutual interest. Article 75 1. The Association Council shall consist of the members of the Council of the European Union and of the Commission of the European Communities, on the one hand, and members of the Government of Egypt, on the other. 2. Members of the Association Council may arrange to be represented in accordance with the provisions laid down in its rules of procedure. 3. The Association Council shall establish its rules of procedure. 4. The Association Council shall be presided in turn by a member of the Council of the European Union and a member of the Government of Egypt, in accordance with the provisions laid down in its rules of procedure. Article 76 The Association Council shall, for the purpose of attaining the objectives of the Agreement, have the power to take decisions in the cases provided for therein. The decisions taken shall be binding on the Parties, which shall take the measures necessary to implement them. The Association Council may also make appropriate recommendations. The Association Council shall draw up its decisions and recommendations by agreement between the two Parties. Article 77 1. Subject to the powers of the Association Council, an Association Committee is hereby established which shall be responsible for the implementation of the Agreement. 2. The Association Council may delegate to the Association Committee, in full or in part, any of its powers. Article 78 1. The Association Committee, which shall meet at official level, shall consist of representatives of members of the Council of the European Union and of the Commission of the European Communities, on the one hand, and of representatives of the Government of Egypt, on the other. 2. The Association Committee shall establish its rules of procedure. 3. The Association Committee shall be presided in turn by a representative of the Presidency of the Council of the European Union and by a representative of the Government of Egypt. Article 79 1. The Association Committee shall have the power to take decisions for the management of the Agreement as well as in the areas in which the Association Council has delegated its powers to it. 2. The Association Committee shall draw up its decisions by agreement between the two Parties. These decisions shall be binding on the Parties which shall take the measures necessary to implement the decisions taken. Article 80 The Association Council may decide to set up any working group or body necessary for the implementation of the Agreement. It shall define the terms of reference of any such working group or body that shall be subordinate to it. Article 81 The Association Council shall take all appropriate measures to facilitate cooperation and contacts between the European Parliament and the Egyptian People's Assembly. Article 82 1. Each of the Parties may refer to the Association Council any dispute relating to the application or interpretation of this Agreement. 2. The Association Council may settle the dispute by means of a decision. 3. Each Party shall be bound to take the measures involved in carrying out the decision referred to in paragraph 2. 4. In the event of it not being possible to settle the dispute in accordance with paragraph 2, either Party may notify the other of the appointment of an arbitrator; the other Party must then appoint a second arbitrator within two months. For the application of this procedure, the Community and the Member States shall be deemed to be one party to the dispute. The Association Council shall appoint a third arbitrator. The arbitrators' decisions shall be taken by majority vote. Each party to the dispute must take the steps required to implement the decision of the arbitrators. Article 83 Nothing in this Agreement shall prevent a Party from taking any measures: (a) which it considers necessary to prevent the disclosure of information contrary to its essential security interests; (b) which relate to the production of, or trade in, arms, munitions or war materials or to research, development or production indispensable for defence purposes, provided that such measures do not impair the conditions of competition in respect of products not intended for specifically military purposes; (c) which it considers essential to its own security in the event of serious internal disturbances affecting the maintenance of law and order, in time of war or serious international tension constituting threat of war or in order to carry out obligations it has accepted for the purpose of maintaining peace and international security. Article 84 In the fields covered by this Agreement and without prejudice to any special provisions contained therein:  the arrangements applied by Egypt in respect of the Community shall not give rise to any discrimination between the Member States, their nationals or their companies or firms,  the arrangements applied by the Community in respect of Egypt shall not give rise to discrimination between Egyptian nationals or its companies or firms. Article 85 As regards direct taxation, nothing in this Agreement shall have the effect of:  extending the fiscal advantages granted by either Party in any international agreement or arrangement by which it is bound,  preventing the adoption or application by either Party of any measure aimed at preventing the avoidance or evasion of taxes,  opposing the right of either Party to apply the relevant provisions of its tax legislation to taxpayers who are not in identical situation, in particular as regards their place of residence. Article 86 1. The Parties shall take any general or specific measures required to fulfil their obligations under this Agreement. They shall see to it that the objectives set out in this Agreement are attained. 2. If either Party considers that the other Party has failed to fulfil an obligation under this Agreement, it may take appropriate measures. Before so doing, except in cases of a material breach of this Agreement by the other Party, it shall supply the Association Council with all relevant information required for a thorough examination of the situation with a view to seeking a solution acceptable to the Parties. A material breach of this Agreement shall consist of the repudiation of this Agreement not sanctioned by the general rules of international law or a grave violation of an essential element of this Agreement, creating an environment not conducive for consultations or where a delay would be detrimental to the objectives of this Agreement. 3. In the selection of the appropriate measures referred to in paragraph 2, priority must be given to those which least disturb the functioning of this Agreement. The Parties also agree that these measures shall be taken in accordance with international law and shall be proportional to the violation. The measures shall be notified immediately to the Association Council and shall be the subject of consultations within the Association Council if the other Party so requests. If one Party takes a measure as a result of a material breach of this Agreement referred to in paragraph 2, the other Party may invoke the dispute settlement procedure. Article 87 Protocols 1 to 5 and Annexes I to VI shall form an integral part of this Agreement. Article 88 For the purpose of this Agreement the term Parties shall mean Egypt on the one hand and the Community, or the Member States, or the Community and the Member States, in accordance with their respective powers, on the other hand. Article 89 This Agreement is concluded for an unlimited period. Each of the Parties may denounce this Agreement by notifying the other Party. This Agreement shall cease to apply six months after the date of such notification. Article 90 This Agreement shall apply, on the one hand, to the territories in which the Treaties establishing the European Community, and the European Coal and Steel Community are applied and under the conditions laid down in those Treaties and, on the other hand, to the territory of Egypt. Article 91 This Agreement shall be drawn up in duplicate in the Arabic, Danish, Dutch, English, Finnish, French, German, Greek, Italian, Portuguese, Spanish, and Swedish languages, each of these texts being equally authentic. Article 92 1. This Agreement will be approved by the Parties in accordance with their own procedures. This Agreement shall enter into force on the first day of the second month following the date on which the Parties notify each other that the procedures referred to in the first subparagraph have been completed. 2. Upon its entry into force, this Agreement shall replace the Agreement between the European Economic Community and Egypt, and the Agreement between the European Coal and Steel Community and Egypt, signed in Brussels on 18 January 1977. Hecho en Luxemburgo, el veinticinco de junio de dos mil uno. UdfÃ ¦rdiget i Luxembourg den femogtyvende juni to tusind og et. Geschehen zu Luxemburg am fÃ ¼nfundzwanzigsten Juni zweitausendundeins. Ã Ã ³Ã ¹Ã ½Ã µ Ã Ã Ã ¿ Ã Ã ¿Ã Ã ¾Ã µÃ ¼Ã ²Ã ¿Ã Ã Ã ³Ã ¿, Ã Ã Ã ¹Ã  Ã µÃ ¯Ã ºÃ ¿Ã Ã ¹ ÃÃ ­Ã ½Ã Ã µ ÃÃ ¿Ã Ã ½Ã ¯Ã ¿Ã Ã ´Ã Ã ¿ Ã Ã ¹Ã »Ã ¹Ã ¬Ã ´Ã µÃ  Ã ­Ã ½Ã ±. Done at Luxembourg on the twenty-fifth day of June in the year two thousand and one. Fait Ã Luxembourg, le vingt-cinq juin deux mille un. Fatto a Lussemburgo, addÃ ¬ venticinque giugno duemilauno. Gedaan te Luxemburg, de vÃ ³fentwintigste juni tweeduizendeneen. Feito no Luxemburgo, em vinte e cinco de Junho de dois mil e um. Tehty Luxemburgissa kahdentenakymmenentenÃ ¤viidentenÃ ¤ pÃ ¤ivÃ ¤nÃ ¤ kesÃ ¤kuuta vuonna kaksituhattayksi. Som skedde i Luxemburg den tjugofemte juni tjugohundraett. Pour le Royaume de Belgique Voor het KoninkrÃ ³k BelgiÃ « FÃ ¼r das KÃ ¶nigreich Belgien Cette signature engage Ã ©galement la CommunautÃ © franÃ §aise, la CommunautÃ © flamande, la CommunautÃ © germanophone, la RÃ ©gion wallonne, la RÃ ©gion flamande et la RÃ ©gion de Bruxelles-Capitale. Deze handtekening verbindt eveneens de Vlaamse Gemeenschap, de Franse Gemeenschap, de Duitstalige Gemeenschap, het Vlaams Gewest, het Waals Gewest en het Brussels Hoofdstedelijk Gewest. Diese Unterschrift bindet zugleich die Deutschsprachige Gemeinschaft, die FlÃ ¤mische Gemeinschaft, die FranzÃ ¶sische Gemeinschaft, die Wallonische Region, die FlÃ ¤mische Region und die Region BrÃ ¼ssel-Hauptstadt. PÃ ¥ Kongeriget Danmarks vegne FÃ ¼r die Bundesrepublik Deutschland Ã Ã ¹Ã ± Ã Ã ·Ã ½ Ã Ã »Ã »Ã ·Ã ½Ã ¹Ã ºÃ ® Ã Ã ·Ã ¼Ã ¿Ã ºÃ Ã ±Ã Ã ¯Ã ± Por el Reino de EspaÃ ±a Pour la RÃ ©publique franÃ §aise Thar cheann Na hÃ ireann For Ireland Per la Repubblica italiana Pour le Grand-DuchÃ © de Luxembourg Voor het KoninkrÃ ³k der Nederlanden FÃ ¼r die Republik Ã sterreich Pela RepÃ ºblica Portuguesa Suomen tasavallan puolesta FÃ ¶r Konungariket Sverige For the United Kingdom of Great Britain and Northern Ireland Por las Comunidades Europeas For De EuropÃ ¦iske FÃ ¦llesskaber FÃ ¼r die EuropÃ ¤ischen Gemeinschaften Ã Ã ¹Ã ± Ã Ã ¹Ã  Ã Ã Ã Ã ÃÃ ±Ã ¯Ã ºÃ ­Ã  Ã Ã ¿Ã ¹Ã ½Ã Ã Ã ·Ã Ã µÃ  For the European Communities Pour les CommunautÃ ©s europÃ ©ennes Per le ComunitÃ europee Voor de Europese Gemeenschappen Pelas Comunidades Europeias Euroopan yhteisÃ ¶jen puolesta PÃ ¥ Europeiska gemenskapernas vÃ ¤gnar LIST OF ANNEXES AND PROTOCOLS Annex I: List of agricultural and processed agricultural products falling within Chapters 25 to 97 of the harmonised system referred to in Articles 7 and 12. Annex II: Lists of industrial products originating in the Community to which are applicable, on importation into Egypt, the schedules for tariff dismantling referred to in Article 9(1). Annex III: Lists of industrial products originating in the Community to which are applicable, on importation into Egypt, the schedules for tariff dismantling referred to in Article 9(2). Annex IV: Lists of industrial products originating in the Community to which are applicable, on importation into Egypt, the schedules for tariff dismantling referred to in Article 9(3). Annex V: List of industrial products originating in the Community referred to in Article 9(4). Annex VI: Intellectual property rights referred to in Article 37. Protocol 1: Arrangements applicable to imports into the Community of agricultural products originating in Egypt. Protocol 2: Arrangements applicable to imports into Egypt of agricultural products originating in the Community. Protocol 3: Arrangements applicable to processed agricultural products. Protocol 4: Definition of the concept of originating products and methods of administrative cooperation. Protocol 5: Mutual assistance between administrative authorities in customs matters. ANNEX I List of agricultural and processed agricultural products falling within chapters 25 to 97 of the Harmonised System referred to in Articles 7 and 12 HS code 2905 43 (mannitol) HS code 2905 44 (sorbitol) HS code 2905 45 (glycerol) HS heading 3301 (essential oils) HS code 3302 10 (odoriferous substances) HS headings 3501 to 3505 (albuminoidal substances, modifies starches, glues) HS code 3809 10 (finishing agents) HS heading 3823 (industrial fatty acids, acid from oil refining, industrial fatty alcohols). HS code 3824 60 (sorbitol n.e.p.) HS headings 4101 to 4103 (hides and skins) HS heading 4301 (raw fur skins) HS headings 5001 to 5003 (raw silk and silk waste) HS headings 5101 to 5103 (wool and animal hair) HS headings 5201 to 5203 (raw cotton, waste and cotton carded or combed) HS heading 5301 (raw flax) HS heading 5302 (raw hemp) ANNEX II Lists of industrial products originating in the Community to which are applicable, on importation into Egypt, the schedules for tariff dismantling referred to in Article 9(1) 2501001 2502000 2503100 2503900 2504100 2504900 2505109 2505909 2506100 2506210 2506290 2507000 2508100 2508200 2508300 2508400 2508500 2508600 2508700 2509000 2511100 2511200 2512000 2513110 2513190 2513210 2513290 2514000 2517100 2517200 2517300 2517411 2517491 2518100 2518200 2518300 2519100 2519900 2520201 2521000 2522100 2522200 2522300 2524000 2525100 2525200 2525300 2526201 2527000 2528100 2528900 2529100 2529210 2529220 2529300 2530100 2530200 2530400 2530909 2601110 2601120 2601200 2602000 2603000 2604000 2605000 2606000 2607000 2608000 2609000 2610000 2611000 2612100 2612200 2613100 2613900 2614000 2615100 2615900 2616100 2616900 2617100 2617900 2618000 2619000 2620110 2620190 2620200 2620300 2620400 2620500 2620900 2621000 2701110 2701120 2701190 2701200 2702100 2702200 2703000 2709000 2710001 2710002 2711110 2711120 2711139 2711140 2711190 2711210 2711290 2712100 2712200 2712900 2713110 2713120 2713200 2713900 2714100 2714900 2715000 2716000 2801200 2801300 2802000 2804210 2804290 2804500 2804610 2804690 2804700 2804800 2804900 2805110 2805190 2805210 2805220 2805300 2805400 2809100 2809201 2810001 2812100 2812900 2813100 2813900 2814100 2814200 2815200 2815300 2816100 2816200 2816300 2817000 2818100 2818200 2818300 2819100 2819900 2820100 2820900 2821100 2821200 2822000 2823000 2825101 2825109 2825200 2825300 2825400 2825500 2825600 2825700 2825800 2825900 2826110 2826120 2826190 2826200 2826300 2826900 2827100 2827200 2827310 2827320 2827330 2827340 2827350 2827360 2827370 2827380 2827390 2827410 2827490 2827510 2827590 2827600 2828909 2829110 2829199 2829900 2830100 2830200 2830300 2830900 2831100 2831900 2832100 2832200 2832300 2833210 2833220 2833230 2833240 2833250 2833260 2833270 2833290 2833300 2833400 2834100 2834210 2834220 2834290 2835000 2835210 2835220 2835230 2835240 2835250 2835260 2835290 2835310 2835390 2836100 2836201 2836301 2836401 2836409 2836500 2836600 2836700 2836910 2836920 2836930 2836990 2837110 2837190 2837200 2838000 2839000 2839190 2839200 2839900 2840110 2840190 2840200 2840300 2841100 2841200 2841300 2841400 2841500 2841600 2841700 2841800 2841900 2842100 2842900 2843100 2843210 2843290 2843300 2843900 2844101 2844109 2844200 2844300 2844400 2844500 2845100 2845900 2846100 2846900 2847000 2848100 2848900 2849100 2849200 2849900 2850000 2851000 2901109 2901210 2901220 2901230 2901240 2901290 2901299 2902110 2902190 2902300 2902410 2902420 2902430 2902440 2902500 2902600 2902700 2902900 2902909 2903110 2903120 2903130 2903140 2903150 2903160 2903190 2903210 2903220 2903230 2903290 2903300 2903400 2903510 2903590 2903610 2903620 2903690 2904100 2904200 2904201 2904209 2904900 2905110 2905120 2905130 2905140 2905150 2905160 2905170 2905190 2905210 2905220 2905290 2905310 2905320 2905390 2905410 2905420 2905490 2905500 2906110 2906120 2906130 2906140 2906190 2906210 2906290 2907110 2907120 2907130 2907140 2907150 2907190 2907210 2907220 2907230 2907290 2907300 2908100 2908200 2908900 2909110 2909190 2909200 2909300 2909410 2909420 2909430 2909440 2909490 2909500 2909600 2910100 2910200 2910300 2910900 2911000 2912110 2912120 2912130 2912190 2912210 2912290 2912300 2912410 2912420 2912490 2912500 2913000 2914110 2914120 2914130 2914190 2914210 2914220 2914230 2914290 2914300 2914410 2914490 2914500 2914600 2914690 2914700 2915110 2915120 2915130 2915211 2915220 2915230 2915240 2915290 2915310 2915320 2915330 2915340 2915350 2915390 2915400 2915500 2915600 2915700 2915901 2915909 2916110 2916120 2916130 2916140 2916150 2916190 2916200 2916310 2916320 2916330 2916390 2917110 2917120 2917130 2917140 2917190 2917200 2917310 2917320 2917330 2917340 2917350 2917360 2917370 2917390 2918110 2918120 2918130 2918140 2918150 2918160 2918170 2918190 2918210 2918220 2918230 2918290 2918300 2918900 2919000 2920100 2920900 2921110 2921120 2921190 2921210 2921220 2921290 2921300 2921410 2921420 2921430 2921440 2921450 2921490 2921510 2921590 2922110 2922120 2922130 2922190 2922210 2922220 2922300 2922410 2922420 2922490 2922500 2923100 2923200 2923900 2924100 2924210 2924291 2924299 2925110 2925190 2925200 2926100 2926200 2926900 2927000 2928000 2929100 2929900 2930100 2930200 2930300 2930400 2930900 2931000 2932110 2932120 2932130 2932190 2932210 2932290 2932900 2933110 2933190 2933210 2933290 2933310 2933390 2933400 2933510 2933590 2933610 2933690 2933710 2933790 2933900 2934100 2934200 2934300 2934900 2935000 2936100 2936210 2936220 2936230 2936240 2936250 2936260 2936270 2936280 2936290 2936900 2937100 2937210 2937220 2937290 2937910 2937920 2937990 2938100 2938900 2939100 2939210 2939290 2939300 2939400 2939500 2939600 2939700 2939909 2940000 2941100 2941200 2941300 2941400 2941500 2941900 2942000 3001100 3001200 3001900 3002100 3002200 3002310 3002390 3002901 3002909 3003310 3003901 3004310 3004901 3006109 3006200 3006300 3006400 3006600 3101000 3102210 3104100 3104200 3104300 3104900 3105100 3105200 3105300 3105400 3105510 3105590 3105600 3105900 3201100 3201200 3201300 3201900 3202100 3202900 3203000 3205000 3211001 3212100 3214101 3401202 3402119 3402129 3402139 3402199 3403119 3403199 3403919 3403999 3404100 3404200 3404909 3407001 3507100 3507900 3701100 3701302 3701992 3702100 3702511 3702521 3702522 3702551 3702559 3702561 3702911 3702921 3702922 3702941 3702951 3703101 3703201 3703901 3801100 3801200 3801300 3801900 3802100 3802900 3803000 3804000 3805100 3805200 3805900 3806100 3806200 3806300 3806900 3807001 3807009 3809910 3809920 3809930 3809990 3810100 3810900 3811119 3811199 3811219 3811299 3811909 3812100 3812200 3812300 3813000 3814000 3815110 3815120 3815190 3815900 3816000 3817100 3817200 3818000 3819000 3820000 3821000 3822000 3822600 3901100 3901200 3901300 3901901 3901909 3902100 3902200 3902300 3902900 3903110 3903190 3903200 3903300 3903900 3904101 3904300 3904400 3904500 3904610 3904690 3904900 3905110 3905190 3905900 3906100 3906900 3907100 3907200 3907300 3907400 3907501 3907509 3907600 3907910 3907990 3908100 3908900 3909100 3909200 3909300 3909409 3909500 3910000 3911100 3911900 3912110 3912120 3912209 3912310 3912390 3912900 3913100 3913900 3914000 3915100 3915200 3915300 3915900 3917101 3920101 3921901 3923301 3923501 3926903 3926907 4001100 4001210 4001220 4001291 4001301 4002110 4002191 4002201 4002311 4002391 4002410 4002491 4002510 4002591 4002601 4002701 4002801 4002910 4002991 4003000 4004000 4014100 4016101 4016921 4016992 4016993 4017001 4104101 4104102 4104291 4105191 4106191 4110000 4205001 4206101 4401100 4401210 4401220 4401300 4402000 4403100 4403200 4403201 4403209 4403310 4403320 4403330 4403340 4403350 4403910 4403920 4403991 4403999 4404100 4404200 4406100 4406900 4407100 4407210 4407220 4407230 4407910 4407920 4407990 4408101 4408201 4408901 4413000 4417001 4421901 4421903 4501100 4501900 4503100 4701000 4702000 4703110 4703190 4703210 4703290 4704110 4704190 4704210 4704290 4705000 4706100 4706910 4706920 4706930 4707100 4707200 4707300 4707900 4801000 4802521 4802601 4810991 4811311 4811312 4811391 4812000 4819501 4823901 4823903 4823904 4901100 4901910 4901990 4902100 4902900 4903000 4904000 4905010 4905910 4905990 4906000 4907001 4907002 4907010 4907020 4911993 5004001 5104000 5105101 5105291 5303100 5303900 5304100 5304900 5305110 5305190 5305210 5305290 5305910 5404102 5405002 5407101 5501100 5501200 5501300 5501900 5502000 5503100 5503200 5503300 5503400 5503900 5504100 5504900 5505100 5505200 5506100 5506200 5506300 5506900 5507000 5602101 5602210 5602290 5602900 5902100 5902200 5902300 5902900 5903902 6812200 6812400 6812700 6812901 6815201 7001000 7002100 7002311 7002321 7011100 7011200 7011900 7017100 7017200 7017900 7019391 7102100 7102210 7102290 7102310 7104200 7105100 7105900 7106910 7106921 7108120 7108131 7108200 7110111 7110191 7110211 7110291 7110311 7110391 7110411 7110491 7112100 7112200 7112900 7118100 7118101 7118109 7118900 7118901 7118902 7118909 7201400 7202410 7202490 7202500 7202600 7202700 7202800 7202910 7202920 7202930 7202999 7203100 7203900 7204100 7204210 7204290 7204300 7204410 7204490 7205210 7205290 7206901 7210111 7210121 7210901 7212101 7218100 7218900 7219110 7219120 7219130 7219140 7219210 7219220 7219230 7219240 7219310 7219320 7219330 7219340 7219350 7219900 7220110 7220120 7220200 7220900 7223000 7225100 7226100 7226920 7302300 7302400 7317002 7401100 7401200 7402000 7403110 7403120 7403130 7403190 7403210 7403220 7403230 7403290 7404000 7405100 7405900 7406100 7406200 7407101 7407221 7407291 7410211 7410221 7501100 7501200 7502100 7502200 7503000 7508001 7606111 7606121 7606911 7606921 7607111 7607191 7607201 7801100 7801910 7801990 7802000 7901110 7901120 7901200 7902000 8001100 8001200 8002000 8101100 8101910 8101920 8101931 8101939 8101990 8102100 8102910 8102920 8102930 8102990 8103100 8103900 8104110 8104190 8104200 8104300 8104900 8105101 8105109 8105900 8106001 8106009 8107101 8107102 8107900 8108101 8108102 8108900 8109101 8109102 8109900 8110001 8110009 8111001 8111009 8112111 8112112 8112190 8112201 8112209 8112301 8112309 8112401 8112409 8112911 8112919 8112990 8113001 8113009 8201100 8201200 8201300 8201400 8201500 8201600 8201900 8202100 8202200 8202310 8202320 8202400 8202910 8202990 8203100 8203200 8203300 8203400 8204110 8204120 8204200 8205600 8206000 8207110 8207120 8207200 8207300 8207400 8207500 8207600 8207700 8207800 8207900 8208100 8208200 8208300 8208400 8208900 8209000 8303000 8308902 8401100 8401200 8401300 8401400 8402111 8402119 8402129 8402192 8402199 8402202 8402209 8402902 8402909 8403100 8403900 8404101 8404109 8404202 8404209 8404901 8404909 8405900 8406110 8406190 8406900 8407100 8407290 8407310 8407320 8407331 8407332 8407333 8407341 8407342 8407343 8408109 8408209 8408909 8409100 8410110 8410120 8410130 8410900 8411110 8411120 8411210 8411220 8411810 8411820 8411910 8411990 8412100 8412210 8412290 8412310 8412390 8412801 8412809 8412901 8412909 8413200 8413400 8413500 8413600 8413709 8413812 8413819 8413820 8413919 8413920 8414100 8414200 8414309 8414400 8414599 8414809 8416100 8416200 8416300 8416900 8417100 8417200 8417800 8417901 8417909 8418501 8418611 8418691 8419200 8419310 8419320 8419390 8419400 8419500 8419600 8419810 8419890 8420101 8420109 8420911 8420919 8420991 8420999 8421110 8421129 8421190 8421219 8421220 8421290 8421390 8422190 8422200 8422300 8422400 8422909 8423101 8423891 8423902 8424200 8424300 8424812 8424819 8424891 8425110 8425190 8425200 8425310 8425390 8425410 8425420 8425490 8426110 8426120 8426190 8426200 8426300 8426410 8426490 8426910 8426990 8427100 8427200 8428109 8428200 8428310 8428320 8428330 8428390 8428400 8428500 8428600 8428900 8429110 8429190 8429200 8429300 8429400 8429510 8429520 8429590 8430100 8430310 8430390 8430410 8430490 8430500 8430610 8430620 8430690 8431100 8431209 8431319 8431390 8431410 8431420 8431430 8431490 8432101 8432109 8432211 8432219 8432291 8432299 8432301 8432309 8432401 8432409 8432801 8432809 8432900 8433110 8433190 8433200 8433300 8433400 8433510 8433520 8433530 8433590 8433600 8433900 8434100 8434200 8434900 8435100 8435900 8436100 8436210 8436290 8436800 8436910 8436990 8437100 8437800 8437900 8438100 8438200 8438300 8438400 8438500 8438600 8438800 8438900 8439100 8439200 8439300 8439910 8439990 8440100 8440900 8441100 8441200 8441300 8441400 8441800 8441900 8442100 8442200 8442300 8442400 8442501 8442509 8443110 8443120 8443190 8443210 8443290 8443300 8443400 8443500 8443600 8443900 8444000 8445110 8445120 8445130 8445190 8445200 8445300 8445400 8445900 8446100 8446210 8446290 8446300 8447110 8447120 8447200 8448110 8448190 8448200 8448320 8448330 8448390 8448420 8448490 8448510 8448590 8449000 8451100 8451299 8451401 8451409 8451500 8451800 8451901 8451903 8451909 8452210 8452290 8452300 8452909 8453100 8453200 8453800 8453900 8454100 8454200 8454300 8454900 8455100 8455210 8455220 8455300 8455900 8456101 8456109 8456201 8456209 8456301 8456309 8456901 8456909 8457100 8457200 8457300 8458110 8458190 8458910 8458990 8459100 8459210 8459290 8459310 8459390 8459400 8459510 8459590 8459610 8459690 8459700 8460110 8460190 8460210 8460290 8460310 8460390 8460400 8460900 8461100 8461200 8461300 8461400 8461500 8461900 8462100 8462210 8462290 8462310 8462390 8462410 8462490 8462910 8462990 8463100 8463200 8463300 8463900 8464100 8464200 8464900 8465100 8465911 8465912 8465919 8465920 8465930 8465940 8465950 8465960 8465990 8466100 8466200 8466300 8466910 8466920 8466931 8466939 8466940 8467110 8467190 8467810 8467890 8467910 8467920 8467990 8468100 8468200 8468800 8468901 8468902 8468909 8471100 8471200 8471910 8471920 8471930 8471990 8473300 8474100 8474200 8474310 8474320 8474390 8474809 8474900 8475100 8475200 8475900 8476110 8476190 8476900 8477100 8477200 8477300 8477400 8477510 8477590 8477800 8477900 8478100 8478900 8479100 8479200 8479309 8479400 8479810 8479820 8479892 8479899 8479900 8480100 8480200 8480410 8480490 8480500 8480600 8480710 8480790 8481100 8481200 8481300 8481400 8481809 8481900 8482100 8482200 8482300 8482400 8482500 8482800 8482910 8482990 8501100 8501200 8501310 8501320 8501330 8501340 8501409 8501519 8501529 8501530 8501610 8501620 8501630 8501640 8502139 8502200 8502300 8502400 8503001 8503002 8504219 8504221 8504222 8504223 8504231 8504232 8504233 8504321 8504322 8504323 8504331 8504332 8504333 8504341 8504342 8504343 8504409 8504500 8504900 8505110 8505190 8505200 8505300 8505900 8508100 8508200 8508800 8508900 8513101 8513901 8514100 8514200 8514300 8514400 8514900 8515110 8515191 8515199 8515210 8515291 8515299 8515310 8515391 8515800 8515900 8516904 8517100 8517200 8517301 8517309 8517401 8517402 8517409 8517810 8517820 8517901 8517902 8517909 8519991 8520901 8522901 8523111 8523121 8523131 8523201 8525101 8525200 8526100 8526910 8526921 8528102 8528202 8529901 8530100 8530800 8530900 8531109 8531200 8531809 8531909 8532100 8532210 8532220 8532230 8532240 8532250 8532290 8532300 8532900 8533100 8533210 8533290 8533310 8533390 8533400 8533900 8535109 8535211 8535212 8535290 8535301 8535302 8535400 8536109 8536201 8536300 8536501 8536502 8539291 8539313 8539902 8540110 8540120 8540200 8540300 8540410 8540420 8540490 8540810 8540890 8540910 8540990 8541100 8541210 8541290 8541300 8541400 8541500 8541600 8541900 8542110 8542190 8542200 8542800 8542900 8543100 8543200 8543300 8543801 8543809 8543900 8544201 8544700 8545110 8545190 8545200 8545900 8546101 8546201 8547101 8601100 8601200 8602100 8602900 8603100 8603900 8604000 8607110 8607120 8607190 8607210 8607290 8607300 8607910 8607990 8608000 8701100 8701300 8701901 8701909 8704101 8704212 8704213 8704221 8704222 8704231 8704232 8704312 8704313 8704321 8704322 8704902 8704903 8708291 8708401 8708501 8708601 8708701 8708801 8708911 8708921 8708931 8708941 8708991 8709110 8709190 8709900 8713100 8713900 8714200 8801100 8801900 8802110 8802120 8802200 8802300 8802400 8802500 8803100 8803200 8803300 8803900 8804000 8805100 8805200 8901101 8901102 8901103 8901201 8901301 8901901 8901902 8902001 8902003 8902300 8904000 8905100 8905200 8905900 8907100 8907900 8908000 9001100 9005801 9005901 9006100 9007190 9007291 9007919 9007921 9010101 9010109 9010201 9010209 9010300 9010900 9011100 9011200 9011800 9011900 9012100 9012900 9013100 9013200 9013800 9013900 9014100 9014200 9014800 9014900 9015100 9015200 9015300 9015400 9015800 9015900 9016000 9017100 9017201 9017209 9017300 9017800 9017900 9018110 9018190 9018200 9018312 9018319 9018320 9018390 9018410 9018490 9018500 9018900 9019100 9019200 9020000 9021110 9021190 9021210 9021290 9021300 9021400 9021900 9022110 9022190 9022210 9022290 9022300 9022900 9023000 9024100 9024800 9024900 9025110 9025190 9025200 9025800 9025900 9026100 9026200 9026800 9026900 9027100 9027200 9027300 9027400 9027500 9027800 9027900 9028100 9028309 9028900 9029100 9029200 9029900 9030100 9030200 9030310 9030390 9030400 9030810 9030890 9030900 9031100 9031200 9031300 9031400 9031800 9031900 9032100 9032200 9032810 9032890 9032900 9033000 9106100 9106200 9106900 9107000 9108110 9108120 9108190 9108200 9108910 9108990 9110110 9110120 9110190 9110900 9114100 9114200 9114300 9114400 9114900 9405101 9405501 9501000 9502091 9502109 9502910 9502990 9503100 9503200 9503300 9503410 9503490 9503500 9503600 9503700 9503800 9503900 9504100 9506110 9506120 9506190 9506210 9506290 9506310 9506320 9506390 9506510 9506590 9506610 9506620 9506690 9506700 9506910 9506990 9507100 9507200 9507300 9507900 9508000 9603500 9607200 9608601 9618000 9705000 ANNEX III Lists of industrial products originating in the Community to which are applicable, on importation into Egypt, the schedules for tariff dismantling referred to in Article 9(2) 2501009 2505101 2505901 2510100 2510200 2517419 2517499 2520100 2520209 2520900 2523291 2526100 2526209 2530300 2705000 2707100 2707200 2707500 2707600 2707910 2707990 2708100 2708200 2710003 2710009 2711131 2803000 2804100 2804300 2804400 2806100 2806200 2809209 2810009 2811110 2811190 2811210 2811220 2811230 2811290 2815110 2815120 2824100 2824200 2824901 2824909 2828101 2828102 2828901 2829191 2833110 2833190 2836209 2836309 2901101 2901291 2902200 2902901 2912600 3005101 3005109 3005901 3005909 3006101 3006500 3204110 3204121 3204129 3204130 3204141 3204149 3204150 3204160 3204170 3204191 3204199 3204200 3204900 3206100 3206200 3206300 3206410 3206420 3206430 3206490 3206500 3207201 3207209 3207300 3207400 3208101 3208201 3208901 3209101 3209901 3210001 3210003 3210004 3211009 3212901 3212902 3213100 3213900 3214109 3215110 3215191 3215199 3215900 3401111 3401201 3402111 3402121 3402131 3402191 3402901 3402909 3403111 3403191 3403911 3403991 3404901 3407009 3506100 3506910 3506990 3601000 3602000 3603000 3604901 3604909 3606100 3606900 3701200 3701301 3701309 3701910 3701991 3701999 3702200 3702310 3702320 3702390 3702410 3702420 3702430 3702440 3702519 3702529 3702530 3702540 3702559 3702569 3702919 3702929 3702930 3702949 3702959 3703109 3703209 3703909 3704000 3705100 3705200 3705900 3706101 3706901 3707100 3707900 3801111 3808101 3808109 3808201 3808209 3808301 3808309 3808401 3808409 3808901 3808909 3811110 3811191 3811211 3811291 3811901 3904109 3904210 3904220 3909401 3916100 3916200 3916900 3917211 3917221 3917231 3917291 3917311 3917321 3917391 3919900 3919901 3919909 3920109 3920200 3920300 3920410 3920420 3920510 3920590 3920610 3920620 3920630 3920690 3920710 3920720 3920730 3920790 3920910 3920920 3920930 3920940 3920990 3921110 3921120 3921130 3921140 3921190 3921909 3923101 3923211 3923302 3926101 3926102 3926201 3926901 3926902 3926904 3926905 3926906 3926908 4001292 4001302 4002199 4002209 4002319 4002399 4002499 4002599 4002609 4002709 4002809 4002999 4005100 4005200 4005910 4005990 4006100 4006900 4007000 4008110 4008190 4008210 4008290 4009100 4009200 4009300 4009400 4009500 4010100 4010919 4010999 4011100 4011200 4011300 4011400 4011500 4011910 4011990 4012100 4012200 4012900 4013100 4013200 4013900 4014900 4016109 4016910 4016929 4016930 4016940 4016950 4016994 4016999 4017002 4017009 4103200 4104109 4104210 4104220 4104299 4104310 4104390 4105110 4105120 4105199 4105200 4106110 4106120 4106199 4106200 4107101 4107211 4107291 4107901 4111000 4203101 4203210 4203291 4203301 4203401 4204000 4206109 4206900 4405000 4408109 4408209 4408909 4409109 4409209 4411110 4411210 4411310 4411910 4502000 4503900 4504100 4504900 4802101 4802109 4802200 4802300 4802400 4802511 4802519 4802521 4802529 4802531 4802539 4802601 4802609 4803001 4804110 4804190 4804210 4804290 4804310 4804390 4804410 4804420 4804490 4804510 4804520 4804590 4805100 4805210 4805220 4805230 4805290 4805300 4805400 4805500 4805600 4805700 4805800 4806100 4806200 4806300 4806400 4807100 4807910 4807990 4808100 4808200 4808300 4808900 4809100 4809200 4809300 4809900 4810110 4810120 4810210 4810290 4810310 4810320 4810390 4810910 4810999 4811100 4811210 4811290 4811319 4811399 4811400 4811901 4811909 4813100 4813200 4813901 4813909 4816100 4816200 4816300 4816900 4823300 4823400 4823701 4823902 4907003 4907004 4908100 4908900 4910001 4911101 4911991 4911992 5004009 5005000 5006001 5006009 5105109 5105210 5105299 5105300 5105400 5106100 5106200 5107100 5107200 5108100 5108200 5110009 5113001 5204110 5204190 5204200 5205110 5205120 5205130 5205140 5205150 5205210 5205220 5205230 5205240 5205250 5205310 5205320 5205330 5205340 5205350 5205410 5205420 5205430 5205440 5205450 5206110 5206120 5206130 5206150 5206210 5206220 5206230 5206240 5206250 5206310 5206320 5206330 5206340 5206350 5206410 5206420 5206430 5206440 5206450 5207100 5207900 5305990 5306100 5306209 5307100 5307200 5308100 5308200 5308300 5308901 5308909 5309101 5310901 5311009 5401109 5401209 5402100 5402200 5402310 5402320 5402330 5402390 5402411 5402412 5402420 5402430 5402491 5402492 5402510 5402520 5402590 5402610 5402620 5402690 5403100 5403200 5403311 5403312 5403320 5403331 5403332 5403391 5403392 5403410 5403420 5403490 5404101 5404109 5404900 5405001 5405009 5407102 5508109 5508209 5509110 5509120 5509210 5509220 5509310 5509320 5509410 5509420 5509510 5509520 5509530 5509590 5509610 5509620 5509690 5509910 5509920 5509990 5510110 5510120 5510200 5510300 5510900 5601100 5601210 5601220 5601290 5601300 5602109 5603000 5604100 5604200 5604900 5605000 5806101 5806103 5806401 5806403 5807100 5807200 5807900 5901901 5903101 5903201 5903901 5907001 5910000 5911100 5911200 5911310 5911320 5911400 5911900 6115911 6115921 6115931 6115991 6307200 6307901 6307902 6310101 6310109 6310900 6310909 6406101 6801000 6802101 6802102 6803000 6804100 6804211 6804219 6804221 6804229 6804231 6804239 6804300 6805300 6806100 6806200 6806900 6807100 6807900 6808000 6809901 6811100 6811200 6812100 6812300 6812500 6812600 6812909 6814100 6814900 6815100 6815209 6815910 6815990 6901000 6902100 6902200 6902901 6902902 6902909 6903100 6903200 6903900 6909110 6909190 6909191 6909900 7002200 7002319 7002399 7003191 7003192 7003200 7004901 7004902 7005101 7005102 7005291 7005292 7005300 7006001 7010100 7010902 7010903 7010904 7012000 7014001 7015100 7015901 7015909 7016909 7019100 7019200 7019310 7019320 7019399 7019900 7020001 7020009 7101100 7101210 7102200 7102390 7103100 7103910 7103990 7104100 7104900 7106100 7106922 7106929 7107001 7107009 7107220 7108110 7108132 7108139 7109001 7109009 7109240 7110112 7110192 7110199 7110212 7110292 7110299 7110312 7110392 7110399 7110492 7110499 7111001 7111002 7111100 7115100 7115901 7116101 7116201 7202110 7202190 7202210 7202290 7202300 7206909 7208110 7209140 7209210 7209340 7209440 7210119 7210129 7210902 7212109 7304100 7304200 7304319 7304399 7304419 7304499 7304519 7304599 7304909 7307210 7307220 7307230 7307290 7307910 7307920 7307930 7307990 7310292 7316000 7407109 7407219 7407229 7407299 7408110 7408190 7408210 7408220 7408290 7409110 7409190 7409210 7409290 7409310 7409390 7409400 7409900 7410110 7410120 7410219 7410229 7411100 7411210 7411220 7411290 7412100 7412200 7413000 7414100 7414900 7415100 7415210 7415290 7415310 7415320 7415390 7416000 7419992 7504000 7505110 7505120 7505210 7505220 7506100 7506200 7507110 7507120 7507200 7601100 7601200 7602000 7603100 7603200 7604109 7604290 7605110 7605190 7605210 7605290 7606119 7606129 7606919 7606929 7607119 7607199 7607209 7612909 7616902 7803000 7804110 7804190 7804200 7805000 7806000 7903100 7903900 7904000 7905000 7906000 7907100 7907900 8003000 8004000 8005100 8005200 8006000 8205100 8205200 8205300 8205400 8205510 8205590 8205700 8205800 8205900 8211940 8212101 8212109 8212201 8212202 8212203 8212900 8213000 8214100 8214901 8214902 8214903 8214909 8301100 8301200 8301300 8301409 8301500 8301600 8301700 8302100 8302200 8302300 8302410 8302420 8302490 8302500 8302600 8305100 8305200 8305900 8306100 8307100 8307900 8308100 8308200 8308909 8309901 8311109 8311209 8311309 8311909 8407339 8407349 8407900 8408102 8408103 8408202 8408203 8408902 8408903 8409919 8409999 8413110 8413190 8413300 8413830 8413911 8413913 8414301 8415901 8418502 8418619 8418691 8418699 8418991 8418999 8421211 8421230 8421310 8421910 8421990 8423109 8423200 8423300 8423810 8423820 8423899 8423901 8423902 8424100 8428101 8431201 8431312 8448310 8448410 8451300 8452100 8452901 8469100 8469210 8469290 8469310 8469390 8470100 8470210 8470290 8470300 8470400 8470500 8470900 8472100 8472200 8472300 8472900 8473100 8473210 8473290 8473400 8474801 8479301 8481802 8483100 8483400 8483500 8483600 8483900 8484100 8484900 8485100 8485900 8501401 8501511 8501521 8503002 8504109 8506119 8506121 8506129 8506139 8506199 8506200 8506909 8507101 8507201 8507300 8507801 8507901 8507909 8510901 8510902 8511100 8511200 8511300 8511400 8511500 8511800 8511900 8511909 8512100 8512200 8512300 8512400 8512900 8513109 8513909 8516291 8516400 8516901 8516902 8524211 8524221 8524231 8524901 8529101 8531101 8531801 8531901 8534000 8535101 8535211 8535301 8535900 8536101 8536209 8536410 8536490 8536509 8536619 8536900 8537101 8537109 8537209 8539100 8539210 8539229 8539299 8539312 8539319 8539390 8539400 8539901 8539909 8544110 8544190 8544300 8544419 8544499 8544519 8544599 8544609 8546102 8546209 8546900 8547109 8547200 8547900 8548000 8605000 8606100 8606200 8606300 8606910 8606920 8606990 8609000 8703101 8705100 8705200 8705300 8705400 8705900 8708100 8708210 8708299 8708310 8708390 8708409 8708509 8708609 8708709 8708809 8708919 8708929 8708939 8708949 8708999 8711109 8711209 8711309 8711409 8711509 8711909 8712009 8714110 8714190 8714910 8714920 8714930 8714940 8714950 8714960 8714999 8715000 8716900 8901104 8901109 8901209 8901309 8901903 8901909 8902002 8902009 8903102 8903912 8903922 8903992 8906009 9001200 9001300 9001401 9001409 9001501 9001509 9001900 9002110 9002190 9002200 9002909 9006200 9006309 9006409 9006519 9006529 9006539 9006599 9006610 9006620 9006690 9006910 9006990 9007110 9007210 9007299 9007911 9007929 9008100 9008200 9008300 9008400 9008900 9009110 9009120 9009210 9009220 9009300 9009900 9028201 9028209 9028301 9101119 9101129 9101199 9101219 9101299 9101999 9102110 9102120 9102190 9102210 9102290 9102910 9102990 9103100 9103900 9104000 9105110 9105190 9105210 9105290 9105910 9105990 9109110 9109190 9109900 9111109 9111200 9111800 9111909 9112100 9112800 9112900 9201100 9201200 9201900 9202100 9202900 9203000 9204100 9204200 9205100 9205900 9206000 9207100 9207900 9209100 9209200 9209300 9209910 9209920 9209930 9209940 9209990 9302000 9303100 9303200 9303300 9303900 9304000 9305100 9305210 9305290 9305901 9305909 9307000 9401901 9402100 9402900 9405102 9504200 9504909 9506400 9603210 9603291 9603301 9603400 9603902 9604000 9606100 9608109 9608200 9608310 9608399 9608409 9608609 9608919 9608999 9609109 9609200 9609900 9610000 9611000 9613801 9613901 9617000 9706000 ANNEX IV Lists of industrial products originating in the Community to which are applicable, on importation into Egypt, the schedules for tariff dismantling referred to in Article 9(3) 2515110 2515120 2515200 2516110 2516120 2516210 2516220 2516900 2523100 2523210 2523292 2523300 2523900 2704000 2706000 2707300 2707400 2801100 2807000 2808000 2915219 2939901 2939902 3003100 3003200 3003390 3003400 3003909 3004100 3004200 3004320 3004390 3004400 3004500 3004909 3102100 3102290 3102300 3102400 3102500 3102600 3102700 3102800 3102900 3103100 3103200 3103900 3207100 3208109 3208209 3208909 3209102 3209902 3210002 3212909 3214900 3302109 3302901 3302909 3303001 3303009 3304101 3304109 3304201 3304209 3304301 3304309 3304911 3304919 3304991 3304999 3305101 3305109 3305201 3305209 3305301 3305309 3305901 3305909 3306101 3306109 3306901 3306909 3307101 3307109 3307201 3307209 3307301 3307309 3307411 3307419 3307491 3307499 3307901 3307909 3401119 3401190 3401209 3402200 3405100 3405200 3405300 3405400 3405900 3406000 3604100 3605000 3706109 3706902 3912201 3917109 3917219 3917229 3917239 3917299 3917319 3917329 3917330 3917399 3917400 3918100 3918900 3919100 3921902 3921903 3922100 3922200 3922900 3923109 3923219 3923290 3923309 3923400 3923509 3923900 3924100 3924900 3925100 3925200 3925300 3925900 3926109 3926209 3926300 3926400 3926909 4010911 4010991 4015110 4015190 4015901 4015909 4107109 4107219 4107299 4107909 4108000 4109000 4201000 4202110 4202120 4202190 4202210 4202220 4202290 4202310 4202320 4202390 4202910 4202920 4202991 4202999 4203109 4203292 4302110 4302120 4302130 4302190 4302200 4302300 4303100 4303900 4304001 4304009 4409101 4409102 4409201 4409202 4410100 4410900 4411190 4411290 4411390 4411990 4412110 4412120 4412190 4412210 4412290 4412910 4412991 4412999 4414000 4415100 4415200 4416000 4417009 4418100 4418200 4418300 4418400 4418500 4418901 4418909 4419000 4420100 4420901 4420909 4421100 4421902 4421909 4601100 4601200 4601910 4601990 4602100 4602900 4803009 4814200 4814300 4814901 4814909 4815000 4817100 4817200 4817300 4818101 4818109 4818200 4818300 4818400 4818500 4818900 4819101 4819109 4819201 4819209 4819300 4819400 4819509 4819600 4820101 4820109 4820201 4820209 4820301 4820309 4820400 4820501 4820509 4820901 4820909 4821100 4821900 4822100 4822900 4823110 4823190 4823200 4823510 4823590 4823600 4823709 4823909 4909000 4910002 4910003 4910004 4910009 4911102 4911103 4911109 4911910 4911999 5007100 5007200 5007900 5109100 5109900 5110001 5111110 5111190 5111200 5111300 5111900 5112110 5112190 5112200 5112300 5112900 5113009 5208110 5208120 5208130 5208190 5208210 5208220 5208230 5208290 5208310 5208320 5208330 5208390 5208410 5208420 5208430 5208490 5208510 5208520 5208530 5208590 5209110 5209120 5209190 5209210 5209220 5209290 5209310 5209320 5209390 5209410 5209420 5209430 5209490 5209510 5209520 5209590 5210110 5210120 5210190 5210210 5210220 5210290 5210310 5210320 5210390 5210410 5210420 5210490 5210510 5210520 5210590 5211110 5211120 5211190 5211210 5211220 5211290 5211310 5211320 5211390 5211410 5211420 5211430 5211490 5211510 5211520 5211590 5212110 5212120 5212130 5212140 5212150 5212210 5212220 5212230 5212240 5212250 5306201 5308901 5309110 5309190 5309210 5309290 5310109 5310909 5311001 5401101 5401201 5406100 5406200 5407109 5407200 5407300 5407410 5407420 5407430 5407440 5407510 5407520 5407530 5407540 5407600 5407710 5407720 5407730 5407740 5407810 5407820 5407830 5407840 5407910 5407920 5407930 5407940 5408100 5408210 5408220 5408230 5408240 5408310 5408320 5408330 5408340 5508101 5508201 5511100 5511200 5511300 5512110 5512190 5512210 5512290 5512910 5512990 5513110 5513120 5513130 5513190 5513210 5513220 5513230 5513290 5513310 5513320 5513330 5513390 5513410 5513420 5513430 5513490 5514110 5514120 5514130 5514190 5514210 5514220 5514230 5514290 5514310 5514320 5514330 5514390 5514410 5514420 5514430 5514490 5515110 5515120 5515130 5515190 5515210 5515220 5515290 5515910 5515920 5515990 5516120 5516130 5516140 5516210 5516220 5516230 5516240 5516310 5516320 5516330 5516340 5516410 5516420 5516430 5516440 5516910 5516920 5516930 5516940 5606000 5607100 5607210 5607290 5607300 5607410 5607490 5607500 5607900 5608110 5608190 5608900 5609000 5701100 5701900 5702100 5702200 5702310 5702320 5702390 5702410 5702420 5702490 5702510 5702520 5702590 5702910 5702920 5702990 5703100 5703200 5703300 5703900 5704100 5704900 5705000 5801100 5801210 5801220 5801230 5801240 5801250 5801260 5801310 5801320 5801330 5801340 5801350 5801360 5801900 5801901 5801910 5801920 5802110 5802190 5802200 5802300 5803100 5803900 5804100 5804210 5804290 5804300 5805000 5806102 5806109 5806200 5806310 5806320 5806390 5806402 5806409 5808100 5808900 5809000 5810100 5810910 5810920 5810990 5811000 5901100 5901909 5903109 5903209 5903909 5904100 5904910 5904920 5905000 5906100 5906910 5906990 5907001 5907009 5908000 5909000 6001100 6001210 6001220 6001290 6001910 6001920 6001990 6002100 6002200 6002300 6002410 6002420 6002430 6002490 6002910 6002920 6002930 6002990 6101100 6101200 6101300 6101900 6102100 6102200 6102300 6102900 6103110 6103120 6103190 6103210 6103220 6103230 6103290 6103310 6103320 6103330 6103390 6103410 6103420 6103430 6103490 6104110 6104120 6104130 6104190 6104210 6104220 6104230 6104290 6104310 6104320 6104330 6104390 6104410 6104420 6104430 6104440 6104490 6104510 6104520 6104530 6104590 6104610 6104620 6104630 6104690 6105100 6105200 6105900 6106100 6106200 6106900 6107110 6107120 6107190 6107210 6107220 6107290 6107910 6107920 6107990 6108110 6108190 6108210 6108220 6108290 6108310 6108320 6108390 6108910 6108920 6108990 6109100 6109900 6110100 6110200 6110300 6110900 6111100 6111200 6111300 6111900 6112110 6112120 6112190 6112200 6112310 6112390 6112410 6112490 6113001 6113009 6114100 6114200 6114300 6114900 6115110 6115120 6115190 6115200 6115919 6115929 6115939 6115999 6116100 6116910 6116920 6116930 6116990 6117100 6117200 6117800 6201110 6201120 6201130 6201190 6201910 6201920 6201930 6201990 6202110 6202120 6202130 6202190 6202910 6202920 6202930 6202990 6203110 6203120 6203190 6203210 6203220 6203230 6203290 6203310 6203320 6203330 6203390 6203410 6203420 6203430 6203490 6204110 6204120 6204130 6204190 6204210 6204220 6204230 6204290 6204310 6204320 6204330 6204390 6204410 6204420 6204430 6204440 6204490 6204510 6204520 6204530 6204590 6204610 6204620 6204630 6204690 6205100 6205200 6205300 6205900 6206100 6206200 6206300 6206400 6206900 6207110 6207190 6207210 6207220 6207290 6207910 6207920 6207990 6208110 6208190 6208210 6208220 6208290 6208910 6208920 6208990 6209100 6209200 6209300 6209900 6210100 6210200 6210300 6210400 6210500 6211110 6211120 6211200 6211310 6211320 6211330 6211390 6211410 6211420 6211430 6211490 6212100 6212200 6212300 6212900 6213100 6213200 6213900 6214100 6214200 6214300 6214400 6214900 6215100 6215200 6215900 6216000 6217100 6217900 6301100 6301200 6301300 6301400 6301900 6302100 6302210 6302220 6302290 6302310 6302320 6302390 6302400 6302510 6302520 6302530 6302590 6302600 6302910 6302920 6302930 6302990 6303110 6303120 6303190 6303910 6303920 6303990 6304110 6304190 6304910 6304920 6304930 6304990 6305100 6305200 6305310 6305390 6305900 6306110 6306120 6306190 6306210 6306220 6306290 6306310 6306390 6306410 6306490 6306910 6306990 6307100 6307909 6308000 6309001 6309002 6309009 6309100 6309200 6309900 6401100 6401910 6401920 6401990 6402110 6402190 6402200 6402300 6402910 6402990 6403110 6403190 6403200 6403300 6403400 6403510 6403590 6403910 6403990 6404110 6404190 6404200 6405100 6405200 6405900 6406109 6406200 6406910 6406991 6406999 6501000 6502000 6503000 6504000 6505100 6505900 6506100 6506910 6506920 6506990 6507000 6601100 6601910 6601990 6602001 6602009 6603100 6603200 6603900 6701000 6702100 6702900 6703000 6704110 6704190 6704200 6704900 6802109 6802211 6802219 6802221 6802229 6802231 6802239 6802291 6802299 6802911 6802919 6802921 6802931 6802939 6802991 6802999 6805100 6805200 6809110 6809190 6809902 6809909 6810110 6810190 6810200 6810910 6810991 6810992 6810999 6811300 6811900 6813100 6813900 6904100 6904900 6905100 6905900 6906000 6907100 6907900 6908101 6908109 6908901 6908909 6910100 6910900 6911100 6911900 6912000 6913100 6913900 6914100 6914900 7003110 7003199 7003300 7004100 7004909 7005109 7005210 7005299 7006002 7006009 7007110 7007190 7007210 7007290 7008001 7008009 7009100 7009910 7009920 7010901 7010905 7010909 7013100 7013210 7013290 7013310 7013320 7013390 7013910 7013990 7014009 7016100 7016901 7018100 7018200 7018900 7113110 7113190 7113200 7114110 7114190 7114200 7115909 7116109 7116209 7117110 7117190 7117900 7201100 7201200 7201301 7201309 7202991 7204500 7205100 7206100 7207110 7207120 7207190 7207200 7208120 7208130 7208140 7208210 7208220 7208230 7208240 7208310 7208320 7208330 7208340 7208350 7208410 7208420 7208430 7208440 7208450 7208902 7208909 7209110 7209120 7209130 7209210 7209220 7209230 7209310 7209320 7209330 7209410 7209420 7209430 7209901 7209902 7209909 7210200 7210310 7210390 7210410 7210490 7210500 7210600 7210700 7210903 7210909 7211110 7211120 7211191 7211199 7211210 7211220 7211291 7211299 7211300 7211410 7211491 7211499 7211901 7211909 7212210 7212290 7212300 7212400 7212500 7212600 7213100 7213200 7213310 7213390 7213410 7213490 7213500 7214101 7214109 7214200 7214300 7214400 7214500 7214600 7215100 7215200 7215300 7215400 7215900 7216210 7216220 7216310 7216320 7216330 7216400 7216500 7216600 7216901 7216909 7217110 7217120 7217130 7217190 7217210 7217220 7217230 7217290 7217310 7217320 7217330 7217390 7221000 7222100 7222200 7222300 7222400 7224100 7224900 7225200 7225300 7225400 7225500 7225900 7226200 7226910 7226990 7227100 7227200 7227900 7228100 7228200 7228300 7228400 7228500 7228600 7228700 7228800 7229100 7229200 7229900 7301100 7301200 7302100 7302200 7302901 7302909 7303000 7304311 7304391 7304411 7304511 7304591 7304901 7305111 7305119 7305121 7305129 7305191 7305199 7305201 7305209 7305319 7305391 7305399 7305901 7305909 7306101 7306109 7306201 7306209 7306301 7306309 7306401 7306409 7306501 7306509 7306601 7306609 7306901 7306909 7307111 7307119 7307191 7307199 7308100 7308200 7308300 7308400 7308900 7309000 7310100 7310211 7310212 7310219 7310291 7310299 7311001 7311009 7312101 7312109 7312901 7312909 7313000 7314110 7314190 7314200 7314300 7314410 7314420 7314490 7314500 7315110 7315120 7315190 7315200 7315810 7315820 7315890 7315900 7317001 7317009 7318110 7318120 7318130 7318140 7318150 7318160 7318190 7318210 7318220 7318230 7318240 7318290 7319100 7319200 7319300 7319900 7320100 7320200 7320900 7321110 7321120 7321130 7321810 7321820 7321830 7321900 7322110 7322190 7322900 7323100 7323910 7323920 7323930 7323940 7323990 7324100 7324211 7324219 7324290 7324900 7325100 7325910 7325990 7326110 7326190 7326200 7326901 7326902 7326903 7326909 7407211 7407219 7417000 7418100 7418200 7419100 7419910 7419920 7419991 7419999 7508002 7508003 7508009 7604101 7604210 7608100 7608200 7609000 7610100 7610900 7611000 7612100 7612901 7613000 7614100 7614900 7615100 7615200 7616100 7616901 7616909 8007000 8210000 8211100 8211910 8211920 8211930 8214200 8214909 8215100 8215200 8215910 8215990 8301401 8304000 8306210 8306290 8306300 8308901 8309100 8309909 8310000 8311101 8311201 8311301 8311901 8402121 8402191 8402201 8402901 8404109 8404201 8404909 8407210 8408101 8408201 8408901 8409911 8409991 8413701 8413811 8413813 8413912 8414510 8414591 8414592 8414600 8414801 8414900 8415100 8415810 8415820 8415830 8415909 8418101 8418109 8418211 8418219 8418221 8418229 8418291 8418299 8418300 8418400 8418509 8418691 8418910 8418991 8418991 8419110 8419191 8419199 8419900 8421121 8422110 8422901 8424811 8424891 8424901 8424909 8427900 8431311 8450110 8450120 8450190 8450200 8450900 8451210 8451902 8452400 8479891 8479891 8480301 8480302 8480309 8481801 8483200 8483300 8502110 8502120 8502131 8504101 8504211 8504221 8504222 8504223 8504231 8504232 8504233 8504310 8504321 8504322 8504323 8504331 8504332 8504333 8504341 8504342 8504343 8504401 8506111 8506130 8506131 8506191 8506901 8507109 8507209 8507400 8507809 8509100 8509200 8509300 8509400 8509800 8509900 8510100 8510200 8510909 8516100 8516210 8516299 8516310 8516320 8516330 8516500 8516600 8516710 8516720 8516790 8516800 8516903 8516909 8518100 8518210 8518220 8518290 8518300 8518400 8518500 8518900 8519100 8519210 8519290 8519310 8519390 8519400 8519910 8519999 8520100 8520200 8520310 8520390 8520909 8521100 8521900 8522100 8522902 8522909 8523119 8523129 8523139 8523209 8523900 8524100 8524219 8524229 8524239 8524909 8525109 8525300 8526929 8527110 8527190 8527210 8527290 8527310 8527320 8527390 8527900 8528101 8528109 8528201 8528209 8529108 8529109 8529909 8536202 8536503 8536611 8536690 8537201 8537202 8538100 8538900 8539221 8539311 8544209 8544411 8544412 8544491 8544492 8544511 8544512 8544591 8544592 8544601 8544602 8701200 8701901 8702100 8702900 8703102 8703210 8703221 8703311 8703312 8704109 8704211 8704219 8704229 8704239 8704311 8704319 8704901 8704909 8706000 8707100 8707900 8711101 8711201 8711301 8711401 8711501 8711901 8712001 8714991 8716200 8716310 8716390 8716400 8716800 8903101 8903911 8903921 8903991 9002901 9003110 9003190 9003900 9004100 9004900 9005100 9005809 9005909 9006301 9006401 9006511 9006521 9006531 9006591 9018311 9101111 9101121 9101191 9101211 9101291 9101911 9101991 9111100 9111101 9111901 9113100 9113200 9113901 9113902 9113909 9208100 9208901 9305902 9305903 9306100 9306219 9306299 9306309 9306909 9401100 9401200 9401300 9401400 9401500 9401610 9401690 9401710 9401790 9401800 9401909 9403100 9403200 9403300 9403400 9403500 9403600 9403700 9403800 9403900 9404100 9404210 9404290 9404900 9405109 9405200 9405300 9405400 9405509 9405600 9405910 9405920 9405990 9406001 9406002 9406009 9502101 9504300 9504400 9504901 9505100 9505900 9601100 9601900 9602001 9602009 9603101 9603102 9603299 9603309 9603901 9603903 9603909 9605000 9606210 9606220 9606290 9606300 9607110 9607190 9608101 9608102 9608391 9608401 9608501 9608509 9608911 9608991 9609101 9612100 9612200 9613100 9613200 9613300 9613809 9613909 9614100 9614200 9614900 9615110 9615190 9615900 9616100 9616200 9701100 9701900 9702000 9703000 9704000 ANNEX V List of industrial products originating in the Community referred to in Article 9(4) 8703 10 30 8703 10 90 8703 22 90 8703 23 10 8703 23 20 8703 23 90 8703 24 00 8703 31 90 8703 32 20 8703 32 90 8703 33 00 8703 90 00 8716 10 00 ANNEX VI Intellectual property rights referred to in Article 37 1. By the end of the fourth year after the entry into force of the Agreement, Egypt shall accede to the following multilateral conventions on intellectual property rights:  the Convention for the Protection of Performers, Producers of Phonograms and Broadcasting Organisations (Rome, 1961),  Budapest Treaty on the International Recognition of the Deposit of Micro-organisms for the Purposes of Patent Procedure (1977, amended 1980),  the Patent Cooperation Treaty (Washington 1970, amended in 1979 and modified in 1984),  the International Convention for Protection of New Varieties of Plants (UPOV) (Geneva Act 1991),  Nice Agreement concerning the international Classification of Goods and Services for the Purpose of the Registration of Marks (Geneva Act 1977and amended in 1979),  Protocol relating to the Madrid Agreement concerning the international registration of Marks (Madrid 1989). 2. The Parties confirm the importance they attach to the obligations arising from the following multilateral conventions:  the World Trade Organisation Agreement on Trade Related Aspects of Intellectual Property Rights (Marrakech, April 15, 1994), taking into consideration the transitional period provided for developing countries in Article 65 of that Agreement,  the Paris Convention for the protection of industrial property (Stockholm Act 1967 amended in 1979),  Berne Convention for the protection of literary and artistic works (Paris Act 1971),  Madrid Agreement concerning the International Registration of Marks (Stockholm Act 1967 amended in 1979). 3. The Association Council may decide that paragraph 1 shall apply to other multilateral conventions in this field. PROTOCOL 1 concerning the arrangements applicable to imports into the Community of agricultural products originating in Egypt 1. The products listed in the Annex, originating in Egypt, shall be admitted for importation into the Community, according to the conditions contained hereafter and in the Annex. 2. (a) Customs duties shall be either eliminated or reduced as indicated in column A; (b) for certain products, for which the Common Customs Tariff provides for the application of an ad valorem duty and a specific duty, the rates of reduction, indicated in columns A and C, shall apply only to the ad valorem duty. 3. For certain products, customs duties shall be eliminated within the limit of the tariff quotas listed in column B. For the quantities imported in excess of the quotas, the common customs duties shall, according to the product concerned, be applied in full or reduced, as indicated in column C. For the first year of application, the volumes of tariff quotas shall be calculated as a pro rata of the basic volumes, taking into account the part of the period elapsed before the date of entry into force of this Agreement. 4. For the products for which the specific provisions in column D refer to this paragraph, the tariff quota volumes listed in column B shall be increased annually by 3 % of the volume of the previous year; the first increase taking place one year after the entry into force of this Agreement. 5. From 1 December to 31 May, for sweet oranges, fresh, falling within CN codes ex 0805 10 10, ex 0805 10 30 and ex 0805 10 50, within the limit of the tariff quota of 34 000 tonnes applicable for the concession on the ad valorem customs duties, the agreed entry price between the European Community and Egypt, from which the specific duty provided in the Community's list of concessions to the WTO is reduced to zero, is:  EUR 266/tonne, from 1 December 1999 to 31 May 2000,  EUR 264/tonne, for every period thereafter, from 1 December to 31 May. If the entry price for a consignment is 2, 4, 6 or 8 % lower than the agreed entry price, the specific customs duty shall be equal respectively to 2, 4, 6 or 8 % of this agreed entry price. If the entry price of a consignment is less than 92 % of the agreed entry price, the specific customs duty bound within the WTO shall apply. ANNEX TO PROTOCOL 1 A B C D CN code Description Reduction of the MFN customs duty (1) Tariff quota Reduction of the customs duty beyond the tariff quota (1) Specific provisions (%) (tons) (%) 0601 Bulbs, tubers, tuberous roots, corms, crowns and rhizomes, dormant, in growth or in flower; chicory plants and roots other than roots of heading 1212 100 500 - Subject to specific provisions in Protocol 1 paragraph 4 0602 Other live plants (including their roots), cuttings and slips; mushroom spawn 100 2 000 - Subject to specific provisions in Protocol 1 paragraph 4 ex 0603 10 Fresh cut flowers and flower buds, of a kind suitable for bouquets or for ornamental purposes, from 1 October to 15 April 100 3 000 of which 1 000 of flowers falling within CN codes 0603 10 29 and 0603 10 69 - Subject to compliance with the conditions agreed upon by exchange of letters 0604 99 Foliage, branches and other parts of plants, without flowers or flower buds, and grasses, dried, dyed, bleached, impregnated or otherwise prepared 100 500 - Subject to specific provisions in Protocol 1 paragraph 4 ex 0701 90 51 New potatoes, fresh or chilled, from 1 January to 31 March 100 year 1: 130 000 year 2: 190 000 year 3 and following years: 250 000 60 ex 0702 00 Tomatoes, fresh or chilled, from 1 November to 31 March 100 - - ex 0703 10 Onions and shallots, fresh or chilled, from 1 February to 15 June 100 15 000 60 Subject to specific provisions in Protocol 1 paragraph 4 ex 0703 20 00 Garlic, fresh or chilled, from 1 February to 15 June 100 3 000 50 Subject to specific provisions in Protocol 1 paragraph 4 ex 0704 Cabbages, cauliflowers, kohlrabi, kale and similar edible brassicas, fresh or chilled, from 1 November to 15 April 100 1 500 - Subject to specific provisions in Protocol 1 paragraph 4 ex 0705 11 Cabbage lettuce (head lettuce), from 1 November to 31 March 100 500 - Subject to specific provisions in Protocol 1 paragraph 4 ex 0706 10 00 Carrots and turnips, fresh or chilled, from 1 January to 30 April 100 500 - Subject to specific provisions in Protocol 1 paragraph 4 ex 0707 00 Cucumbers and gherkins, fresh or chilled, from 1 January to end February 100 500 - Subject to specific provisions in Protocol 1 paragraph 4 ex 0708 Leguminous vegetables, shelled or unshelled, fresh or chilled, from 1 November to 30 April 100 year 1: 15 000 year 2: 17 500 year 3 and following years: 20 000 - ex 0709 Other vegetables, fresh or chilled:  asparagus from 1 October to end February  sweet peppers from 1 November to 30 April  other vegetables from 1 November to end February 100 - - ex 0710 ex 0711 Frozen and provisionally preserved vegetables, excluding sweet corn of subheadings 0710 40 00 and 0711 90 30 and excluding mushrooms of the type Agaricus of subheadings 0710 80 61 and 0711 90 40 100 year 1: 1 000 year 2: 2 000 year 3 and following years: 3 000 - 0712 Dried vegetables, whole, cut, sliced, broken or in powder, but not further prepared 100 16 000 - Subject to specific provisions in Protocol 1 paragraph 4 ex 0713 Dried leguminous vegetables, shelled, whether or not skinned or split, excluding products for sowing of subheadings 0713 10 10, 0713 33 10 and 0713 90 10 100 - - 0714 20 Sweet potatoes, fresh, chilled, frozen or dried 100 3 000 - Subject to specific provisions in Protocol 1 paragraph 4 0804 10 00 Dates, fresh or dried 100 - - 0804 50 00 Guavas, mangoes and mangosteens, fresh or dried 100 - - 0805 10 Oranges, fresh or dried 100 year 1: 50 000 (2) year 2: 55 000 (2) year 3 and following years: 60 000 (2) 60 Subject to specific provisions in Protocol 1 paragraph 5 0805 20 Mandarins (including tangerines and satsumas), clementines, wilkings and similar citrus hybrids, fresh or dried 100 - 0805 30 Lemons and limes, fresh or dried 100 - - 0805 40 Grapefruit, fresh or dried 100 - - exex 0806 10 Grapes, fresh, from 1 February to 14 July 100 - - ex ex 0807 11 00 Watermelons, fresh, from 1 February to 15 June 100 - - 0807 19 00 Other melons, fresh, from 15 October to 31 May 100 1 000 - Subject to specific provisions in Protocol 1 paragraph 4 0808 20 Pears and quinces, fresh 100 500 - Subject to specific provisions in Protocol 1 paragraph 4 ex 0809 30 Peaches, including nectarines, fresh, from 15 March to 31 May 100 500 - Subject to specific provisions in Protocol 1 paragraph 4 ex 0809 40 Plums and sloes, fresh, from 15 April to 31 May 100 500 - Subject to specific provisions in Protocol 1 paragraph 4 ex 0810 10 Strawberries, fresh, from 1 October to 31 March 100 year 1: 500 year 2: 1 000 year 3 and following years: 1 500 - 0810 90 85 Other fruit, fresh 100 - - 0811 0812 Fruit and nuts, uncooked or cooked by steaming or boiling in water, frozen, whether or not containing added sugar or other sweetening matter, or provisionally preserved, but unsuitable in that state for immediate consumption 100 year 1: 1 000 year 2: 2 000 year 3 and following years: 3 000 - 0904 Pepper of the genus Piper; dried or crushed or ground fruits of the genus Capsicum or of the genus Pimenta 100 - - 0909 Seeds of anise, badian, fennel, coriander, cumin or caraway; juniper berries 100 - - 0910 Ginger, saffron, turmeric (curcuma), thyme, bay leaves, curry and other spices 100 - - 1006 Rice 25 32 000 - 1202 Ground nuts 100 - - ex 1209 Seeds, fruit and spores, of a kind used for sowing, excluding beet seeds of subheadings 1209 11 00 and 1209 19 00 100 - - 1211 Plants and parts of plants (including seeds and fruits), of a kind used primarily in perfumery, in pharmacy or for insecticidal, fungicidal or similar purposes 100 - - 1212 Locust beans, seaweeds and other algae, sugar beet and sugar cane; fruit stones and kernels and other vegetable products of a kind used primarily for human consumption, not elsewhere specified or included 100 - - 1515 50 11 Sesame oil, crude, for technical or industrial uses other than the manufacture of foodstuffs for human consumption (3) 100 1 000 - Subject to specific provisions in Protocol 1 paragraph 4 1515 90 Other fixed vegetable fats and oils and their fractions, whether or not refined, but not chemically modified 100 500 - Subject to specific provisions in Protocol 1 paragraph 4 1703 Molasses resulting from the extraction or refining of sugar 100 350 000 - Subject to specific provisions in Protocol 1 paragraph 4 2001 90 10 Mango chutney 100 - - 2007 Jams, fruit jellies, marmalades, fruit or nut purÃ ©e and pastes, being cooked preparations, whether or not containing added sugar or other sweetening matter 100 1 000 - Subject to specific provisions in Protocol 1 paragraph 4 2008 11 Ground-nuts 100 3 000 - Subject to specific provisions in Protocol 1 paragraph 4 2009 Fruit juices (including grape must) and vegetable juices, unfermented and not containing added spirit, whether or not containing added sugar or other sweetening matter 100 1 000 - Subject to specific provisions in Protocol 1 paragraph 4 2302 Bran, sharps and other residues derived from the sifting, milling or other working of cereals or of leguminous plants 60 - - 5301 Flax 100 - - (1) Duty reduction only applies to ad valorem customs duties. (2) Tariff quota applicable from 1 July to 30 June. Of this volume 34 000 tons for sweet oranges, fresh, falling within CN codes ex 0805 10 10, ex 0805 10 30 and ex 0805 10 50, during the period from 1 December to 31 May. (3) Entry under this subheading is subject to conditions laid down in the relevant Community provisions. PROTOCOL 2 Concerning the arrangements applicable to imports into Egypt of agricultural products originating in the Community 1. The products listed in the Annex originating in the Community shall be admitted for importation into Egypt according to the conditions contained hereafter and in the Annex. 2. Import duties on imports shall be either eliminated or reduced to the level indicated in column A. 3. For certain products, the duties shall be eliminated or reduced within the limit of a tariff quota listed in column B. ANNEX TO PROTOCOL 2 A B Egyptian code Description Duty reduction (%) Tariff quota (in tons) Live bovine animal 0102 10  pure-bred breeding animals 100 Unlimited 0102 90  other 50 10 000 0202 30 Meat of bovine animals, frozen, boneless 50 25 000 Milk  in powder, granules or other solid forms, of a fat content by weight not exceeding 1,5 % 0402 10 10   for infants 0402 10 91   other than for infants, in packages of a weight not less than 20 kg  in powder, granules or other solid forms, of a fat content by weight exceeding 1,5 %   not containing added sugar or other sweetening matter 100 Unlimited 0402 21 10    for infants, half fat 0402 21 91    other, in packages of a weight not less than 20 kg   containing added sugar or other sweetening matter 0402 29 10    for infants, half fat 0402 29 91    other, in packages of a weight not less than 20 kg Cream 0402 21 20  not containing added sugar or other sweetening matter 25 500 0402 29 20  containing added sugar or other sweetening matter 0405 00 90 Butter and other fats and oils derived from milk, in packages of a weight not less than 20 kg 25 5 000 Cheese and curd 0406 10 90  fresh (unripened or uncured) cheese, including whey cheese, and curd, in packages of a weight over 20 kg 0406 20 90  grated or powdered cheese of all kinds, in packages of a weight over 20 kg 0406 30 90  processed cheese not grated or powdered, in packages of a weight over 20 kg 50 2 000 0406 40 90  blue veined cheese, in packages of a weight over 20 kg 0406 90 90  other cheese, in packages of a weight over 20 kg, excluding white cheese of cow's milk in brine 0601 Bulbs, tubers, tuberous roots, corms, crowns and rhizomes, dormant, in growth or in flower; chicory plants and roots other than roots of heading 1212 100 Unlimited 0602 Live plants (including their roots), cuttings and slips; mushroom spawn 100 Unlimited 0701 10 00 Seed potatoes 100 Unlimited ex 0713 Dried leguminous vegetables, shelled, whether or not skinned or split, excluding leguminous vegetables of headings 0713 20 00 (chickpeas) and 0713 90 00 (other) 100 3 000 0802 Other nuts, fresh or dried, whether or not shelled or peeled 50 300 0808 10 00 Apples, fresh, from 1 January to 29 February 25 500 0809 20 00 Cherries, fresh 25 500 0812 10 00 Cherries, provisionally preserved but unsuitable in that state for immediate consumption 30 500 1201 Soya beans, whether or not broken 100 Unlimited 1204 Linseed, whether or not broken 100 Unlimited 1206 Sunflower seeds, whether or not broken 100 Unlimited 1207 10 Palm nuts and kernels, whether or not broken 100 Unlimited 1207 30 Castor oil seeds, whether or not broken 50 Unlimited 1207 40 Sesamum seeds, whether or not broken 100 Unlimited 1207 50 Mustard seeds, whether or not broken 50 Unlimited 1207 92 Shea nuts (karite nuts), whether or not broken 50 Unlimited 1207 99 Other oil seeds and oleaginous fruits, whether or not broken 50 Unlimited 1209 Seeds, fruits and spores of a kind used for sowing 100 Unlimited Soya-bean oil and its fractions 1507 10 90  crude oil, other than put up for retail sale 100 15 000 1507 90 91  purified (semi-refined), other than put up for retail sale Sunflower-seed oil 1512 11 91  crude oil, other than put up for retail sale 100 15 000 1512 19 91  purified (semi-refined), other than put up for retail sale 2002 90 90 Tomatoes prepared or preserved otherwise than by vinegar or acetic acid, other than tomatoes whole or in pieces, of a weight over 5 kg net 50 500 2003 Mushrooms and truffles prepared or preserved otherwise than by vinegar or acetic acid 50 100 2301 20 00 Flours, meals and pellets, of fish or of crustaceans, molluscs or other aquatic invertebrates 100 10 000 2309 Preparations of a kind used for animal feeding 30 20 000 PROTOCOL 3 Concerning the arrangements applicable to processed agricultural products Article 1 1. Customs duties and charges having equivalent effect applicable on import into Egypt of processed agricultural products originating in the Community, listed in Annex I to this Protocol, shall be gradually reduced in accordance with the following schedule:  as regards the products listed in Table 1, duties shall be abolished two years after the entry into force of the Agreement,  as regards the products listed in Table 2, duties shall be subject to the following reductions:  two years after entry into force of the Agreement: -5 % of the basic duties,  three years after the entry into force of the Agreement: -10 % of the basic duties,  four years after the entry into force of the Agreement: -15 % of the basic duties,  as regards the products listed in Table 3, duties shall be reduced as be subject to the following reductions:  two years after entry into force of the Agreement: -5 % of the basic duties,  three years after the entry into force of the Agreement: -15 % of the basic duties,  four years after the entry into force of the Agreement: -25 % of the basic duties. 2. Imports into the Community of processed agricultural products originating in Egypt, listed in Annex II to this Protocol, shall be subject to the duties mentioned therein, whether limited by quota or not. 3. The reductions of customs duties mentioned in Annexes I and II to this Protocol shall apply to the basic duties referred to in Article 18. 4. The Association Council may decide on:  extensions of the list of processed agricultural products under this Protocol,  amendments of the duties mentioned in Annexes I and II to this Protocol,  increases or abolition of tariff quotas. Article 2 1. Customs duties applied pursuant to Article 1 may be reduced by decision of the Association Committee:  when in trade between the Community and Egypt the duties applied to the basic products are reduced, or  in response to reductions resulting from mutual concessions relating to processed agricultural products. 2. As regards the duties applied by the Community, the reductions provided for under the first indent will be calculated on the part of the duty designated as the agricultural component which shall correspond to the agricultural products actually used in the manufacture of the processed agricultural products in question and deduced from the duties applied to these basic agricultural products. Article 3 The Community and Egypt shall inform each other of the administrative arrangements adopted for the products covered by this Protocol. These arrangements should ensure equal treatment for all interested parties and should be as simple and flexible as possible. ANNEX I TO PROTOCOL 3 Table 1 Egyptian code Description Applicable duties % 0405 Butter and other fats and oils derived from milk, dairy spreads: 0405 00 90 Other (in packages of more than 20 kg) 0 0505 Skins and other parts of birds, with their feathers or down, feathers and parts of feathers (whether or not with trimmed edges) and down, not further worked than cleaned, disinfected or treated for preservation; powder and waste of feathers or parts of feathers: 0505 10 Feathers of a kind used for stuffing; down: 0505 10 00 Raw 0 0505 90 00 Other 0 0506 Bones and horn-cores, unworked, deflatted, simply prepared (but not cut to shape), treated with acid or degelatinised, powder and waste of these products 0 0509 90 00 Natural sponges of animal origin 0 0510 00 Ambergris, castoreum, civet and musk, cantharides; bile; whether or not dried, gland and other animal products used in the preparation of pharmaceutical products, fresh, chilled, frozen or otherwise provisionally preserved 0 0903 00 MatÃ © 0 1302 Vegetable saps and extracts, pectid substances, pectinates and pectades, agar-agar and other mucilages and thickeners, whether or not modified, derived from vegetable products  seaweed and other algae:   other: 1302 19 90    Other 0 1302 20 00  Pectic substances, pectinates and pectates: 0   Mucilages and thickeners, whether or not modified, derived from vegetable products: 0 1302 31 00   Agar-agar 0 1302 32 00 Mucilages and thickeners, whether or not modified, derived from locust beans, locust bean seeds or guar seeds 0 1401 Vegetable materials of a kind used primarily for planting (for example, bamboos, rattans, reeds, rushes, osier, raffia, cleaned, bleached or dyed cereal straw, and lime bark): 1401 10 00  bamboos 0 1401 20 00  rattans 0 1401 90 00  others 0 1505 Wool grease crude and fatty substances derived therefrom (including lanolin): 1505 10  Wool grease, crude: 1505 10 90 For wholesale 0 1505 90  Other: 1505 90 90   For wholesale 0 1506 00 90 Other animal fats and oils and their fractions, whether or not refined, but not chemically modified for wholesale 0 1515 Other fixed vegetable fats and oils (including jojoba oil) and their fractions, whether or not refined, but not chemically modified: 1515 60 Jojoba oil and its fractions: 1515 60 90 Jojoba oil and its fractions for wholesale 0 1518 00 10 Lynixine 0 1518 00 90 Other 0 1521 Vegetable waxes, beeswax, other insects waxes and spermaceti, whether or not refined or coloured: 1521 10 Vegetable waxes 0 1521 90 Other 0 1522 00 00 Degras 0 1702  Other sugars, including chemically pure lactose, maltose, glucose and fructose, in solid form, sugar syrups not containing added flavouring or colouring matter, artificial honey, whether or not mixed with natural honey, caramel: 1702 50 00  Chemically pure fructose 0 1702 90 10  Chemically pure maltose 0 1803 Cocoa paste, whether or not deflated: 1803 10 00  not deflated 0 1803 20 00  wholly of partly deflated 0 1901 Malt extract; food preparations of flour, meal, starch or malt extract, not containing cocoa powder or containing cocoa powder in a proportion by weight of less than 50 %, not elsewhere specified or included; food preparations of goods headings 0401 to 0404, not containing cocoa powder or containing cocoa powder in a proportion by weight of less than 10 %, not elsewhere specified or included: 1901 10  Preparations for infant use, put up for retail sale 0 1901 90 11-19-2130 90 91  Other 0 2101 Extracts, essences and concentrates of coffee, tea or matÃ © and preparations with a basis of these products or basis of coffee, tea or matÃ © and other roasted chicory and other roasted coffee substitutes and extracts, essences and concentrates thereof: 2101 20 00  Extracts, essences and concentrates of tea or matÃ ©, and preparations with a basis of these extracts, essences and concentrates or with a basis of tea or matÃ © 0 2101 30 00  Roasted chicory and other roasted coffee substitutes and extracts, essences and concentrates thereof 0 2905 43 00 Mannitol 0 2905 44 00 D-gluticol (sorbitol) 0 2905 45 00 Glycerol 0 3809 10 00 Finishing agents dye carriers with a basis of amylaceauos substances 0 3823 (1) Industrial monocarboxylic fatty acids, acid oils from refining, industrial fatty alcohols:  Industrial monocarboxylic fatty acids, acid oils from refining: 3823 11 00 Stearic acid 0 3823 12 00 Oleic acid 0 3823 13 00 Tall oil fatty acids 0 3823 19 Other: 3823 19 10 Distilled fatty acids 0 3823 19 30 Fatty acids distillate 0 3823 19 90 Other 0 3823 70 00 Industrial fatty alcohols 0 3824 (1) Prepared binders for foundry moulds or cores, chemical products and preparations of the chemical or allied industries (including those consisting of mixtures of natural products) not otherwise specified or included, residual products of the chemical or allied industries, not elsewhere specified of included: 3824 60  Sorbitol other than that of subheading 2905 44:   In acquaeous solution: A46 0 3824 60 11    Containing 2 % or less by weight of d-manitol, calculated on the d-glucol content 0 3824 60 19    Other   Other: 0 3824 60 91    Containing 2 % or less by weight of D-mannitol, calculated on the D-glucitol content 0 3824 60 99    Other 0 Table 2 Egyptian code Description Reduction to be applied to the basic duties % 0403 Buttermilk, curdled milk and cream, yoghurt, kephir and other fermented or acidified milk and cream, whether or not concentrated or containing added sugar or other sweetening matter or flavoured or containing added fruit, nuts or cocoa: 0403 10 00  Yoghurt -15 0403 90  Other:    other: 0403 90 91     put up for retail sale -15 0403 90 99     other -15 0405 Butter and other fats and oils derived from milk, dairy spreads: 0405 00 10 Package less than 20 kg -15 1302 Vegetable saps and extracts, pectid substances, pectinates and pectades, agar-agar and other mucilages and thickeners, whether or not modified, derived from vegetable products: 1302 12 00   Of liquorice -15 1302 13 00   Of hops -15 1302 14 00   Of pyrethrum or of the roots of plants containing rotenone -15 1302 19   Other: 1302 19 20    Intermixtures of vegetable extracts, for the manufacture of beverages or of food preparations -15 1404 Vegetable products not elsewhere specified or included: 1404 10 00 Raw vegetable materials of a kind used primarily in dyeing or tanning -15 1404 20  Cotton linters: 1404 20 10    Treated chemically -15 1404 20 90    Other -15 1404 90 00 Other -15 1505 Wool grease, crude and fatty substances derived therefrom (including lanolin): 1505 10  Wool grease crude: 1505 10 10   Wool grease crude for retail sale -15 1505 90  Other: 1505 90 10   For retail sale -15 1516 20 10 Vegetable fats and oils and their fractions, hydrogenated castor oil, so called opal-wax -15 1517 Margarine; edible mixtures or preparations of animal or vegetable fats or oils or of fractions of different fats or oils of this Chapter, other than edible fats or oils or their fractions of heading 1516: 1517 10 Margarine, excluding liquid margarine, 1517 10 10    For retail sale put up in packages of less than 20 kg -15 1517 90  Other: 1517 90 11     Liquid margarine for retail sale put up in packages of less than 20 kg -15 1517 90 91     Others put up for retail sale -15 1520 00 Glycerol: 1520 10 00  Crude -15 1520 90  Other: 1520 90 10   For pharmaceutical use -15 1520 90 90   Others -15 1804 00 00 Cocoa butter, fat and oil -15 1805 00 00 Cocoa powder, not containing added sugar or other sweetening matter -15 2001 Vegetables, fruits, nuts and other edible parts of plants, prepared or preserved by vinegar or acetic acid: 2001 90  Other:   Yams, sweet potatoes and similar edible parts of plants containing 5 % ore more by weight of starch -15   Palm hearts -15 2004 Other vegetables prepared or preserved otherwise than by vinegar or acetic acid, frozen: 2004 10 00  Potatoes -15 2004 90 00  Other vegetables and mixtures of vegetables:   Sweet corn -15 2005 Other vegetables prepared or preserved otherwise than by vinegar or acetic acid, not frozen 2005 20 00  Potatoes:   In the form of flour, meal or flakes, -15 2101 Extracts, essences and concentrates, of coffee, tea or matÃ © and preparations with a basis of these products or with a basis of coffee, tea or matÃ ©; roasted chicory and other roasted coffee substitutes and extracts, essences and concentrates thereof: 2101 10 00  Extracts, essences and concentrates of coffee, and preparations with a basis of these extracts, essences or concentrates or with a basis of coffee -15 2103 Sauces and preparations therefor; mixed condiments and mixed seasonings; mustard flour and meal and prepared mustard: 2103 10 00  Soya sauce -15 2103 20 00  Tomato ketchup and other tomato sauces -15 2103 30 00  Mustard flour and meal and prepared mustard: -15 2103 90 00   Other: -15 2104 Soups and broths and preparations therefor; homogenised composite food preparations: 2104 10 00 Soups and broths and preparation therefor: -15 2104 20 Homogenised composite food preparation 2104 20 10   For infant use -15 2104 20 90   Other -15 2105 00 00 Ice cream and other edible ice, whether or not containing cocoa -15 2106 Food preparations not elsewhere specified or included: 2106 10 00  Protein concentrates and textured protein substances -15 2106 90  Other: 2106 90 10    Emulsifying material -15 2106 90 30    Food preparation for medical use -15 2106 90 90    Other (including cheese fondue) -15 3505 10 Dextrins and other modified starches -15 3505 20 Glue based on starches or on dextrins or other modified starches -15 Table 3 Egyptian code Description Reduction to be applied to the basic duties % 0507 Ivory, tortoise-shell, whalebone and whalebone hair, horns, antlers, hooves, nails, claws and beaks, unworked or simply prepared but not cut to shape, powder and waste of these products -25 0508 00 Coral and similar materials unworked or simply prepared but not otherwise worked. Shells of molluscs, crustaceans or echinoderms and cuttle-bone, unworked or simply prepared but not cut to shape, powder and waste thereof -25 0710 Vegetables (uncooked or cooked by streaming or boiling in water), frozen: 0710 40 00  Sweet corn -25 0711 Vegetables provisionally preserved (for example, by sulphur dioxide gas, in brine, in sulphur water or in other preservative solutions), but unsuitable in that state for immediate consumption: 0711 90 00  Other:   Sweet corn (zea mays var. saccharata) -25 1506 Other animal fats and oils and their fractions whether or not refined but not chemically modified: 1506 00 10  For retail sale -25 1704 Sugar confectionery (including white chocolate), not containing cocoa -25 1806 Chocolate and other food preparation containing cocoa -25 1901 Malt extract; food preparations of flour, meal, starch or malt extract, not containing cocoa powder or containing cocoa powder in a proportion by weight of less than 50 %, not elsewhere specified or included; food preparations of goods headings 0401 to 0404, not containing cocoa powder or containing cocoa powder in a proportion by weight of less than 10 %, not elsewhere specified or included 1901 20 00  Mixes and doughs for the preparation of bakers' ware of heading 1905 -25   Malt extract -25 1901 90 29     Other -25 1901 90 99     Other -25 1902 Pasta, whether or not cooked or stuffed (with meat or other substances) or otherwise prepared such as spaghetti, macaroni, noodles, lasagne, gnocchi, ravioli, cannelloni, couscous, whether or not prepared -25  Uncooked pasta, not stuffed or otherwise prepared -25 1903 00 00 Tapioca and substitutes therefor prepared from starch, in the form of flakes, grains, pearls, siftings or similar forms -25 1904 Prepared foods obtained by the swelling or roasting of cereals or cereal products (for example cornflakes); cereals other than maize (corn), in grain form, pre-cooked or otherwise prepared (2) -25 1905 Bread, pastry, cakes, biscuits and other bakers' wares, whether or not containing cocoa; communion wafers, empty cachets of a kind suitable for pharmaceutical use, sealing wafers, rice paper and similar products -25 2001 Vegetables, fruits, nuts and other edible parts of plants, prepared or preserved by vinegar or acetic acid: 2001 90 90  Other:   Sweet corn (zea mays var. saccharata) -25 2004 Other vegetables prepared or preserved otherwise than by vinegar or acetic acid, frozen: 2004 90 00  Other vegetables and mixtures of vegetables: 2004 90 10    Sweet corn (zea mays var. saccharata) -25 2005 Other vegetables prepared or preserved otherwise than by vinegar or acetic acid, not frozen: 2005 80 00  Sweet corn (zea mays var. saccharata) -25 2008 Fruits, nuts and other edible parts of plants, otherwise prepared or preserved, whether or not containing added sugar or other sweetening matter or spirit, not elsewhere specified or included: 2008 11 00 Ground-nuts:   Peanut butter -25  Other, including mixtures other than those of subheading 2008 19: 2008 91 00   Palm hearts -25 2008 92 00   Mixtures (not containing added spirit) -25 2008 99 00   Other -25 2102 Yeasts (active or inactive), other single-cell micro organisms, dead (but not including vaccines of heading 3002), prepared baking powders -25 2201 Waters, including natural or artificial mineral waters and aerated waters, not containing added sugar or other sweetening matter or flavoured; ice and snow -25 2202 Waters, including mineral waters and aerated waters, containing added sugar or other sweetening matter or flavoured, and other non-alcoholic beverages, not including fruit or vegetable juices of heading 2009 -25 2207 Undenatured ethyl alcohol of an alcoholic strength by volume of 80 % vol or higher; ethyl alcohol and other spirits, denatured, of any strength -25 3302 Mixture of odoriferous substances and mixtures (including alcoholic solutions) with a basis of one or more of these substances, of a kind used as a raw material in industry, other preparations based on odoriferous substances, of a kind used for the manufacture of beverages: 3302 10 Of a kind used in the food or drink industries -25 (1) Headings 3823 and 3824 (and all the products included into these two groups) are classified by CN codes. (2) This description has changed since 1 January 1996; see heading 1904 in Annex II Table 3. ANNEX II TO PROTOCOL 3 Table 1 CN code Description Applicable duties % 0505 Skins and other parts of birds, with their feathers or down, feathers and parts of feathers (whether or not with trimmed edges) and down, not further worked than cleaned, disinfected or treated for preservation; powder and waste of feathers or parts of feathers: 0505 10  Feathers of a kind used for stuffing; down: 0505 10 90   Other 0 0505 90 00  Other 0 0509 00 Natural sponges of animal origin: 0509 00 90  Other 0 0903 00 00 MatÃ © 0 1212 Locust beans, seaweeds and other algae, sugar beet and sugar cane, fresh or dried, whether or not ground; fruit stones and kernels and other vegetable products (including unroasted chicory roots of the variety Cichorium intybus sativum) of a kind used primarily for human consumption, not elsewhere specified or included: 1212 20 00 Seaweeds and other algae 0 1302 Vegetable saps and extracts; pectic substances, pectinates and pectates; agar-agar and other mucilages and thickeners, whether or not modified, derived from vegetable products:  Vegetable saps and extracts: 1302 12 00   Of liquorice 0 1302 13 00   Of hops 0 1302 14 00   Of pyrethrum or of the roots of plants containing rotenone 0 1302 19   Other: 1302 19 30    Intermixtures of vegetable extracts, for the manufacture of beverages or of food preparations 0    Other: 1302 19 91     Medicinal 0 1302 20  Pectic substances, pectinates and pectates: 1302 20 10   Dry 0 1302 20 90   Other 0  Mucilages and thickeners, whether or not modified, derived from vegetable products: 1302 31 00   Agar-agar 0 1302 32   Mucilages and thickeners, whether or not modified, derived from locust beans, locust bean seeds or guar seeds: 1302 32 10    Of locust beans or locust bean seeds 0 1505 Wool grease and fatty substances derived therefrom (including lanolin): 1505 10 00  Wool grease, crude 0 1505 90 00  Other 0 1506 00 00 Other animal fats and oils and their fractions, whether or not refined, but not chemically modified 0 1515 Other fixed vegetable fats and oils (including jojoba oil) and their fractions, whether or not refined, but not chemically modified: 1515 60  Jojoba oil and its fractions: 1515 60 90   Other 0 1516 Animal or vegetable fats and oils and their fractions, partly or wholly hydrogenated, inter-esterified, re-esterified or elaidinised, whether or not refined, but not further prepared: 1516 20  Vegetable fats and oils and their fractions: 1516 20 10   Hydrogenated castor oil, so called opal-wax 0 1517 90 93    Edible mixtures or preparations of a kind used as mould release preparation 0 1518 00 Animal or vegetable fats and oils and their fractions, boiled, oxidised, dehydrated, sulphurised, blown, polymerised by heat in vacuum or in inert gas or otherwise chemically modified, excluding those of heading 1516; inedible mixtures or preparations of animal or vegetable fats or oils or of fractions of different fats or oils of this chapter, not elsewhere specified or included: 1518 00 10  Linoxyn 0  Fixed vegetable oils, fluid, mixed, for technical or industrial uses other than the manufacture of foodstuffs for human consumption  Other: 1518 00 91   Animal or vegetable fats and oils and their fractions, boiled, oxidised, dehydrated, sulphurised, blown, polymerised by heat in vacuum or in inert gas or otherwise chemically modified, excluding those of heading 1516 0   Other: 1518 00 95    Inedible mixtures or preparations of animal or of animal and vegetable fats and oils and their fractions 0 1518 00 99    Other 0 1520 00 00 Glycerol (glycerine), crude; glycerol waters and glycerol lyes 0 1521 Vegetable waxes (other than triglycerides), beeswax, other insect waxes and spermaceti, whether or not refined or coloured: 1521 10  Vegetable waxes: 1521 10 90   Other 0 1521 90  Other: 1521 90 10   Spermaceti, whether or not refined or coloured 0   Beeswax and other insect waxes, whether or not refined or coloured 1521 90 99    Other 0 1522 00 Degras; residues resulting from the treatment of fatty substances or animal or vegetable waxes: 1522 00 10  Degras 0 1702 90  Other, including invert sugar: 1702 90 10   Chemically pure maltose 0 1704 Sugar confectionery (including white chocolate), not containing cocoa: 1704 90  Other: 1704 90 10   Liquorice extract containing more than 10 % by weight of sucrose but not containing other added substances 0 1803 Cocoa paste, whether or not defatted: 1803 10 00  Not defatted 0 1803 20 00  Wholly or partly defatted 0 1804 00 00 Cocoa butter, fat and oil 0 1805 00 00 Cocoa powder, not containing added sugar or other sweetening matter 0 1806 Chocolate and other food preparation containing cocoa: 1806 10  Cocoa powder, containing added sugar or other sweetening matter: 1806 10 15   Containing no sucrose or containing less than 5 % by weight of sucrose (including invert sugar expressed as sucrose) or isoglucose expressed as sucrose 0   Other: 1901 90 91    Containing no milk fats, sucrose, isoglucose, glucose or starch or containing less than 1,5 % milk fat, 5 % sucrose (including invert sugar) or isoglucose, 5 % glucose or starch, excluding food preparations in powder form of goods of headings 0401 to 0404 0 2001 90 60   Palm hearts 0 2008 11 10    Peanut butter 0  Other, including mixtures other than those of subheading 2008 19: 2008 91 00   Palm hearts 0 2101 Extracts, essences and concentrates, of coffee, tea or matÃ © and preparations with a basis of these products or with a basis of coffee, tea or matÃ ©; roasted chicory and other roasted coffee substitutes and extracts, essences and concentrates thereof:  Extracts, essences and concentrates of coffee, and preparations with a basis of these extracts, essences or concentrates or with a basis of coffee: 2101 11   Extracts; essences or concentrates: 2101 11 11    With a coffee-based dry matter content of 95 % or more by weight 0 2101 11 19 --- Other 0 -- Preparations:   Preparations with a basis of coffee: 2101 12 92    With a basis of extracts, essences or concentrates of coffee 0 2101 20  Extracts, essences and concentrates of tea or matÃ ©, and preparations with a basis of these extracts, essences and concentrates or with a basis of tea or matÃ ©: 2101 20 20   Extracts, essences or concentrates: 0   Preparations 2101 20 92    With a basis of extracts, essences or concentrates of tea or matÃ © 0 2101 30  Roasted chicory and other roasted coffee substitutes and extracts, essences and concentrates thereof:   Roasted chicory and other roasted coffee substitutes: 2101 30 11    Roasted chicory 0   Extracts, essences and concentrates of roasted chicory and other roasted coffee substitutes: 2101 30 91    Of roasted chicory 0 2102 Yeasts (active or inactive); other single-cell micro-organisms, dead (but not including vaccines of heading 3002); prepared baking powders: 2102 10  Active yeasts: 2102 10 10   Culture yeast 0 2102 10 31   Bakers' yeasts 0 2102 10 39   Bakers' yeast (excluding dried) 0 2102 10 90   Other 0 2102 20  Inactive yeasts; other single-cell micro-organisms, dead:   Inactive yeasts: 2102 20 11    In tablet, cube or similar form, or in immediate packings of a net content not exceeding 1 kg. 0 2102 20 19    Other 0 2102 20 90   Other 0 2102 30 00  Prepared baking powders 0 2103 Sauces and preparations therefor; mixed condiments and mixed seasonings; mustard flour and meal and prepared mustard: 2103 10 00  Soya sauce 0 2103 20 00  Tomato ketchup and other tomato sauces 0 2103 30  Mustard flour and meal and prepared mustard: 2103 30 10   Mustard flour 0 2103 30 90   Prepared mustard 0 2103 90   Other: 2103 90 10   Mango chutney, liquid 0 2103 90 30   Aromatic bitters of an alcoholic strength by volume of 44,2 to 49,2 % vol containing from 1,5 to 6 % by weight of gentian, spices and various ingredients and from 4 to 10 % of sugar, in containers holding 0,5 litre or less 0 2103 90 90   Other 0 2104 Soups and broths and preparations therefor; homogenised composite food preparations: 2104 10  Soups and broths and preparation therefor 0 2104 20 00  Homogenised composite food preparation 0 2106 Food preparations not elsewhere specified or included: 2106 10  Protein concentrates and textured protein substances: 2106 10 20   Containing no milk fats, sucrose, isoglucose, glucose or starch or containing by weight less than 1,5 % milk fat, 5 % sucrose or isoglucose, 5 % glucose or starch 0  Other: 2106 90   Other: 2106 90 92    Containing no milk fats, sucrose, isoglucose, glucose or starch or containing by weight less than 1,5 % milk fat, 5 % sucrose or isoglucose, 5 % glucose or starch 0 2201 Waters, including natural or artificial mineral waters and aerated waters, not containing added sugar or other sweetening matter nor flavoured; ice and snow: 2201 10  Mineral waters and aerated waters: 0 2201 90 00  Other 0 2202 Waters, including mineral waters and aerated waters, containing added sugar or other sweetening matter or flavoured, and other non-alcoholic beverages, not including fruit or vegetable juices of heading 2009: 2202 10 00  Waters including mineral waters and aerated waters, containing added sugar or other sweetening matter or flavoured 0 2202 90  Other: 2202 90 10   Not containing products of headings 0401 to 0404 or fat obtained from products of headings 0401 to 0404 0 2203 00 Beer made from malt:  In containers holding 10 litres or less: 2203 00 01   In bottles 0 2203 00 09   Other 0 2203 00 10  In containers holding more than 10 litres 0 2205 Vermouth and other wine of fresh grapes flavoured with plants or aromatic substances: 2205 10  In containers holding 2 litres or less: 2205 10 10   Of an actual alcoholic strength by volume of 18 % vol or less 0 2205 10 90   Of an actual alcoholic strength by volume exceeding 18 % vol 0 2205 90  Other: 2205 90 10   Of an actual alcoholic strength by volume of 18 % vol or less 0 2205 90 90   Of an actual alcoholic strength by volume exceeding 18 % vol 0 2207 Undenatured ethyl alcohol of an alcoholic strength by volume of 80 % vol or higher; ethyl alcohol and other spirits, denatured, of any strength 0 2208 Undenatured ethyl alcohol of an alcoholic strength by volume of less than 80 % vol; spirits, liqueurs and other spirituous beverages: 0 2402 10 00  Cigars, cheroots and cigarillos, containing tobacco 0 2402 20  Cigarettes containing tobacco: 2402 20 10   Containing cloves 0 2402 20 90   Other 0 2402 90 00  Other 0 2403 Other manufactured tobacco and manufactured tobacco substitutes; homogenised or reconstituted tobacco; tobacco extracts and essences: 2403 10  Smoking tobacco, whether or not containing tobacco substitutes in any proportion 0  Other 2403 91 00   Homogenised or reconstituted tobacco 0 2403 99   Other: 2403 99 10    Chewing tobacco and snuff 0 2403 99 90    Other 0 Table 2 CN code Description Applicable duties % (1) 0403 Buttermilk, curdled milk and cream, yoghurt, kephir and other fermented or acidified milk and cream, whether or not concentrated or containing added sugar or other sweetening matter or flavoured or containing added fruit, nuts or cocoa: 0403 10 51 to 99   Yoghurt, flavoured or containing added fruit or cocoa 0 + EA 0403 90 71 to 99   Other, flavoured or containing added fruit or cocoa 0 + EA 0405 Butter and other fats and oils derived from milk; dairy spreads: 0405 20 Dairy spreads: 0405 20 10   Of a fat content, by weight, of 39 % or more but less than 60 % 0 + EA 0405 20 30   Of a fat content, by weight, of 60 % or more but not exceeding 75 %: 0 + EA 0710 40 00 Sweet corn (uncooked or cooked by steaming or boiling in water), frozen 0 + EA 0711 90 30 Sweet corn provisionally preserved (for example, by sulphur dioxide gas, in brine, in sulphur water or in other preservative solution), but unsuitable in that state for immediate consumption 0 + EA ex 1517 Margarine; edible mixtures or preparations of animal or vegetable fats or oils or of fractions of different fats or oils of this Chapter, other than edible fats or oils or their fractions of heading 1516: 1517 10 10  Margarine, excluding liquid margarine, containing more than 10 % but not more than 15 % by weight of milk fats 0 + EA 1517 90 10  Other, containing more than 10 % but not more than 15 % by weight of milk fats 1702 50 00 Chemically pure fructose 0 + EA ex 1704 Sugar confectionery (including white chocolate), not containing cocoa; excluding liquorice extract containing more than 10 % by weight of sucrose but not containing other added substances, falling within CN code 1704 90 10 0 + EA ex 1806 Chocolate and other food preparations containing cocoa other than those of CN code 1806 10 15 0 + EA ex 1901 Malt extract; food preparations of flour, meal, starch or malt extract, not containing cocoa or containing less than 40 % by weight of cocoa calculated on a totally defatted basis, not elsewhere specified or included; food preparations of goods Nos 0401 to 0404, not containing cocoa or containing less than 5 % by weight of cocoa calculated on a totally defatted basis, not elsewhere specified or included, excluding preparations falling within CN code 1901 90 91 (2) 0 + EA ex 1902 Pasta, excluding stuffed pasta falling within CN codes 1902 20 10 and 1902 20 30; couscous, whether or not prepared 0 + EA 1903 Tapioca and substitutes therefor prepared from starch, in the form of flakes, grains, pearls, siftings or similar forms 0 + EA 1904 Prepared foods obtained by the swelling or roasting of cereals or cereal products (for example cornflakes); cereals (other than maize (corn)), in grain form or in the form of flakes or other worked grains (except flour and meal), precooked or otherwise prepared, not elsewhere specified or included 0 + EA 1905 Bread, pastry, cakes, biscuits and other bakers' wares, whether or not containing cocoa; communion wafers, empty cachets of a kind suitable for pharmaceutical use, sealing wafers, rice paper and similar products 0 + EA 2001 90 30 Sweet corn (Zea mays var. saccharata), prepared or preserved by vinegar or acetic acid 0 + EA 2001 90 40 Yams, sweet potatoes and similar edible parts of plants containing 5 % or more by weight of starch, prepared or preserved by vinegar or acetic acid 0 + EA 2004 10 91 Potatoes in the form or flour, meal or flakes, prepared or preserved otherwise than by vinegar or acetic acid, frozen 0 + EA 2004 90 10 Sweet corn (Zea mays var. saccharata), prepared or preserved otherwise than by vinegar or acetic acid, frozen 0 + EA 2005 20 10 Potatoes in the form or flour, meal or flakes, prepared or preserved otherwise than by vinegar or acetic acid, not frozen 0 + EA 2005 80 00 Sweet corn (Zea mays var. saccharata), prepared or preserved otherwise than by vinegar or acetic acid, not frozen 0 + EA 2008 99 85 Maize (corn), other than sweet corn (Zea mays var. saccharata) otherwise prepared or preserved, not containing added spirit or added sugar 0 + EA 2008 99 91 Yams, sweet potatoes and similar edible parts of plants, containing 5 % or more by weight of starch, otherwise prepared or preserved, not containing added spirit or added sugar 0 + EA 2101 12 98 Preparations with a basis of coffee 0 + EA 2101 20 98 Preparations with a basis of tea or matÃ © 0 + EA 2101 30 19 Roasted coffee substitutes excluding roasted chicory 0 + EA 2101 30 99 Extracts, essences and concentrates of roasted coffee substitutes excluding those of roasted chicory 0 + EA 2105 Ice cream and other edible ice, whether or not containing cocoa 0 + EA ex 2106 Food preparations not elsewhere specified or included other than those falling within CN codes 2106 10 20 and 2106 90 92 and other than flavoured or coloured sugar syrups 0 + EA 2202 90 91 2202 90 95 2202 90 99 Non-alcoholic beverages, not including fruit or vegetable juices of CN code 2009, containing products of CN code 0401 to 0404 or fat obtained from products of CN code 0401 to 0404 0 + EA 2905 43 00 Mannitol 0 + EA 2905 44 D-glucitol (sorbitol) 0 + EA 3302 10 29 Mixtures of odoriferous substances and mixtures; other preparations based on odoriferous substances 0 + EA ex 3505 10 Dextrins and other modified starches, excluding esterified and etherified starches of CN code 3505 10 50 0 + EA 3505 20 Glues based on starches or on dextrins or other modified starches 0 + EA 3809 10 Finishing agents, dye carriers to accelerate the dyeing or fixing of dyestuffs and other products and preparations (for example, dressings and mordants), of a kind used in the textile, paper, leather or like industries, not elsewhere specified or included 0 + EA 3824 60 Sorbitol other than that of CN code 2905 44 0 + EA Table 3 CN code Description of goods Annual quota (1 000 kg) Applicable duties % (3) ex 1704 Sugar confectionery (including white chocolate), not containing cocoa; excluding liquorice extract containing more than 10 % by weight of sucrose but not containing other added substances, falling within CN code 1704 90 10 1 000 0 + (EA-30 %) ex 1806 Chocolate and other food preparations containing cocoa other than those of CN code 1806 10 15 1 200 0 + (EA-30 %) ex 1902 Pasta, excluding stuffed pasta falling within CN codes 1902 20 10 and 1902 20 30; couscous, whether or not prepared 1 500 0 + (EA-30 %) 1904 Prepared foods obtained by the swelling or roasting of cereals or cereal products (for example cornflakes); cereals other than maize (corn), in grain form or in the form of flakes or other worked grains (except flour and meal), pre-cooked or otherwise prepared, not elsewhere specified or included (4) 1 000 0 + (EA-30 %) 1905 Bread, pastry, cakes, biscuits and other bakers' wares, whether or not containing cocoa; communion wafers, empty cachets of a kind suitable for pharmaceutical use, sealing wafers, rice paper and similar products 1 200 0 + (EA-30 %) 2004 10 91 2005 20 10 Potatoes in the form or flour, meal or flakes, prepared or preserved otherwise than by vinegar or acetic acid (frozen or not). 1 800 0 + (EA-30 %) (1) EA: agricultural component as referred to in Regulation (EC) No 3448/93, as amended. (2) New definition from 1 January 1996. (3) EA: agricultural component as referred to in Regulation (EC) No 3448/93, as amended. (4) New definition from 1 January 1996. PROTOCOL 4 Concerning the definition of the concept of originating products and methods of administrative cooperation CONTENTS TITLE I  GENERAL PROVISIONS  Article 1: Definitions TITLE II  DEFINITION OF THE CONCEPT OF ORIGINATING PRODUCTS  Article 2: General requirements  Article 3: Bilateral cumulation of origin  Article 4: Diagonal cumulation of origin  Article 5: Wholly obtained products  Article 6: Sufficiently worked or processed products  Article 7: Insufficient working or processing operations  Article 8: Unit of qualification  Article 9: Accessories, spare parts and tools  Article 10: Sets  Article 11: Neutral elements TITLE III  TERRITORIAL REQUIREMENTS  Article 12: Principle of territoriality  Article 13: Direct transport  Article 14: Exhibitions TITLE IV  DRAWBACK OR EXEMPTION  Article 15: Prohibition of drawback of, or exemption from, customs duties (amended) TITLE V  PROOF OF ORIGIN  Article 16: General requirements  Article 17: Procedure for the issue of a movement certificate EUR1  Article 18: Movement certificates EUR1 issued retrospectively  Article 19: Issue of a duplicate movement certificate EUR1  Article 20: Issue of movement certificates EUR1 on the basis of a proof of origin issued or made out previously  Article 21: Conditions for making out an invoice declaration  Article 22: Approved exporter  Article 23: Validity of proof of origin  Article 24: Submission of proof of origin  Article 25: Importation by instalments  Article 26: Exemptions from proof of origin  Article 27: Supporting documents  Article 28: Preservation of proof of origin and supporting documents  Article 29: Discrepancies and formal errors  Article 30: Amounts expressed in euro TITLE VI  ARRANGEMENTS FOR ADMINISTRATIVE COOPERATION  Article 31: Mutual assistance  Article 32: Verification of proofs of origin  Article 33: Dispute settlement  Article 34: Penalties  Article 35: Free zones TITLE VII  CEUTA AND MELILLA  Article 36: Application of the Protocol  Article 37: Special conditions TITLE VIII  FINAL PROVISIONS  Article 38: Amendments to the Protocol  Article 39: Implementation of the Protocol  Article 40: Goods in transit or storage ANNEXES ANNEX I: Introductory notes to the list in Annex II ANNEX II: List of working or processing required to be carried out on non-originating materials in order that the products manufactured can obtain originating status ANNEX II(a) List of working or processing required to be carried out on non-originating materials in order that the products manufactured referred to in Article 6(2) can obtain originating status ANNEX III: List of products originating in Turkey to which the provisions of Article 4 do not apply, listed in the order of Harmonised System Chapters and Headings ANNEX IV: Movement certificate EUR1 and application for a movement certificate EUR1 ANNEX V: Invoice declaration ANNEX VI: Joint declarations TITLE I GENERAL PROVISIONS Article 1 Definitions For the purposes of this Protocol: (a) manufacture means any kind of working or processing including assembly or specific operations; (b) material means any ingredient, raw material, component or part, etc., used in the manufacture of the product; (c) product means the product being manufactured, even if it is intended for later use in another manufacturing operation; (d) goods means both materials and products; (e) customs value means the value as determined in accordance with the 1994 Agreement on implementation of Article VII of the General Agreement on Tariffs and Trade (WTO Agreement on customs valuation); (f) ex-works price means the price paid for the product ex works to the manufacturer in the Community or Egypt in whose undertaking the last working or processing is carried out, provided the price includes the value of all the materials used, minus any internal taxes which are, or may be, repaid when the product obtained is exported; (g) value of materials means the customs value at the time of importation of the non-originating materials used, or, if this is not known and cannot be ascertained, the first ascertainable price paid for the materials in the Community or Egypt; (h) value of originating materials means the value of such materials as defined in subparagraph (g) applied mutatis mutandis; (i) added value shall be taken to be the ex-works price minus the customs value of each of the products incorporated which did not originate in the country in which those products were obtained; (j) chapters and headings mean the chapters and the headings (four-digit codes) used in the nomenclature which makes up the Harmonised Commodity Description and Coding System, referred to in this Protocol as the Harmonised System or HS; (k) classified refers to the classification of a product or material under a particular heading; (l) consignment means products which are either sent simultaneously from one exporter to one consignee or covered by a single transport document covering their shipment from the exporter to the consignee or, in the absence of such a document, by a single invoice; (m) territories includes territorial waters. TITLE II DEFINITION OF THE CONCEPT OF ORIGINATING PRODUCTS Article 2 General requirements 1. For the purpose of implementing this Agreement, the following products shall be considered as originating in the Community: (a) products wholly obtained in the Community within the meaning of Article 5 of this Protocol; (b) products obtained in the Community incorporating materials which have not been wholly obtained there, provided that such materials have undergone sufficient working or processing in the Community within the meaning of Article 6 of this Protocol. 2. For the purpose of implementing this Agreement, the following products shall be considered as originating in Egypt: (a) products wholly obtained in Egypt within the meaning of Article 5 of this Protocol; (b) products obtained in Egypt incorporating materials which have not been wholly obtained there, provided that such materials have undergone sufficient working or processing in Egypt within the meaning of Article 6 of this Protocol. Article 3 Bilateral cumulation of origin 1. Materials originating in the Community shall be considered as materials originating in Egypt when incorporated into a product obtained there. It shall not be necessary that such materials have undergone sufficient working or processing, provided they have undergone working or processing going beyond that referred to in Article 7(1) of this Protocol. 2. Materials originating in Egypt shall be considered as materials originating in the Community when incorporated into a product obtained there. It shall not be necessary that such materials have undergone sufficient working or processing, provided they have undergone working or processing going beyond that referred to in Article 7(1) of this Protocol. Article 4 Diagonal cumulation of origin 1. Subject to the provisions of paragraphs 2 and 3, materials originating in Algeria, Cyprus, Israel, Jordan, Lebanon, Malta, Morocco, Syria, Tunisia, Turkey (1) or the West bank and the Gaza Strip, within the meaning of the Agreements between the Community and Egypt and these countries shall be considered as originating in the Community or Egypt when incorporated into a product obtained there. It shall not be necessary that such materials have undergone sufficient working or processing. 2. Products which have acquired originating status by virtue of paragraph 1 shall only continue to be considered as products originating in the Community or Egypt when the value added there exceeds the value of the materials used originating in any one of the other countries referred to in paragraph 1. If this is not so, the products concerned shall be considered as originating in the country referred to in paragraph 1 which accounts for the highest value of originating materials used. In the allocation of origin, no account shall be taken of materials originating in the other countries referred to in paragraph 1 which have undergone sufficient working or processing in the Community or Egypt. 3. The cumulation provided for in this Article may only be applied where the materials used have acquired the status of originating products by an application of rules of origin identical to the rules in this Protocol. The Community and Egypt shall provide each other, through the European Commission, with details of agreements and their corresponding rules of origin which have been concluded with the other countries referred to in paragraph 1. 4. Once the requirements laid down in paragraph 3 have been fulfilled, and a date for the entry into force of these provisions has been agreed, each party shall fulfil its own notification and information obligations. Article 5 Wholly obtained products 1. The following shall be considered as wholly obtained in the Community or Egypt: (a) mineral products extracted from their soil or from their seabed; (b) vegetable products harvested there; (c) live animals born and raised there; (d) products from live animals raised there; (e) products obtained by hunting or fishing conducted there; (f) products of sea fishing and other products taken from the sea outside the territorial waters of the Community or Egypt by their vessels; (g) products made aboard their factory ships exclusively from products referred to in subparagraph (f); (h) used articles collected there fit only for the recovery of raw materials, including used tyres fit only for retreading or for use as waste; (i) waste and scrap resulting from manufacturing operations conducted there; (j) products extracted from marine soil or subsoil outside their territorial waters provided that they have sole rights to work that soil or subsoil; (k) goods produced there exclusively from the products specified in subparagraphs (a) to (j). 2. The terms their vessels and their factory ships in paragraph 1(f) and (g) shall apply only to vessels and factory ships: (a) which are registered or recorded in an EC Member State or in Egypt; (b) which sail under the flag of an EC Member State or of Egypt; (c) which are owned to an extent of at least 50 % by nationals of EC Member States or of Egypt, or by a company with its head office in one of these States, of which the manager or managers, Chairman of the Board of Directors or the Supervisory Board, and the majority of the members of such boards are nationals of EC Member States or of Egypt and of which, in addition, in the case of partnerships or limited companies, at least half the capital belongs to those States or to public bodies or nationals of the said States; (d) of which the master and officers are nationals of EC Member States or of Egypt; and (e) of which at least 75 % of the crew are nationals of EC Member States or of Egypt. Article 6 Sufficiently worked or processed products 1. For the purposes of Article 2, products which are not wholly obtained are considered to be sufficiently worked or processed when the conditions set out in the list in Annex II are fulfilled. The conditions referred to above indicate, for all products covered by this Agreement, the working or processing which must be carried out on non-originating materials used in manufacturing and apply only in relation to such materials. Accordingly, it follows that if a product, which has acquired originating status by fulfilling the conditions set out in the list is used in the manufacture of another product, the conditions applicable to the product in which it is incorporated do not apply to it, and no account shall be taken of the non-originating materials which may have been used in its manufacture. 2. Notwithstanding paragraph 1, the products which are not wholly obtained and listed in Annex II(a) are considered to be sufficiently worked or processed when the conditions set out in the list in Annex II(a) are fulfilled. The provision of this paragraph shall apply for three years following the entry into force of the Agreement. 3. Notwithstanding paragraph 1 and 2, non-originating materials which, according to the conditions set out in the list, should not be used in the manufacture of a product may nevertheless be used, provided that: (a) their total value does not exceed 10 % of the ex-works price of the product; (b) any of the percentages given in the list for the maximum value of non-originating materials are not exceeded through the application of this paragraph. This paragraph shall not apply to products falling within Chapters 50 to 63 of the Harmonised System. 4. Paragraphs 1, 2 and 3 shall apply except as provided in Article 7. Article 7 Insufficient working or processing operations 1. Without prejudice to paragraph 2, the following operations shall be considered as insufficient working or processing to confer the status of originating products, whether or not the requirements of Article 6 are satisfied: (a) operations to ensure the preservation of products in good condition during transport and storage (ventilation, spreading out, drying, chilling, placing in salt, sulphur dioxide or other aqueous solutions, removal of damaged parts, and like operations); (b) simple operations consisting of removal of dust, sifting or screening, sorting, classifying, matching (including the making-up of sets of articles), washing, painting, cutting up; (c) (i) changes of packaging and breaking up and assembly of packages; (ii) simple placing in bottles, flasks, bags, cases, boxes, fixing on cards or boards, etc., and all other simple packaging operations; (d) affixing marks, labels and other like distinguishing signs on products or their packaging; (e) simple mixing of products, whether or not of different kinds, where one or more components of the mixtures do not meet the conditions laid down in this Protocol to enable them to be considered as originating in the Community or Egypt; (f) simple assembly of parts to constitute a complete product; (g) a combination of two or more operations specified in subparagraphs (a) to (f); (h) slaughter of animals. 2. All the operations carried out in either the Community or Egypt on a given product shall be considered together when determining whether the working or processing undergone by that product is to be regarded as insufficient within the meaning of paragraph 1. Article 8 Unit of qualification 1. The unit of qualification for the application of the provisions of this Protocol shall be the particular product which is considered as the basic unit when determining classification using the nomenclature of the Harmonised System. Accordingly, it follows that: (a) when a product composed of a group or assembly of articles is classified under the terms of the Harmonised System in a single heading, the whole constitutes the unit of qualification; (b) when a consignment consists of a number of identical products classified under the same heading of the Harmonised System, each product must be taken individually when applying the provisions of this Protocol. 2. Where, under General Rule 5 of the Harmonised System, packaging is included with the product for classification purposes, it shall be included for the purposes of determining origin. Article 9 Accessories, spare parts and tools Accessories, spare parts and tools dispatched with a piece of equipment, machine, apparatus or vehicle, which are part of the normal equipment and included in the price thereof or which are not separately invoiced, shall be regarded as one with the piece of equipment, machine, apparatus or vehicle in question. Article 10 Sets Sets, as defined in General Rule 3 of the Harmonised System, shall be regarded as originating when all component products are originating. Nevertheless, when a set is composed of originating and non-originating products, the set as a whole shall be regarded as originating, provided that the value of the non-originating products does not exceed 15 % of the ex-works price of the set. Article 11 Neutral elements In order to determine whether a product originates, it shall not be necessary to determine the origin of the following which might be used in its manufacture: (a) energy and fuel; (b) plant and equipment; (c) machines and tools; (d) goods which do not enter and which are not intended to enter into the final composition of the product. TITLE III TERRITORIAL REQUIREMENTS Article 12 Principle of territoriality 1. The conditions set out in Title II relative to the acquisition of originating status must be fulfilled without interruption in the Community or Egypt, except as provided for in Article 4. 2. If originating goods exported from the Community or Egypt to another country are returned, except in so far as provided for in Article 4 they must be considered as non-originating, unless it can be demonstrated to the satisfaction of the customs authorities that: (a) the goods returned are the same goods as those exported; and (b) they have not undergone any operation beyond that necessary to preserve them in good condition while in that country or while being exported. Article 13 Direct transport 1. The preferential treatment provided for under the Agreement applies only to products, satisfying the requirements of this Protocol, which are transported directly between the Community and Egypt or through the territories of the other countries referred to in Article 4. However, products constituting one single consignment may be transported through other territories with, should the occasion arise, transhipment or temporary warehousing in such territories, provided that they remain under the surveillance of the customs authorities in the country of transit or warehousing and do not undergo operations other than unloading, reloading or any operation designed to preserve them in good condition. Originating products may be transported by pipeline across territory other than that of the Community or Egypt. 2. Evidence that the conditions set out in paragraph 1 have been fulfilled shall be supplied to the customs authorities of the importing country by the production of: (a) a single transport document covering the passage from the exporting country through the country of transit; or (b) a certificate issued by the customs authorities of the country of transit: (i) giving an exact description of the products; (ii) stating the dates of unloading and reloading of the products and, where applicable, the names of the ships, or the other means of transport used; and (iii) certifying the conditions under which the products remained in the transit country; or (c) failing these, any substantiating documents. Article 14 Exhibitions 1. Originating products, sent for exhibition in a country other than those referred to in Article 4 and sold after the exhibition for importation in the Community or Egypt shall benefit on importation from the provisions of the Agreement provided it is shown to the satisfaction of the customs authorities that: (a) an exporter has consigned these products from the Community or Egypt to the country in which the exhibition is held and has exhibited them there; (b) the products have been sold or otherwise disposed of by that exporter to a person in the Community or Egypt; (c) the products have been consigned during the exhibition or immediately thereafter in the state in which they were sent for exhibition; and (d) the products have not, since they were consigned for exhibition, been used for any purpose other than demonstration at the exhibition. 2. A proof of origin must be issued or made out in accordance with the provisions of Title V and submitted to the customs authorities of the importing country in the normal manner. The name and address of the exhibition must be indicated thereon. Where necessary, additional documentary evidence of the conditions under which they have been exhibited may be required. 3. Paragraph 1 shall apply to any trade, industrial, agricultural or crafts exhibition, fair or similar public show or display which is not organised for private purposes in shops or business premises with a view to the sale of foreign products, and during which the products remain under customs control. TITLE IV DRAWBACK OR EXEMPTION Article 15 Prohibition of drawback of, or exemption from, customs duties 1. Non-originating materials used in the manufacture of products originating in the Community, in Egypt or in one of the other countries referred to in Article 4 for which a proof of origin is issued or made out in accordance with the provisions of Title V shall not be subject in the Community or Egypt to drawback of, or exemption from, customs duties of whatever kind. 2. The prohibition in paragraph 1 shall apply to any arrangement for refund, remission or non-payment, partial or complete, of customs duties or charges having an equivalent effect, applicable in the Community or Egypt to materials used in the manufacture, where such refund, remission or non-payment applies, expressly or in effect, when products obtained from the said materials are exported and not when they are retained for home use there. 3. The exporter of products covered by a proof of origin shall be prepared to submit at any time, upon request from the customs authorities, all appropriate documents proving that no drawback has been obtained in respect of the non-originating materials used in the manufacture of the products concerned and that all customs duties or charges having equivalent effect applicable to such materials have actually been paid. 4. The provisions of paragraphs 1 to 3 shall also apply in respect of packaging within the meaning of Article 8(2), accessories, spare parts and tools within the meaning of Article 9 and products in a set within the meaning of Article 10 when such items are non-originating. 5. The provisions of paragraphs 1 to 4 shall apply only in respect of materials which are of the kind to which the Agreement applies. Furthermore, they shall not preclude the application of an export refund system for agricultural products, applicable upon export in accordance with the provisions of the Agreement. 6. The provisions of this Article shall not apply for six years following the entry into force of the Agreement. 7. After the entry into force of the provisions of this Article and notwithstanding paragraph 1, Egypt may apply arrangements for drawback of, or exemption from, customs duties or charges having an equivalent effect, applicable to materials used in the manufacture of originating products, subject to the following provisions: (a) a 5 % rate of customs charge shall be retained in respect of products falling within Chapters 25 to 49 and 64 to 97 of the Harmonised System, or such lower rate as in force in Egypt; (b) a 10 % rate of customs charge shall be retained in respect of products falling within Chapters 50 to 63 of the Harmonised System, or such lower rate as in force in Egypt. Before the end of the transitional period referred to in Article 6 of the Agreement, the provisions of this paragraph will be reviewed. TITLE V PROOF OF ORIGIN Article 16 General requirements 1. Products originating in the Community shall, on importation into Egypt and products originating in Egypt shall, on importation into the Community benefit from this Agreement upon submission of either: (a) a movement certificate EUR1, a specimen of which appears in Annex IV; or (b) in the cases specified in Article 21(1), a declaration, the text of which appears in Annex V, given by the exporter on an invoice, a delivery note or any other commercial document which describes the products concerned in sufficient detail to enable them to be identified (hereinafter referred to as the invoice declaration). 2. Notwithstanding paragraph 1, originating products within the meaning of this Protocol shall, in the cases specified in Article 26, benefit from this Agreement without it being necessary to submit any of the documents referred to above. Article 17 Procedure for the issue of a movement certificate EUR1 1. A movement certificate EUR1 shall be issued by the customs authorities of the exporting country on application having been made in writing by the exporter or, under the exporter's responsibility, by his authorised representative. 2. For this purpose, the exporter or his authorised representative shall fill out both the movement certificate EUR1 and the application form, specimens of which appear in Annex IV. These forms shall be completed in one of the languages in which this Agreement is drawn up and in accordance with the provisions of the domestic law of the exporting country. If they are handwritten, they shall be completed in ink in printed characters. The description of the products must be given in the box reserved for this purpose without leaving any blank lines. Where the box is not completely filled, a horizontal line must be drawn below the last line of the description, the empty space being crossed through. 3. The exporter applying for the issue of a movement certificate EUR1 shall be prepared to submit at any time, at the request of the customs authorities of the exporting country where the movement certificate EUR1 is issued, all appropriate documents proving the originating status of the products concerned as well as the fulfilment of the other requirements of this Protocol. 4. A movement certificate EUR1 shall be issued by the customs authorities of an EC Member State or Egypt if the products concerned can be considered as products originating in the Community, Egypt or in one of the other countries referred to in Article 4 and fulfil the other requirements of this Protocol. 5. The issuing customs authorities shall take any steps necessary to verify the originating status of the products and the fulfilment of the other requirements of this Protocol. For this purpose, they shall have the right to call for any evidence and to carry out any inspection of the exporter's accounts or any other check considered appropriate. The issuing customs authorities shall also ensure that the forms referred to in paragraph 2 are duly completed. In particular, they shall check whether the space reserved for the description of the products has been completed in such a manner as to exclude all possibility of fraudulent additions. 6. The date of issue of the movement certificate EUR1 shall be indicated in box 11 of the certificate. 7. A movement certificate EUR1 shall be issued by the customs authorities and made available to the exporter as soon as actual exportation has been effected or ensured. Article 18 Movement certificates EUR1 issued retrospectively 1. Notwithstanding Article 17(7), a movement certificate EUR1 may exceptionally be issued after exportation of the products to which it relates if: (a) it was not issued at the time of exportation because of errors or involuntary omissions or special circumstances; or (b) it is demonstrated to the satisfaction of the customs authorities that a movement certificate EUR1 was issued but was not accepted at importation for technical reasons. 2. For the implementation of paragraph 1, the exporter must indicate in his application the place and date of exportation of the products to which the movement certificate EUR1 relates, and state the reasons for his request. 3. The customs authorities may issue a movement certificate EUR1 retrospectively only after verifying that the information supplied in the exporter's application agrees with that in the corresponding file. 4. Movement certificates EUR1 issued retrospectively must be endorsed with one of the following phrases: NACHTRÃ GLICH AUSGESTELLT, DELIVRE A POSTERIORI, RILASCIATO A POSTERIORI, AFGEGEVEN A POSTERIORI, ISSUED RETROSPECTIVELY, UDSTEDT EFTERFÃLGENDE, Ã Ã Ã Ã ÃÃ Ã  Ã Ã  Ã ¤Ã ©Ã  Ã ¥Ã £Ã ¤Ã Ã ¡Ã ©Ã , EXPEDIDO A POSTERIORI, EMITIDO A POSTERIORI, ANNETTU JÃ LKIKÃ TEEN, UTFÃ RDAT I EFTERHAND, Arabic version. 5. The endorsement referred to in paragraph 4 shall be inserted in the Remarks box of the movement certificate EUR1. Article 19 Issue of a duplicate movement certificate EUR1 1. In the event of theft, loss or destruction of a movement certificate EUR1, the exporter may apply to the customs authorities which issued it for a duplicate made out on the basis of the export documents in their possession. 2. The duplicate issued in this way must be endorsed with one of the following words: DUPLIKAT, DUPLICATA, DUPLICATO, DUPLICAAT, DUPLICATE, Ã Ã Ã ¤ÃÃ Ã ¡Ã Ã ¦Ã , DUPLICADO, SEGUNDA VIA, KAKSOISKAPPALE, Arabic version. 3. The endorsement referred to in paragraph 2 shall be inserted in the Remarks box of the duplicate movement certificate EUR1. 4. The duplicate, which must bear the date of issue of the original movement certificate EUR1, shall take effect as from that date. Article 20 Issue of movement certificates EUR1 on the basis of a proof of origin issued or made out previously When originating products are placed under the control of a customs office in the Community or Egypt, it shall be possible to replace the original proof of origin by one or more movement certificates EUR1 for the purpose of sending all or some of these products elsewhere within the Community or Egypt. The replacement movement certificate(s) EUR1 shall be issued by the customs office under whose control the products are placed. Article 21 Conditions for making out an invoice declaration 1. An invoice declaration as referred to in Article 16(1)(b) may be made out: (a) by an approved exporter within the meaning of Article 22, or (b) by any exporter for any consignment consisting of one or more packages containing originating products whose total value does not exceed EUR 6 000. 2. An invoice declaration may be made out if the products concerned can be considered as products originating in the Community, Egypt or in one of the other countries referred to in Article 4 and fulfil the other requirements of this Protocol. 3. The exporter making out an invoice declaration shall be prepared to submit at any time, at the request of the customs authorities of the exporting country, all appropriate documents proving the originating status of the products concerned as well as the fulfilment of the other requirements of this Protocol. 4. An invoice declaration shall be made out by the exporter by typing, stamping or printing on the invoice, the delivery note or another commercial document, the declaration, the text of which appears in Annex V, using one of the linguistic versions set out in that Annex and in accordance with the provisions of the domestic law of the exporting country. If the declaration is handwritten, it shall be written in ink in printed characters. 5. Invoice declarations shall bear the original signature of the exporter in manuscript. However, an approved exporter within the meaning of Article 22 shall not be required to sign such declarations provided that he gives the customs authorities of the exporting country a written undertaking that he accepts full responsibility for any invoice declaration which identifies him as if it had been signed in manuscript by him. 6. An invoice declaration may be made out by the exporter when the products to which it relates are exported, or after exportation on condition that it is presented in the importing country no longer than two years after the importation of the products to which it relates. Article 22 Approved exporter 1. The customs authorities of the exporting country may authorise any exporter who makes frequent shipments of products under this Agreement to make out invoice declarations irrespective of the value of the products concerned. An exporter seeking such authorisation must offer to the satisfaction of the customs authorities all guarantees necessary to verify the originating status of the products as well as the fulfilment of the other requirements of this Protocol. 2. The customs authorities may grant the status of approved exporter subject to any conditions which they consider appropriate. 3. The customs authorities shall grant to the approved exporter a customs authorisation number which shall appear on the invoice declaration. 4. The customs authorities shall monitor the use of the authorisation by the approved exporter. 5. The customs authorities may withdraw the authorisation at any time. They shall do so where the approved exporter no longer offers the guarantees referred to in paragraph 1, does not fulfil the conditions referred to in paragraph 2 or otherwise makes an incorrect use of the authorisation. Article 23 Validity of proof of origin 1. A proof of origin shall be valid for four months from the date of issue in the exporting country, and must be submitted within the said period to the customs authorities of the importing country. 2. Proofs of origin which are submitted to the customs authorities of the importing country after the final date for presentation specified in paragraph 1 may be accepted for the purpose of applying preferential treatment, where the failure to submit these documents by the final date set is due to exceptional circumstances. 3. In other cases of belated presentation, the customs authorities of the importing country may accept the proofs of origin where the products have been submitted before the said final date. Article 24 Submission of proof of origin Proofs of origin shall be submitted to the customs authorities of the importing country in accordance with the procedures applicable in that country. The said authorities may require a translation of a proof of origin and may also require the import declaration to be accompanied by a statement from the importer to the effect that the products meet the conditions required for the implementation of the Agreement. Article 25 Importation by instalments Where, at the request of the importer and on the conditions laid down by the customs authorities of the importing country, dismantled or non-assembled products within the meaning of General Rule 2(a) of the Harmonised System falling within Sections XVI and XVII or headings 7308 and 9406 of the Harmonised System are imported by instalments, a single proof of origin for such products shall be submitted to the customs authorities upon importation of the first instalment. Article 26 Exemptions from proof of origin 1. Products sent as small packages from private persons to private persons or forming part of travellers' personal luggage shall be admitted as originating products without requiring the submission of a proof of origin, provided that such products are not imported by way of trade and have been declared as meeting the requirements of this Protocol and where there is no doubt as to the veracity of such a declaration. In the case of products sent by post, this declaration can be made on the customs declaration CN22/CN23 or on a sheet of paper annexed to that document. 2. Imports which are occasional and consist solely of products for the personal use of the recipients or travellers or their families shall not be considered as imports by way of trade if it is evident from the nature and quantity of the products that no commercial purpose is in view. 3. Furthermore, the total value of these products shall not exceed EUR 500 in the case of small packages or EUR 1 200 in the case of products forming part of travellers' personal luggage. Article 27 Supporting documents The documents referred to in Articles 17(3) and 21(3) used for the purpose of proving that products covered by a movement certificate EUR1 or an invoice declaration can be considered as products originating in the Community, Egypt or in one of the other countries referred to in Article 4 and fulfil the other requirements of this Protocol may consist, inter alia, of the following: (a) direct evidence of the processes carried out by the exporter or supplier to obtain the goods concerned, contained for example in his accounts or internal bookkeeping; (b) documents proving the originating status of materials used, issued or made out in the Community or Egypt where these documents are used in accordance with domestic law; (c) documents proving the working or processing of materials in the Community or Egypt, issued or made out in the Community or Egypt, where these documents are used in accordance with domestic law; (d) movement certificates EUR1 or invoice declarations proving the originating status of materials used, issued or made out in the Community or Egypt in accordance with this Protocol, or in one of the other countries referred to in Article 4, in accordance with rules of origin which are identical to the rules in this Protocol. Article 28 Preservation of proof of origin and supporting documents 1. The exporter applying for the issue of a movement certificate EUR1 shall keep for at least three years the documents referred to in Article 17(3). 2. The exporter making out an invoice declaration shall keep for at least three years a copy of this invoice declaration as well as the documents referred to in Article 21(3). 3. The customs authorities of the exporting country issuing a movement certificate EUR1 shall keep for at least three years the application form referred to in Article 17(2). 4. The customs authorities of the importing country shall keep for at least three years the movement certificates EUR1 and the invoice declarations submitted to them. Article 29 Discrepancies and formal errors 1. The discovery of slight discrepancies between the statements made in the proof of origin and those made in the documents submitted to the customs office for the purpose of carrying out the formalities for importing the products shall not, ipso facto, render the proof of origin null and void if it is duly established that this document does correspond to the products submitted. 2. Obvious formal errors such as typing errors on a proof of origin should not cause this document to be rejected if these errors are not such as to create doubts concerning the correctness of the statements made in this document. Article 30 Amounts expressed in euro 1. Amounts in the national currency of the exporting country equivalent to the amounts expressed in euro shall be fixed by the exporting country and communicated to the importing countries through the European Commission. 2. When the amounts exceed the corresponding amounts fixed by the importing country, the latter shall accept them if the products are invoiced in the currency of the exporting country. When the products are invoiced in the currency of an EC Member State or another country referred to in Article 4, the importing country shall recognise the amount notified by the country concerned. 3. The amounts to be used in any given national currency shall be the equivalent in that national currency of the amounts expressed in euro as at the first working day in October 1999. 4. The amounts expressed in euro and their equivalents in the national currencies of EC Member States and Egypt shall be reviewed by the Association Committee at the request of the Community or Egypt. When carrying out this review, the Association Committee shall ensure that there will be no decrease in the amounts to be used in national currency and shall furthermore consider the desirability of preserving the effects of the limits concerned in real terms. For this purpose, it may decide to modify the amounts expressed in euro. TITLE VI ARRANGEMENTS FOR ADMINISTRATIVE COOPERATION Article 31 Mutual assistance 1. The customs authorities of the EC Member States and of Egypt shall provide each other, through the European Commission, with specimen impressions of stamps used in their customs offices for the issue of movement certificates EUR1 and with the addresses of the customs authorities responsible for verifying those certificates and invoice declarations. 2. In order to ensure the proper application of this Protocol, the Community and Egypt shall assist each other, through the competent customs administrations, in checking the authenticity of the movement certificates EUR1 or the invoice declarations and the correctness of the information given in these documents. Article 32 Verification of proofs of origin 1. Subsequent verifications of proofs of origin shall be carried out at random or whenever the customs authorities of the importing country have reasonable doubts as to the authenticity of such documents, the originating status of the products concerned or the fulfilment of the other requirements of this Protocol. 2. For the purposes of implementing the provisions of paragraph 1, the customs authorities of the importing country shall return the movement certificate EUR1 and the invoice, if it has been submitted, the invoice declaration, or a copy of these documents, to the customs authorities of the exporting country giving, where appropriate, the reasons for the enquiry. Any documents and information obtained suggesting that the information given on the proof of origin is incorrect shall be forwarded in support of the request for verification. 3. The verification shall be carried out by the customs authorities of the exporting country. For this purpose, they shall have the right to call for any evidence and to carry out any inspection of the exporter's accounts or any other check considered appropriate. 4. If the customs authorities of the importing country decide to suspend the granting of preferential treatment to the products concerned while awaiting the results of the verification, release of the products shall be offered to the importer subject to any precautionary measures judged necessary. 5. The customs authorities requesting the verification shall be informed of the results of this verification as soon as possible. These results must indicate clearly whether the documents are authentic and whether the products concerned can be considered as products originating in the Community, Egypt or one of the other countries referred to in Article 4 and fulfil the other requirements of this Protocol. 6. If in cases of reasonable doubt there is no reply within 10 months of the date of the verification request or if the reply does not contain sufficient information to determine the authenticity of the document in question or the real origin of the products, the requesting customs authorities shall, except in exceptional circumstances, refuse entitlement to the preferences. Article 33 Dispute settlement Where disputes arise in relation to the verification procedures of Article 32 which cannot be settled between the customs authorities requesting a verification and the customs authorities responsible for carrying out this verification or where they raise a question as to the interpretation of this Protocol, they shall be submitted to the Association Committee. In all cases the settlement of disputes between the importer and the customs authorities of the importing country shall be under the legislation of the said country. Article 34 Penalties Penalties shall be imposed on any person who draws up, or causes to be drawn up, a document which contains incorrect information for the purpose of obtaining a preferential treatment for products. Article 35 Free zones 1. The Community and Egypt shall take all necessary steps to ensure that products traded under cover of a proof of origin which in the course of transport use a free zone situated in their territory, are not substituted by other goods and do not undergo handling other than normal operations designed to prevent their deterioration. 2. By means of an exemption to the provisions contained in paragraph 1, when products originating in the Community or Egypt are imported into a free zone under cover of a proof of origin and undergo treatment or processing, the authorities concerned shall issue a new EUR1 certificate at the exporter's request, if the treatment or processing undergone is in conformity with the provisions of this Protocol. TITLE VII CEUTA AND MELILLA Article 36 Application of the Protocol 1. The term Community used in Article 2 does not cover Ceuta and Melilla. 2. Products originating in Egypt, when imported into Ceuta or Melilla, shall enjoy in all respects the same customs regime as that which is applied to products originating in the customs territory of the Community under Protocol 2 of the Act of Accession of the Kingdom of Spain and the Portuguese Republic to the European Communities. Egypt shall grant to imports of products covered by the Agreement and originating in Ceuta and Melilla the same customs regime as that which is granted to products imported from and originating in the Community. 3. For the purpose of the application of paragraph 2 concerning products originating in Ceuta and Melilla, this Protocol shall apply, mutatis mutandis, subject to the special conditions set out in Article 37. Article 37 Special conditions 1. Providing they have been transported directly in accordance with the provisions of Article 13, the following shall be considered as: 1. products originating in Ceuta and Melilla: (a) products wholly obtained in Ceuta and Melilla; (b) products obtained in Ceuta and Melilla in the manufacture of which products other than those referred to in (a) are used, provided that: (i) the said products have undergone sufficient working or processing within the meaning of Article 6 of this Protocol; or that (ii) those products are originating in Egypt or the Community within the meaning of this Protocol, provided that they have been submitted to working or processing which goes beyond the insufficient working or processing referred to in Article 7(1). 2. products originating in Egypt: (a) products wholly obtained in Egypt; (b) products obtained in Egypt, in the manufacture of which products other than those referred to in (a) are used, provided that: (i) the said products have undergone sufficient working or processing within the meaning of Article 6 of this Protocol; or that (ii) those products are originating in Ceuta and Melilla or the Community within the meaning of this Protocol, provided that they have been submitted to working or processing which goes beyond the insufficient working or processing referred to in Article 7(1). 2. Ceuta and Melilla shall be considered as a single territory. 3. The exporter or his authorised representative shall enter Egypt and Ceuta and Melilla in box 2 of movement certificates EUR1 or on invoice declarations. In addition, in the case of products originating in Ceuta and Melilla, this shall be indicated in box 4 of movement certificates EUR1 or on invoice declarations. 4. The Spanish customs authorities shall be responsible for the application of this Protocol in Ceuta and Melilla. TITLE VIII FINAL PROVISIONS Article 38 Amendments to the Protocol The Association Council may decide to amend the provisions of this Protocol. Article 39 Implementation of the Protocol The Community and Egypt shall each take the steps necessary to implement this Protocol. Article 40 Goods in transit or storage The provisions of the Agreement may be applied to goods which comply with the provisions of this Protocol and which on the date of entry into force of the Agreement are either in transit or are in the Community or in Egypt or, in temporary storage in bonded warehouses or in free zones, subject to the submission to the customs authorities of the importing State, within four months of that date, of a certificate EUR1 issued retrospectively by the competent authorities of the exporting State together with the documents showing that the goods have been transported directly. (1) Cumulation as provided for in this Article does not apply to materials originating in Turkey which are mentioned in the list at Annex III to this Protocol. ANNEX I TO PROTOCOL 4 Introductory notes to the list in Annex II Note 1 The list sets out the conditions required for all products to be considered as sufficiently worked or processed within the meaning of Article 6 of the Protocol. Note 2 1. The first two columns in the list describe the product obtained. The first column gives the heading number or chapter number used in the Harmonised System and the second column gives the description of goods used in that system for that heading or chapter. For each entry in the first two columns a rule is specified in columns 3 or 4. Where, in some cases, the entry in the first column is preceded by an ex, this signifies that the rules in columns 3 or 4 apply only to the part of that heading as described in column 2. 2. Where several heading numbers are grouped together in column 1 or a chapter number is given and the description of products in column 2 is therefore given in general terms, the adjacent rules in columns 3 or 4 apply to all products which, under the Harmonised System, are classified in headings of the chapter or in any of the headings grouped together in column 1. 3. Where there are different rules in the list applying to different products within a heading, each indent contains the description of that part of the heading covered by the adjacent rules in columns 3 or 4. 4. Where, for an entry in the first two columns, a rule is specified in both columns 3 and 4, the exporter may opt, as an alternative, to apply either the rule set out in column 3 or that set out in column 4. If no origin rule is given in column 4, the rule set out in column 3 has to be applied. Note 3 5. The provisions of Article 6 of the Protocol concerning products having acquired originating status which are used in the manufacture of other products apply regardless of whether this status has been acquired inside the factory where these products are used or in another factory in the Community or in Egypt. Example: An engine of heading 8407, for which the rule states that the value of the non-originating materials which may be incorporated may not exceed 40 % of the ex-works price, is made from other alloy steel roughly shaped by forging of heading ex 7224. If this forging has been forged in the Community from a non-originating ingot, it has already acquired originating status by virtue of the rule for heading ex 7224 in the list. The forging can then count as originating in the value calculation for the engine regardless of whether it was produced in the same factory or in another factory in the Community. The value of the non-originating ingot is thus not taken into account when adding up the value of the non-originating materials used. 6. The rule in the list represents the minimum amount of working or processing required and the carrying out of more working or processing also confers originating status; conversely, the carrying out of less working or processing cannot confer originating status. Thus if a rule provides that non-originating material at a certain level of manufacture may be used, the use of such material at an earlier stage of manufacture is allowed and the use of such material at a later stage is not. 7. Without prejudice to Note 3.2 where a rule states that materials of any heading may be used, materials of the same heading as the product may also be used, subject, however, to any specific limitations which may also be contained in the rule. However, the expression manufacture from materials of any heading, including other materials of heading ... means that only materials classified in the same heading as the product of a different description than that of the product as given in column 2 of the list may be used. 8. When a rule in the list specifies that a product may be manufactured from more than one material, this means that any one or more materials may be used. It does not require that all be used. Example: The rule for fabrics of headings 5208 to 5212 provides that natural fibres may be used and that chemical materials, among other materials, may also be used. This does not mean that both have to be used; it is possible to use one or the other or both. 9. Where a rule in the list specifies that a product must be manufactured from a particular material, the condition obviously does not prevent the use of other materials which, because of their inherent nature, cannot satisfy the rule. (See also Note 6.2 below in relation to textiles). Example: The rule for prepared foods of heading 1904 which specifically excludes the use of cereals and their derivatives does not prevent the use of mineral salts, chemicals and other additives which are not products from cereals. However, this does not apply to products which, although they cannot be manufactured from the particular materials specified in the list, can be produced from a material of the same nature at an earlier stage of manufacture. Example: In the case of an article of apparel of ex Chapter 62 made from non-woven materials, if the use of only non-originating yarn is allowed for this class of article, it is not possible to start from non-woven cloth  even if non-woven cloth cannot normally be made from yarn. In such cases, the starting material would normally be at the stage before yarn  that is the fibre stage. 10. Where, in a rule in the list, two percentages are given for the maximum value of non-originating materials that can be used, then these percentages may not be added together. In other words, the maximum value of all the non-originating materials used may never exceed the highest of the percentages given. Furthermore, the individual percentages must not be exceeded in relation to the particular materials they apply to. Note 4 11. The term natural fibres is used in the list to refer to fibres other than artificial or synthetic fibres. It is restricted to the stages before spinning takes place, including waste, and, unless otherwise specified, includes fibres that have been carded, combed or otherwise processed but not spun. 12. The term natural fibres includes horsehair of heading 0503, silk of headings 5002 and 5003 as well as the wool fibres, fine or coarse animal hair of headings 5101 to 5105, the cotton fibres of headings 5201 to 5203 and the other vegetable fibres of headings 5301 to 5305. 13. The terms textile pulp, chemical materials and paper-making materials are used in the list to describe the materials not classified in Chapters 50 to 63, which can be used to manufacture artificial, synthetic or paper fibres or yarns. 14. The term man-made staple fibres is used in the list to refer to synthetic or artificial filament tow, staple fibres or waste, of headings 5501 to 5507. Note 5 15. Where for a given product in the list a reference is made to this note, the conditions set out in column 3 shall not be applied to any basic textile materials, used in the manufacture of this product, which, taken together, represent 10 % or less of the total weight of all the basic textile materials used. (See also Notes 5.3 and 5.4 below). 16. However, the tolerance mentioned in Note 5.1 may only be applied to mixed products which have been made from two or more basic textile materials. The following are the basic textile materials:  silk,  wool,  coarse animal hair,  fine animal hair,  horsehair,  cotton,  paper-making materials and paper,  flax,  true hemp,  jute and other textile bast fibres,  sisal and other textile fibres of the genus Agave,  coconut, abaca, ramie and other vegetable textile fibres,  synthetic man-made filaments,  artificial man-made filaments,  synthetic man-made staple fibres of polypropylene,  synthetic man-made staple fibres of polyester,  synthetic man-made staple fibres of polyamide,  synthetic man-made staple fibres of polyacrylonitrile,  synthetic man-made staple fibres of polyimide,  synthetic man-made staple fibres of polytetrafluoroethylene,  synthetic man-made staple fibres of polyphenylene sulphide,  synthetic man-made staple fibres of polyvinyl chloride,  other synthetic man-made staple fibres,  artificial man-made staple fibres of viscose,  other artificial man-made staple fibres,  yarn made of polyurethane segmented with flexible segments of polyether whether or not gimped,  yarn made of polyurethane segmented with flexible segments of polyester whether or not gimped,  products of heading 5605 (metallised yarn) incorporating strip consisting of a core of aluminium foil or of a core of plastic film whether or not coated with aluminium powder, of a width not exceeding 5 mm, sandwiched by means of a transparent or coloured adhesive between two layers of plastic film,  other products of heading 5605. Example: A yarn of heading 5205 made from cotton fibres of heading 5203 and synthetic staple fibres of heading 5506 is a mixed yarn. Therefore, non-originating synthetic staple fibres that do not satisfy the origin rules (which require manufacture from chemical materials or textile pulp) may be used up to a weight of 10 % of the yarn. Example: A woollen fabric of heading 5112 made from woollen yarn of heading 5107 and synthetic yarn of staple fibres of heading 5509 is a mixed fabric. Therefore synthetic yarn which does not satisfy the origin rules (which require manufacture from chemical materials or textile pulp) or woollen yarn that does not satisfy the origin rules (which require manufacture from natural fibres, not carded or combed or otherwise prepared for spinning) or a combination of the two may be used provided their total weight does not exceed 10 % of the weight of the fabric. Example: Tufted textile fabric of heading 5802 made from cotton yarn of heading 5205 and cotton fabric of heading 5210 is only a mixed product if the cotton fabric is itself a mixed fabric being made from yarns classified in two separate headings or if the cotton yarns used are themselves mixtures. Example: If the tufted textile fabric concerned had been made from cotton yarn of heading 5205 and synthetic fabric of heading 5407, then, obviously, the yarns used are two separate basic textile materials and the tufted textile fabric is accordingly a mixed product. Example: A carpet with tufts made from both artificial yarns and cotton yarns and with a jute backing is a mixed product because three basic textile materials are used. Thus, any non-originating materials that are at a later stage of manufacture than the rule allows may be used, provided their total weight does not exceed 10 % of the weight of the textile materials of the carpet. Thus, both the jute backing and/or the artificial yarns could be imported at that stage of manufacture, provided the weight conditions are met. 17. In the case of products incorporating yarn made of polyurethane segmented with flexible segments of polyether whether or not gimped this tolerance is 20 % in respect of this yarn. 18. In the case of products incorporating strip consisting of a core of aluminium foil or of a core of plastic film whether or not coated with aluminium powder, of a width not exceeding 5 mm, sandwiched by means of an adhesive between two layers of plastic film, this tolerance is 30 % in respect of this strip. Note 6 19. In the case of those textile products which are marked in the list by a footnote referring to this note, textile materials, with the exception of linings and interlinings, which do not satisfy the rule set out in the list in column 3 for the made-up product concerned may be used provided that they are classified in a heading other than that of the product and that their value does not exceed 8 % of the ex-works price of the product. 20. Without prejudice to Note 6.3, materials which are not classified within Chapters 50 to 63 may be used freely in the manufacture of textile products, whether or not they contain textiles. Example: If a rule in the list provides that for a particular textile item, such as trousers, yarn must be used, this does not prevent the use of metal items, such as buttons, because buttons are not classified within Chapters 50 to 63. For the same reason, it does not prevent the use of slide-fasteners even though slide-fasteners normally contain textiles. 21. Where a percentage rule applies, the value of materials which are not classified within Chapters 50 to 63 must be taken into account when calculating the value of the non-originating materials incorporated. Note 7 22. For the purposes of headings ex 2707, 2713 to 2715, ex 2901, ex 2902 and ex 3403, the specific processes are the following: (a) vacuum distillation; (b) redistillation by a very thorough fractionation process (1); (c) cracking; (d) reforming; (e) extraction by means of selective solvents; (f) the process comprising all the following operations: processing with concentrated sulphuric acid, oleum or sulphuric anhydride; neutralisation with alkaline agents; decolorisation and purification with naturally active earth, activated earth, activated charcoal or bauxite; (g) polymerisation; (h) alkylation; (i) isomerisation. 23. For the purposes of headings 2710, 2711 and 2712, the specific processes are the following: (a) vacuum distillation; (b) redistillation by a very thorough fractionation process (1); (c) cracking; (d) reforming; (e) extraction by means of selective solvents; (f) the process comprising all the following operations: processing with concentrated sulphuric acid, oleum or sulphuric anhydride; neutralisation with alkaline agents; decolourisation and purification with naturally active earth, activated earth, activated charcoal or bauxite; (g) polymerisation; (h) alkylation; (ij) isomerisation; (k) in respect of heavy oils falling within heading ex 2710 only, desulphurisation with hydrogen resulting in a reduction of at least 85 % of the sulphur content of the products processed (ASTM D 1266-59 T method); (l) in respect of products falling within heading 2710 only, deparaffining by a process other than filtering; (m) in respect of heavy oils falling within heading ex 2710 only, treatment with hydrogen at a pressure of more than 20 bar and a temperature of more than 250 oC with the use of a catalyst, other than to effect desulphurisation, when the hydrogen constitutes an active element in a chemical reaction. The further treatment with hydrogen of lubricating oils of heading ex 2710 (e.g. hydrofinishing or decolourisation) in order, more especially, to improve colour or stability shall not, however, be deemed to be a specific process; (n) in respect of fuel oils falling within heading ex 2710 only, atmospheric distillation, on condition that less than 30 % of these products distils, by volume, including losses, at 300 oC by the ASTM D 86 method; (o) in respect of heavy oils other than gas oils and fuel oils falling within heading ex 2710 only, treatment by means of a high-frequency electrical brush-discharge. 24. For the purposes of headings ex 2707, 2713 to 2715, ex 2901, ex 2902 and ex 3403, simple operations such as cleaning, decanting, desalting, water separation, filtering, colouring, marking, obtaining a sulphur content as a result of mixing products with different sulphur contents, any combination of these operations or like operations do not confer origin. (1) Cumulation as provided for in this Article does not apply to materials originating in Turkey which are mentioned in the list at Annex III to this Protocol. ANNEX II TO PROTOCOL 4 List of working or processing required to be carried out on non-originating materials in order that the product manufactured can obtain originating status The products mentioned in the list may not all be covered by the Agreement. It is therefore necessary to consult the other parts of the Agreement HS heading Description of product Working or processing carried out on non originating materials that confers originating status (1) (2) (3) or (4) Chapter 01 Live animals All the animals of Chapter 1 used must be wholly obtained Chapter 02 Meat and edible meat offal Manufacture in which all the materials of Chapters 1 and 2 used must be wholly obtained Chapter 03 Fish and crustaceans, molluscs and other aquatic invertebrates Manufacture in which all the materials of Chapter 3 used must be wholly obtained ex Chapter 04 Dairy produce; birds' eggs; natural honey; edible products of animal origin, not elsewhere specified or included; except for: Manufacture in which all the materials of Chapter 4 used must be wholly obtained 0403 Buttermilk, curdled milk and cream, yoghurt, kephir and other fermented or acidified milk and cream, whether or not concentrated or containing added sugar or other sweetening matter or flavoured or containing added fruit, nuts or cocoa Manufacture in which:  all the materials of Chapter 4 used must be wholly obtained,  any fruit juice (except those of pineapple, lime or grapefruit) of heading 2009 used must already be originating,  the value of any materials of Chapter 17 used does not exceed 30 % of the ex-works price of the product ex Chapter 05 Products of animal origin, not elsewhere specified or included; except for: Manufacture in which all the materials of Chapter 5 used must be wholly obtained ex 0502 Prepared pigs', hogs' or boars' bristles and hair Cleaning, disinfecting, sorting and straightening of bristles and hair Chapter 06 Live trees and other plants; bulbs, roots and the like; cut flowers and ornamental foliage Manufacture in which:  all the materials of Chapter 6 used must be wholly obtained,  the value of all the materials used does not exceed 50 % of the ex-works price of the product Chapter 07 Edible vegetables and certain roots and tubers Manufacture in which all the materials of Chapter 7 used must be wholly obtained Chapter 08 Edible fruit and nuts; peel of citrus fruits or melons Manufacture in which:  all the fruit and nuts used must be wholly obtained,  the value of any materials of Chapter 17 used does not exceed 30 % of the value of the ex-works price of the product ex Chapter 09 Coffee, tea, matÃ © and spices; except for: Manufacture in which all the materials of Chapter 9 used must be wholly obtained 0901 Coffee, whether or not roasted or decaffeinated; coffee husks and skins; coffee substitutes containing coffee in any proportion Manufacture from materials of any heading 0902 Tea, whether or not flavoured Manufacture from materials of any heading ex 0910 Mixtures of spices Manufacture from materials of any heading Chapter 10 Cereals Manufacture in which all the materials of Chapter 10 used must be wholly obtained ex Chapter 11 Products of the milling industry; malt; starches; inulin; wheat gluten; except for: Manufacture in which all the cereals, edible vegetables, roots and tubers of heading 0714 or fruit used must be wholly obtained ex 1106 Flour, meal and powder of the dried, shelled leguminous vegetables of heading 0713 Drying and milling of leguminous vegetables of heading 0708 Chapter 12 Oil seeds and oleaginous fruits; miscellaneous grains, seeds and fruit; industrial or medicinal plants; straw and fodder Manufacture in which all the materials of Chapter 12 used must be wholly obtained 1301 Lac; natural gums, resins, gum resins and oleoresins (for example, balsams) Manufacture in which the value of any materials of heading 1301 used may not exceed 50 % of the ex-works price of the product 1302 Vegetable saps and extracts; pectic substances, pectinates and pectates; agar agar and other mucilages and thickeners, whether or not modified, derived from vegetable products:  Mucilages and thickeners, modified, derived from vegetable products Manufacture from non-modified mucilages and thickeners  Other Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product Chapter 14 Vegetable plaiting materials; vegetable products not elsewhere specified or included Manufacture in which all the materials of Chapter 14 used must be wholly obtained ex Chapter 15 Animal or vegetable fats and oils and their cleavage products; prepared edible fats; animals or vegetable waxes; except for: Manufacture in which all the materials used are classified within a heading other than that of the product 1501 Pig fat (including lard) and poultry fat, other than that of heading 0209 or 1503:  Fats from bones or waste Manufacture from materials of any heading except those of headings 0203, 0206 or 0207 or bones of heading 0506  Other Manufacture from meat or edible offal of swine of heading 0203 or 0206 or of meat and edible offal of poultry of heading 0207 1502 Fats of bovine animals, sheep or goats, other than those of heading 1503  Fats from bones or waste Manufacture from materials of any heading except those of headings 0201, 0202, 0204 or 0206 or bones of heading 0506  Other Manufacture in which all the materials of Chapter 2 used must be wholly obtained 1504 Fats and oils and their fractions, of fish or marine mammals, whether or not refined, but not chemically modified:  Solid fractions Manufacture from materials of any heading including other materials of heading 1504  Other Manufacture in which all the materials of Chapters 2 and 3 used must be wholly obtained ex 1505 Refined lanolin Manufacture from crude wool grease of heading 1505 1506 Other animals fats and oils and their fractions, whether or not refined, but not chemically modified:  Solid fractions Manufacture from materials of any heading including other materials of heading 1506  Other Manufacture in which all the materials of Chapter 2 used must be wholly obtained 1507 to 1515 Vegetable oils and their fractions:  Soya, ground nut, palm, copra, palm kernel, babassu, tung and oiticica oil, myrtle wax and Japan wax, fractions of jojoba oil and oils for technical or industrial uses other than the manufacture of foodstuffs for human consumption Manufacture in which all the materials used are classified within a heading other than that of the product  Solid fractions, except for that of jojoba oil Manufacture from other materials of headings 1507 to 1515  Other Manufacture in which all the vegetable materials used must be wholly obtained 1516 Animal or vegetable fats and oils and their fractions, partly or wholly hydrogenated, inter esterified, re esterified or elaidinised, whether or not refined, but not further prepared Manufacture in which:  all the materials of Chapter 2 used must be wholly obtained,  all the vegetable materials used must be wholly obtained. However, materials of headings 1507, 1508, 1511 and 1513 may be used 1517 Margarine; edible mixtures or preparations of animal or vegetable fats or oils or of fractions of different fats or oils of this Chapter, other than edible fats or oils or their fractions of heading 1516 Manufacture in which:  all the materials of Chapters 2 and 4 used must be wholly obtained,  all the vegetable materials used must be wholly obtained. However, materials of headings 1507, 1508, 1511 and 1513 may be used Chapter 16 Preparations of meat, of fish or of crustaceans, molluscs or other aquatic invertebrates Manufacture from animals of Chapter 1. All the materials of Chapter 3 used must be wholly obtained ex Chapter 17 Sugars and sugar confectionery; except for: Manufacture in which all the materials used are classified within a heading other than that of the product ex 1701 Cane or beet sugar and chemically pure sucrose, in solid form, flavoured or coloured Manufacture in which the value of any materials of Chapter 17 used does not exceed 30 % of the ex-works price of the product 1702 Other sugars, including chemically pure lactose, maltose, glucose and fructose, in solid form; sugar syrups not containing added flavouring or colouring matter; artificial honey, whether or not mixed with natural honey; caramel:  Chemically pure maltose and fructose Manufacture from materials of any heading including other materials of heading 1702  Other sugars in solid form, flavoured or coloured Manufacture in which the value of any materials of Chapter 17 used does not exceed 30 % of the ex-works price of the product  Other Manufacture in which all the materials used must already be originating ex 1703 Molasses resulting from the extraction or refining of sugar, flavoured or coloured Manufacture in which the value of any materials of Chapter 17 used does not exceed 30 % of the ex-works price of the product 1704 Sugar confectionery (including white chocolate), not containing cocoa Manufacture in which:  all the materials used are classified within a heading other than that of the product,  the value of any materials of Chapter 17 used does not exceed 30 % of the ex-works price of the product Chapter 18 Cocoa and cocoa preparations Manufacture in which:  all the materials used are classified within a heading other than that of the product,  the value of any materials of Chapter 17 used does not exceed 30 % of the ex-works price of the product 1901 Malt extract; food preparations of flour, meal, starch or malt extract, not containing cocoa or containing less than 40 % by weight of cocoa calculated on a totally defatted basis, not elsewhere specified or included; food preparations of goods of headings 0401 to 0404, not containing cocoa or containing less than 5 % by weight of cocoa calculated on a totally defatted basis, not elsewhere specified or included:  Malt extract Manufacture from cereals of Chapter 10  Other Manufacture in which:  all the materials used are classified within a heading other than that of the product,  the value of any materials of Chapter 17 used does not exceed 30 % of the ex-works price of the product 1902 Pasta, whether or not cooked or stuffed (with meat or other substances) or otherwise prepared, such as spaghetti, macaroni, noodles, lasagne, gnocchi, ravioli, cannelloni; couscous, whether or not prepared:  Containing 20 % or less by weight of meat, meat offal, fish, crustaceans or molluscs Manufacture in which all the cereals and derivatives (except durum wheat and its derivatives) used must be wholly obtained  Containing more than 20 % by weight of meat, meat offal, fish, crustaceans or molluscs Manufacture in which:  all cereals and derivatives (except durum wheat and its derivatives) used must be wholly obtained,  all the materials of Chapters 2 and 3 used must be wholly obtained 1903 Tapioca and substitutes therefor prepared from starch, in the form of flakes, grains, pearls, siftings or in similar forms Manufacture from materials of any heading except potato starch of heading 1108 1904 Prepared foods obtained by the swelling or roasting of cereals or cereal products (for example, corn flakes); cereals (other than maize (corn)) in grain form or in the form of flakes or other worked grains (except flour and meal), pre-cooked, or otherwise prepared, not elsewhere specified or included Manufacture:  from materials not classified within heading 1806,  in which all the cereals and flour (except durum wheat and its derivates) used must be wholly obtained,  in which the value of any materials of Chapter 17 used does not exceed 30 % of the ex-works price of the product 1905 Bread, pastry, cakes, biscuits and other bakers' wares, whether or not containing cocoa; communion wafers, empty cachets of a kind suitable for pharmaceutical use, sealing wafers, rice paper and similar products Manufacture from materials of any heading except those of Chapter 11 ex Chapter 20 Preparations of vegetables, fruit, nuts or other parts of plants; except for: Manufacture in which all the fruit, nuts or vegetables used must be wholly obtained ex 2001 Yams, sweet potatoes and similar edible parts of plants containing 5 % or more by weight of starch, prepared or preserved by vinegar or acetic acid Manufacture in which all the materials used are classified within a heading other than that of the product ex 2004 and ex 2005 Potatoes in the form of flour, meal or flakes, prepared or preserved otherwise than by vinegar or acetic acid Manufacture in which all the materials used are classified within a heading other than that of the product 2006 Vegetables, fruit, nuts, fruit-peel and other parts of plants, preserved by sugar (drained, glacÃ © or crystallised) Manufacture in which the value of any materials of Chapter 17 used does not exceed 30 % of the ex-works price of the product 2007 Jams, fruit jellies, marmalades, fruit or nut purÃ ©e and fruit or nut pastes, being cooked preparations, whether or not containing added sugar or other sweetening matter Manufacture in which:  all the materials used are classified within a heading other than that of the product,  the value of any materials of Chapter 17 used does not exceed 30 % of the ex-works price of the product ex 2008  Nuts, not containing added sugar or spirit Manufacture in which the value of the originating nuts and oil seeds of headings 0801, 0802 and 1202 to 1207 used exceeds 60 % of the ex-works price of the product  Peanut butter; mixtures based on cereals; palm hearts; maize (corn) Manufacture in which all the materials used are classified within a heading other than that of the product  Other except for fruit and nuts cooked otherwise than by steaming or boiling in water, not containing added sugar, frozen Manufacture in which:  all the materials used are classified within a heading other than that of the product,  the value of any materials of Chapter 17 used does not exceed 30 % of the ex-works price of the product 2009 Fruit juices (including grape must) and vegetable juices, unfermented and not containing added spirit, whether or not containing added sugar or other sweetening matter Manufacture in which:  all the materials used are classified within a heading other than that of the product,  the value of any materials of Chapter 17 used does not exceed 30 % of the ex-works price of the product ex Chapter 21 Miscellaneous edible preparations; except for: Manufacture in which all the materials used are classified within a heading other than that of the product 2101 Extracts, essences and concentrates, of coffee, tea or matÃ © and preparations with a basis of these products or with a basis of coffee, tea or matÃ ©; roasted chicory and other roasted coffee substitutes, and extracts, essences and concentrates thereof Manufacture in which:  all the materials used are classified within a heading other than that of the product,  all the chicory used must be wholly obtained 2103 Sauces and preparations therefor; mixed condiments and mixed seasonings; mustard flour and meal and prepared mustard:  Sauces and preparations therefor; mixed condiments and mixed seasonings Manufacture in which all the materials used are classified within a heading other than that of the product. However, mustard flour or meal or prepared mustard may be used  Mustard flour and meal and prepared mustard Manufacture from materials of any heading ex 2104 Soups and broths and preparations therefor Manufacture from materials of any heading except prepared or preserved vegetables of headings 2002 to 2005 2106 Food preparations not elsewhere specified or included Manufacture in which:  all the materials used are classified within a heading other than that of the product,  the value of any materials of Chapter 17 used does not exceed 30 % of the ex-works price of the product ex Chapter 22 Beverages, spirits and vinegar; except for: Manufacture in which:  all the materials used are classified within a heading other than that of the product,  all the grapes or any material derived from grapes used must be wholly obtained 2202 Waters, including mineral waters and aerated waters, containing added sugar or other sweetening matter or flavoured, and other non-alcoholic beverages, not including fruit or vegetable juices of heading 2009 Manufacture in which:  all the materials used are classified within a heading other than that of the product,  the value of any materials of Chapter 17 used does not exceed 30 % of the ex-works price of the product,  any fruit juice used (except for pineapple, lime and grapefruit juices) must already be originating 2208 Undenatured ethyl alcohol of an alcoholic strength by volume of less than 80 % vol; spirits, liqueurs and other spirituous beverages Manufacture:  from materials not classified within headings 2207 or 2208,  in which all the grapes or any material derived from grapes used must be wholly obtained or if all the other materials used are already originating, arrack may be used up to a limit of 5 % by volume ex Chapter 23 Residues and waste from the food industries; prepared animal fodder; except for: Manufacture in which all the materials used are classified within a heading other than that of the product ex 2301 Whale meal; flours, meals and pellets of fish or of crustaceans, molluscs or other aquatic invertebrates, unfit for human consumption Manufacture in which all the materials of Chapters 2 and 3 used must be wholly obtained ex 2303 Residues from the manufacture of starch from maize (excluding concentrated steeping liquors), of a protein content, calculated on the dry product, exceeding 40 % by weight Manufacture in which all the maize used must be wholly obtained ex 2306 Oil cake and other solid residues resulting from the extraction of olive oil, containing more than 3 % of olive oil Manufacture in which all the olives used must be wholly obtained 2309 Preparations of a kind used in animal feeding Manufacture in which:  all the cereals, sugar or molasses, meat or milk used must already be originating,  all the materials of Chapter 3 used must be wholly obtained ex Chapter 24 Tobacco and manufactured tobacco substitutes; except for: Manufacture in which all the materials of Chapter 24 used must be wholly obtained 2402 Cigars, cheroots, cigarillos and cigarettes, of tobacco or of tobacco substitutes Manufacture in which at least 70 % by weight of the unmanufactured tobacco or tobacco refuse of heading 2401 used must already be originating ex 2403 Smoking tobacco Manufacture in which at least 70 % by weight of the unmanufactured tobacco or tobacco refuse of heading 2401 used must already be originating ex Chapter 25 Salt; sulphur; earths and stone; plastering materials, lime and cement; except for: Manufacture in which all the materials used are classified within a heading other than that of the product ex 2504 Natural crystalline graphite, with enriched carbon content, purified and ground Enriching of the carbon content, purifying and grinding of crude crystalline graphite ex 2515 Marble, merely cut, by sawing or otherwise, into blocks or slabs of a rectangular (including square) shape, of a thickness not exceeding 25 cm Cutting, by sawing or otherwise, of marble (even if already sawn) of a thickness exceeding 25 cm ex 2516 Granite, porphyry, basalt, sandstone and other monumental and building stone, merely cut, by sawing or otherwise, into blocks or slabs of a rectangular (including square) shape, of a thickness not exceeding 25 cm Cutting, by sawing or otherwise, of stone (even if already sawn) of a thickness exceeding 25 cm ex 2518 Calcined dolomite Calcination of dolomite not calcined ex 2519 Crushed natural magnesium carbonate (magnesite), in hermetically sealed containers, and magnesium oxide, whether or not pure, other than fused magnesia or dead burned (sintered) magnesia Manufacture in which all the materials used are classified within a heading other than that of the product. However, natural magnesium carbonate (magnesite) may be used ex 2520 Plasters specially prepared for dentistry Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product ex 2524 Natural asbestos fibres Manufacture from asbestos concentrate ex 2525 Mica powder Grinding of mica or mica waste ex 2530 Earth colours, calcined or powdered Calcination or grinding of earth colours Chapter 26 Ores, slag and ash Manufacture in which all the materials used are classified within a heading other than that of the product ex Chapter 27 Mineral fuels, mineral oils and products of their distillation; bituminous substances; mineral waxes; except for: Manufacture in which all the materials used are classified within a heading other than that of the product ex 2707 Oils in which the weight of the aromatic constituents exceeds that of the non aromatic constituents, being oils similar to mineral oils obtained by distillation of high temperature coal tar, of which more than 65 % by volume distils at a temperature of up to 250 oC (including mixtures of petroleum spirit and benzole), for use as power or heating fuels Operations of refining and/or one or more specific process(es) (1) or Other operations in which all the materials used are classified within a heading other than that of the product. However, materials classified within the same heading may be used provided their value does not exceed 50 % of the ex-works price of the product ex 2709 Crude oils obtained from bituminous minerals Destructive distillation of bituminous materials 2710 Petroleum oils and oils obtained from bituminous materials, other than crude; preparations not elsewhere specified or included, containing by weight 70 % or more of petroleum oils or of oils obtained from bituminous materials, these oils being the basic constituents of the preparations Operations of refining and/or one or more specific process(es) (1) or Other operations in which all the materials used are classified within a heading other than that of the product. However, materials classified within the same heading may be used provided their value does not exceed 50 % of the ex-works price of the product 2711 Petroleum gases and other gaseous hydrocarbons Operations of refining and/or one or more specific process(es) (1) or Other operations in which all the materials used are classified within a heading other than that of the product. However, materials classified within the same heading may be used provided their value does not exceed 50 % of the ex-works price of the product 2712 Petroleum jelly; paraffin wax, microcrystalline petroleum wax, slack wax, ozokerite, lignite wax, peat wax, other mineral waxes and similar products obtained by synthesis or by other processes, whether or not coloured Operations of refining and/or one or more specific process(es) (1) or Other operations in which all the materials used are classified within a heading other than that of the product. However, materials classified within the same heading may be used provided their value does not exceed 50 % of the ex-works price of the product 2713 Petroleum coke, petroleum bitumen and other residues of petroleum oils or of oils obtained from bituminous materials Operations of refining and/or one or more specific process(es) (1) or Other operations in which all the materials used are classified within a heading other than that of the product. However, materials classified within the same heading may be used provided their value does not exceed 50 % of the ex-works price of the product 2714 Bitumen and asphalt, natural; bituminous or oil shale and tar sands; asphaltites and asphaltic rocks Operations of refining and/or one or more specific process(es) (1) or Other operations in which all the materials used are classified within a heading other than that of the product. However, materials classified within the same heading may be used provided their value does not exceed 50 % of the ex-works price of the product 2715 Bituminous mixtures based on natural asphalt, on natural bitumen, on petroleum bitumen, on mineral tar or on mineral tar pitch (for example, bituminous mastics, cut-backs) Operations of refining and/or one or more specific process(es) (1) or Other operations in which all the materials used are classified within a heading other than that of the product. However, materials classified within the same heading may be used provided their value does not exceed 50 % of the ex-works price of the product ex Chapter 28 Inorganic chemicals; organic or inorganic compounds of precious metals, of rare-earth metals, of radioactive elements or of isotopes; except for: Manufacture in which all the materials used are classified within a heading other than that of the product. However, materials classified within the same heading may be used provided their value does not exceed 20 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex 2805 Mischmetall Manufacture by electrolytic or thermal treatment in which the value of all the materials used does not exceed 50 % of the ex-works price of the product ex 2811 Sulphur trioxide Manufacture from sulphur dioxide Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex 2833 Aluminium sulphate Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product ex 2840 Sodium perborate Manufacture from disodium tetraborate pentahydrate Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex Chapter 29 Organic chemicals; except for: Manufacture in which all the materials used are classified within a heading other than that of the product. However, materials classified within the same heading may be used provided their value does not exceed 20 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex 2901 Acyclic hydrocarbons for use as power or heating fuels Operations of refining and/or one or more specific process(es) (1) or Other operations in which all the materials used are classified within a heading other than that of the product. However, materials classified within the same heading may be used provided their value does not exceed 50 % of the ex-works price of the product ex 2902 Cyclanes and cyclenes (other than azulenes), benzene, toluene, xylenes, for use as power or heating fuels Operations of refining and/or one or more specific process(es) (1) or Other operations in which all the materials used are classified within a heading other than that of the product. However, materials classified within the same heading may be used, provided their value does not exceed 50 % of the ex-works price of the product ex 2905 Metal alcoholates of alcohols of this heading and of ethanol Manufacture from materials of any heading, including other materials of heading 2905. However, metal alcoholates of this heading may be used, provided their value does not exceed 20 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 2915 Saturated acyclic monocarboxylic acids and their anhydrides, halides, peroxides and peroxyacids; their halogenated, sulphonated, nitrated or nitrosated derivatives Manufacture from materials of any heading. However, the value of all the materials of headings 2915 and 2916 used may not exceed 20 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex 2932  Internal ethers and their halogenated, sulphonated, nitrated or nitrosated derivatives  Cyclic acetals and internal hemiacetals and their halogenated, sulphonated, nitrated or nitrosated derivatives Manufacture from materials of any heading. However, the value of all the materials of heading 2909 used may not exceed 20 % of the ex-works price of the product Manufacture from materials of any heading Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 2933 Heterocyclic compounds with nitrogen hetero-atom(s) only Manufacture from materials of any heading. However, the value of all the materials of headings 2932 and 2933 used may not exceed 20 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 2934 Nucleic acids and their salts; other heterocyclic compounds Manufacture from materials of any heading. However, the value of all the materials of headings 2932, 2933 and 2934 used may not exceed 20 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex Chapter 30 Pharmaceutical products; except for: Manufacture in which all the materials used are classified within a heading other than that of the product. However, materials classified within the same heading may be used provided their value does not exceed 20 % of the ex-works price of the product 3002 Human blood; animal blood prepared for therapeutic, prophylactic or diagnostic uses; antisera and other blood fractions and modified immunological products, whether or not obtained by means of biotechnological processes; vaccines, toxins, cultures of micro-organisms (excluding yeasts) and similar products:  Products consisting of two or more constituents which have been mixed together for therapeutic or prophylactic uses or unmixed products for these uses, put up in measured doses or in forms or packings for retail sale Manufacture from materials of any heading, including other materials of heading 3002. The materials of this description may also be used, provided their value does not exceed 20 % of the ex-works price of the product  Other:   Human blood Manufacture from materials of any heading, including other materials of heading 3002. The materials of this description may also be used, provided their value does not exceed 20 % of the ex-works price of the product   Animal blood prepared for therapeutic or prophylactic uses Manufacture from materials of any heading, including other materials of heading 3002. The materials of this description may also be used, provided their value does not exceed 20 % of the ex-works price of the product   Blood fractions other than antisera, haemoglobin, blood globulins and serum globulins Manufacture from materials of any heading, including other materials of heading 3002. The materials of this description may also be used, provided their value does not exceed 20 % of the ex-works price of the product   Haemoglobin, blood globulins and serum globulins Manufacture from materials of any heading, including other materials of heading 3002. The materials of this description may also be used, provided their value does not exceed 20 % of the ex-works price of the product   Other Manufacture from materials of any heading, including other materials of heading 3002. The materials of this description may also be used, provided their value does not exceed 20 % of the ex-works price of the product 3003 and 3004 Medicaments (excluding goods of heading 3002, 3005 or 3006):  Obtained from amikacin of heading 2941  Other Manufacture in which all the materials used are classified within a heading other than that of the product. However, materials of heading 3003 or 3004 may be used provided their value, taken together, does not exceed 20 % of the ex works price of the product Manufacture in which:  all the materials used are classified within a heading other than that of the product. However, materials of heading 3003 or 3004 may be used provided their value, taken together, does not exceed 20 % of the ex-works price of the product,  the value of all the materials used does not exceed 50 % of the ex-works price of the product ex Chapter 31 Fertilisers; except for: Manufacture in which all the materials used are classified within a heading other than that of the product. However, materials classified within the same heading may be used provided their value does not exceed 20 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex 3105 Mineral or chemical fertilisers containing two or three of the fertilising elements nitrogen, phosphorous and potassium; other fertilisers; goods of this Chapter, in tablets or similar forms or in packages of a gross weight not exceeding 10 kg, except for:  sodium nitrate  calcium cyanamide  potassium sulphate  magnesium potassium sulphate Manufacture in which:  all the materials used are classified within a heading other than that of the product. However, materials classified within the same heading may be used provided their value does not exceed 20 % of the ex-works price of the product,  the value of all the materials used does not exceed 50 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex Chapter 32 Tanning or dyeing extracts; tannins and their derivatives; dyes, pigments and other colouring matter; paints and varnishes; putty and other mastics; inks; except for: Manufacture in which all the materials used are classified within a heading other than that of the product. However, materials classified within the same heading may be used provided their value does not exceed 20 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex 3201 Tannins and their salts, ethers, esters and other derivatives Manufacture from tanning extracts of vegetable origin Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 3205 Colour lakes; preparations as specified in Note 3 to this Chapter based on colour lakes (2) Manufacture from materials of any heading, except headings 3203, 3204 and 3205. However, materials from heading 3205 may be used provided their value does not exceed 20 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex Chapter 33 Essential oils and resinoids; perfumery, cosmetic or toilet preparations; except for: Manufacture in which all the materials used are classified within a heading other than that of the product. However, materials classified within the same heading may be used provided their value does not exceed 20 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 3301 Essential oils (terpeneless or not), including concretes and absolutes; resinoids; extracted oleoresins; concentrates of essential oils in fats, in fixed oils, in waxes or the like, obtained by enfleurage or maceration; terpenic by-products of the deterpenation of essential oils; aqueous distillates and aqueous solutions of essential oils Manufacture from materials of any heading, including materials of a different group (3) in this heading. However, materials of the same group may be used, provided their value does not exceed 20 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex Chapter 34 Soap, organic surface-active agents, washing preparations, lubricating preparations, artificial waxes, prepared waxes, polishing or scouring preparations, candles and similar articles, modelling pastes, dental waxes and dental preparations with a basis of plaster; except for: Manufacture in which all the materials used are classified within a heading other than that of the product. However, materials classified within the same heading may be used provided their value does not exceed 20 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex 3403 Lubricating preparations containing petroleum oils or oils obtained from bituminous minerals, provided they represent less than 70 % by weight Operations of refining and/or one or more specific process(es) (1) or Other operations in which all the materials used are classified within a heading other than that of the product. However, materials classified within the same heading may be used provided their value does not exceed 50 % of the ex-works price of the product 3404 Artificial waxes and prepared waxes:  With a basis of paraffin, petroleum waxes, waxes obtained from bituminous minerals, slack wax or scale wax Manufacture in which all the materials used are classified within a heading other than that of the product. However, materials classified within the same heading may be used provided their value does not exceed 50 % of the ex-works price of the product  Other Manufacture from materials of any heading, except:  hydrogenated oils having the character of waxes of heading 1516, Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product  fatty acids not chemically defined or industrial fatty alcohols having the character of waxes of heading 3823,  materials of heading 3404 However, these materials may be used provided their value does not exceed 20 % of the ex-works price of the product ex Chapter 35 Albuminoidal substances; modified starches; glues; enzymes; except for: Manufacture in which all the materials used are classified within a heading other than that of the product. However, materials classified within the same heading may be used provided their value does not exceed 20 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 3505 Dextrins and other modified starches (for example, pregelatinised or esterified starches); glues based on starches, or on dextrins or other modified starches:  Starch ethers and esters Manufacture from materials of any heading, including other materials of heading 3505 Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product  Other Manufacture from materials of any heading, except those of heading 1108 Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex 3507 Prepared enzymes not elsewhere specified or included Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product Chapter 36 Explosives; pyrotechnic products; matches; pyrophoric alloys; certain combustible preparations Manufacture in which all the materials used are classified within a heading other than that of the product. However, materials classified within the same heading may be used provided their value does not exceed 20 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex Chapter 37 Photographic or cinematographic goods; except for: Manufacture in which all the materials used are classified within a heading other than that of the product. However, materials classified within the same heading may be used provided their value does not exceed 20 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 3701 Photographic plates and film in the flat, sensitised, unexposed, of any material other than paper, paperboard or textiles; instant print film in the flat, sensitised, unexposed, whether or not in packs:  Instant print film for colour photography, in packs Manufacture in which all the materials used are classified within a heading other than headings 3701 or 3702. However, materials from heading 3702 may be used provided their value does not exceed 30 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product  Other Manufacture in which all the materials used are classified within a heading other than heading 3701 or 3702. However, materials from headings 3701 and 3702 may be used provided their value taken together, does not exceed 20 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 3702 Photographic film in rolls, sensitised, unexposed, of any material other than paper, paperboard or textiles; instant print film in rolls, sensitised, unexposed Manufacture in which all the materials used are classified within a heading other than headings 3701 or 3702 Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 3704 Photographic plates, film paper, paperboard and textiles, exposed but not developed Manufacture in which all the materials used are classified within a heading other than headings 3701 to 3704 Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex Chapter 38 Miscellaneous chemical products; except for: Manufacture in which all the materials used are classified within a heading other than that of the product. However, materials classified within the same heading may be used provided their value does not exceed 20 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex 3801  Colloidal graphite in suspension in oil and semi-colloidal graphite; carbonaceous pastes for electrodes Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product  Graphite in paste form, being a mixture of more than 30 % by weight of graphite with mineral oils Manufacture in which the value of all the materials of heading 3403 used does not exceed 20 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex 3803 Refined tall oil Refining of crude tall oil Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex 3805 Spirits of sulphate turpentine, purified Purification by distillation or refining of raw spirits of sulphate turpentine Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex 3806 Ester gums Manufacture from resin acids Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex 3807 Wood pitch (wood tar pitch) Distillation of wood tar Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 3808 Insecticides, rodenticides, fungicides, herbicides, anti-sprouting products and plant-growth regulators, disinfectants and similar products, put up in forms or packings for retail sale or as preparations or articles (for example, sulphur-treated bands, wicks and candles, and fly-papers) Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the products 3809 Finishing agents, dye carriers to accelerate the dyeing or fixing of dyestuffs and other products and preparations (for example, dressings and mordants), of a kind used in the textile, paper, leather or like industries, not elsewhere specified or included Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the products 3810 Pickling preparations for metal surfaces; fluxes and other auxiliary preparations for soldering, brazing or welding; soldering, brazing or welding powders and pastes consisting of metal and other materials; preparations of a kind used as cores or coatings for welding electrodes or rods Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the products 3811 Anti knock preparations, oxidation inhibitors, gum inhibitors, viscosity improvers, anti-corrosive preparations and other prepared additives, for mineral oils (including gasoline) or for other liquids used for the same purposes as mineral oils:  Prepared additives for lubricating oil, containing petroleum oils or oils obtained from bituminous minerals Manufacture in which the value of all the materials of heading 3811 used does not exceed 50 % of the ex-works price of the product  Other Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product 3812 Prepared rubber accelerators; compound plasticisers for rubber or plastics, not elsewhere specified or included; anti-oxidising preparations and other compound stabilisers for rubber or plastics Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product 3813 Preparations and charges for fire-extinguishers; charged fire-extinguishing grenades Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product 3814 Organic composite solvents and thinners, not elsewhere specified or included; prepared paint or vanish removers Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product 3818 Chemical elements doped for use in electronics, in the form of discs, wafers or similar forms; chemical compounds doped for use in electronics Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product 3819 Hydraulic brake fluids and other prepared liquids for hydraulic transmission, not containing or containing less than 70 % by weight of petroleum oils or oils obtained from bituminous minerals Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product 3820 Anti-freezing preparations and prepared de-icing fluids Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product 3822 Diagnostic or laboratory reagents on a backing and prepared diagnostic or laboratory reagents, whether or not on a backing, other than those of heading 3002 or 3006 Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product 3823 Industrial monocarboxylic fatty acids; acid oils from refining; industrial fatty alcohols.  Industrial monocarboxylic fatty acids, acid oils from refining Manufacture in which all the materials used are classified within a heading other than that of the product  Industrial fatty alcohols Manufacture from materials of any heading including other materials of heading 3823 3824 Prepared binders for foundry moulds or cores; chemical products and preparations of the chemical or allied industries (including those consisting of mixtures of natural products), not elsewhere specified or included; residual products of the chemical or allied industries, not elsewhere specified or included:  The following of this heading: Prepared binders for foundry moulds or cores based on natural resinous products Naphthenic acids, their water insoluble salts and their esters Sorbitol other than that of heading 2905 Manufacture in which all the materials used are classified within a heading other than that of the product. However, materials classified within the same heading may be used provided their value does not exceed 20 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product Petroleum sulphonates, excluding petroleum sulphonates of alkali metals, of ammonium or of ethanolamines; thiophenated sulphonic acids of oils obtained from bituminous minerals, and their salts Ion exchangers Getters for vacuum tubes Alkaline iron oxide for the purification of gas Ammoniacal gas liquors and spent oxide produced in coal gas purification Sulphonaphthenic acids, their water insoluble salts and their esters Fusel oil and Dippel's oil Mixtures of salts having different anions Copying pastes with a basis of gelatine, whether or not on a paper or textile backing  Other Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product 3901 to 3915 Plastics in primary forms, waste, parings and scrap, of plastic; except for headings ex 3907 and 3912 for which the rules are set out below:  Addition homopolymerisation products in which a single monomer contributes more than 99 % by weight to the total polymer content Manufacture in which:  the value of all the materials used does not exceed 50 % of the ex-works price of the product,  the value of any materials of Chapter 39 used does not exceed 20 % of the ex-works price of the product (4) Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product  Other Manufacture in which the value of the materials of Chapter 39 used does not exceed 20 % of the ex-works price of the product (4) Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product ex 3907  Copolymer, made from polycarbonate and acrylonitrile-butadiene-styrene copolymer (ABS) Manufacture in which all the materials used are classified within a heading other than that of the product. However, materials classified within the same heading may be used provided their value does not exceed 50 % of the ex-works price of the product (4)  Polyester Manufacture in which the value of any materials of Chapter 39 used does not exceed 20 % of the ex-works price of the product and/or manufacture from polycarbonate of tetrabromo (bisphenol A) 3912 Cellulose and its chemical derivatives, not elsewhere specified or included, in primary forms Manufacture in which the value of any materials classified in the same heading as the product does not exceed 20 % of the ex-works price of the product 3916 to 3921 Semi manufactures and articles of plastics; except for headings ex 3916, ex 3917, ex 3920 and ex 3921, for which the rules are set out below:  Flat products, further worked than only surface worked or cut into forms other than rectangular (including square); other products, further worked than only surface-worked  Other: Manufacture in which the value of any materials of Chapter 39 used does not exceed 50 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product   Addition homopolymerisation products in which a single monomer contributes more than 99 % by weight to the total polymer content Manufacture in which:  the value of all the materials used does not exceed 50 % of the ex-works price of the product;  the value of any materials of Chapter 39 used does not exceed 20 % of the ex-works price of the product (4) Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product   Other Manufacture in which the value of any materials of Chapter 39 used does not exceed 20 % of the ex-works price of the product (4) Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product ex 3916 and ex 3917 Profile shapes and tubes Manufacture in which:  the value of all the materials used does not exceed 50 % of the ex-works price of the product;  the value of any materials classified within the same heading as the product does not exceed 20 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product ex 3920  Ionomer sheet or film Manufacture from a thermoplastic partial salt which is a copolymer of ethylene and metacrylic acid partly neutralised with metal ions, mainly zinc and sodium Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product  Sheets of regenerated cellulose, polyamides or polyethylene Manufacture in which the value of any materials classified in the same heading as the product does not exceed 20 % of the ex-works price of the product ex 3921 Foils of plastic, metallised Manufacture from highly transparent polyester foils with a thickness of less than 23 micron (5) Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product 3922 to 3926 Articles of plastics Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product ex Chapter 40 Rubber and articles thereof; except for: Manufacture in which all the materials used are classified within a heading other than that of the product ex 4001 Laminated slabs of crepe rubber for shoes Lamination of sheets of natural rubber 4005 Compounded rubber, unvulcanised, in primary forms or in plates, sheets or strip Manufacture in which the value of all the materials used, except natural rubber, does not exceed 50 % of the ex-works price of the product 4012 Retreaded or used pneumatic tyres of rubber; solid or cushion tyres, interchangeable tyre treads and tyre flaps, of rubber:  Retreaded pneumatic, solid or cushion tyres, of rubber Retreading of used tyres  Other Manufacture from materials of any heading, except those of headings 4011 or 4012 ex 4017 Articles of hard rubber Manufacture from hard rubber ex Chapter 41 Raw hides and skins (other than fur skins) and leather; except for: Manufacture in which all the materials used are classified within a heading other than that of the product ex 4102 Raw skins of sheep or lambs, without wool on Removal of wool from sheep or lamb skins, with wool on 4104 to 4107 Leather, without hair or wool, other than leather of headings 4108 or 4109 Retanning of pre-tanned leather or Manufacture in which all the materials used are classified within a heading other than that of the product 4109 Patent leather and patent laminated leather; metallised leather Manufacture from leather of headings 4104 to 4107 provided its value does not exceed 50 % of the ex-works price of the product Chapter 42 Articles of leather; saddlery and harness; travel goods, handbags and similar containers; articles of animal gut (other than silk worm gut) Manufacture in which all the materials used are classified within a heading other than that of the product ex Chapter 43 Fur skins and artificial fur; manufactures thereof; except for: Manufacture in which all the materials used are classified within a heading other than that of the product ex 4302 Tanned or dressed fur skins, assembled:  Plates, crosses and similar forms Bleaching or dyeing, in addition to cutting and assembly of non-assembled tanned or dressed fur skins  Other Manufacture from non-assembled, tanned or dressed fur skins 4303 Articles of apparel, clothing accessories and other articles of fur skin Manufacture from non-assembled tanned or dressed fur skins of heading 4302 ex Chapter 44 Wood and articles of wood; wood charcoal; except for: Manufacture in which all the materials used are classified within a heading other than that of the product ex 4403 Wood roughly squared Manufacture from wood in the rough, whether or not stripped of its bark or merely roughed down ex 4407 Wood sawn or chipped lengthwise, sliced or peeled, of a thickness exceeding 6 mm, planed, sanded or finger jointed Planing, sanding or finger-jointing ex 4408 Veneer sheets and sheets for plywood, of a thickness not exceeding 6 mm, spliced, and other wood sawn lengthwise, sliced or peeled of a thickness not exceeding 6 mm, planed, sanded or finger-jointed Splicing, planing, sanding or finger-jointing ex 4409 Wood continuously shaped along any of its edges or faces, whether or not planed, sanded or finger-jointed:  Sanded or finger-jointed Sanding or finger-jointing  Beadings and mouldings Beading or moulding ex 4410 to ex 4413 Beadings and mouldings, including moulded skirting and other moulded boards Beading or moulding ex 4415 Packing cases, boxes, crates, drums and similar packings, of wood Manufacture from boards not cut to size ex 4416 Casks, barrels, vats, tubs and other coopers' products and parts thereof, of wood Manufacture from riven staves, not further worked than sawn on the two principal surfaces ex 4418  Builders' joinery and carpentry of wood Manufacture in which all the materials used are classified within a heading other than that of the product. However, cellular wood panels, shingles and shakes may be used  Beadings and mouldings Beading or moulding ex 4421 Match splints; wooden pegs or pins for footwear Manufacture from wood of any heading except drawn wood of heading 4409 ex Chapter 45 Cork and articles of cork; except for: Manufacture in which all the materials used are classified within a heading other than that of the product 4503 Articles of natural cork Manufacture from cork of heading 4501 Chapter 46 Manufactures of straw, of esparto or of other plaiting materials; basketware and wickerwork Manufacture in which all the materials used are classified within a heading other than that of the product Chapter 47 Pulp of wood or of other fibrous cellulosic material; recovered (waste and scrap) paper or paperboard Manufacture in which all the materials used are classified within a heading other than that of the product ex Chapter 48 Paper and paperboard; articles of paper pulp, of paper or of paperboard; except for: Manufacture in which all the materials used are classified within a heading other than that of the product ex 4811 Paper and paperboard, ruled, lined or squared only Manufacture from paper-making materials of Chapter 47 4816 Carbon paper, self copy paper and other copying or transfer papers (other than those of heading 4809), duplicator stencils and offset plates, of paper, whether or not put up in boxes Manufacture from paper-making materials of Chapter 47 4817 Envelopes, letter cards, plain postcards and correspondence cards, of paper or paperboard; boxes, pouches, wallets and writing compendiums, of paper or paperboard, containing an assortment of paper stationery Manufacturing in which:  all the materials used are classified within a heading other than that of the product;  the value of all the materials used does not exceed 50 % of the ex-works price of the product ex 4818 Toilet paper Manufacture from paper-making materials of Chapter 47 ex 4819 Cartons, boxes, cases, bags and other packing containers, of paper, paperboard, cellulose wadding or webs of cellulose fibres Manufacture in which:  all the materials used are classified within a heading other than that of the product;  the value of all the materials used does not exceed 50 % of the ex-works price of the product ex 4820 Letter pads Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product ex 4823 Other paper, paperboard, cellulose wadding and webs of cellulose fibres, cut to size or shape Manufacture from paper-making materials of Chapter 47 ex Chapter 49 Printed books, newspapers, pictures and other products of the printing industry; manuscripts, typescripts and plans; except for: Manufacture in which all the materials used are classified within a heading other than that of the product 4909 Printed or illustrated postcards; printed cards bearing personal greetings, messages or announcements, whether or not illustrated, with or without envelopes or trimmings Manufacture from materials not classified within headings 4909 or 4911 4910 Calendars of any kind, printed, including calendar blocks:  Calendars of the perpetual type or with replaceable blocks mounted on bases other than paper or paperboard Manufacture in which:  all the materials used are classified within a heading other than that of the product,  the value of all the materials used does not exceed 50 % of the ex-works price of the product  Other Manufacture from materials not classified in heading 4909 or 4911 ex Chapter 50 Silk; except for: Manufacture in which all the materials used are classified within a heading other than that of the product ex 5003 Silk waste (including cocoons unsuitable for reeling, yarn waste and garnetted stock), carded or combed Carding or combing of silk waste 5004 to ex 5006 Silk yarn and yarn spun from silk waste Manufacture from (6):  raw silk or silk waste carded or combed or otherwise prepared for spinning,  other natural fibres not carded or combed or otherwise prepared for spinning,  chemical materials or textile pulp, or  paper-making materials 5007 Woven fabrics of silk or of silk waste:  Incorporating rubber thread Manufacture from single yarn (6)  Other Manufacture from (6):  coir yarn,  natural fibres,  man made staple fibres not carded or combed or otherwise prepared for spinning,  chemical materials or textile pulp, or  paper or Printing accompanied by at least two preparatory or finishing operations (such as scouring, bleaching, mercerising, heat setting, raising, calendering, shrink resistance processing, permanent finishing, decatising, impregnating, mending and burling) where the value of the unprinted fabric used does not exceed 47,5 % of the ex-works price of the product ex Chapter 51 Wool, fine or coarse animal hair; horsehair yarn and woven fabric; except for: Manufacture in which all the materials used are classified within a heading other than that of the product 5106 to 5110 Yarn of wool, of fine or coarse animal hair or of horsehair Manufacture from (6):  raw silk or silk waste carded or combed or otherwise prepared for spinning,  natural fibres not carded or combed or otherwise prepared for spinning,  chemical materials or textile pulp, or  paper making materials 5111 to 5113 Woven fabrics of wool, of fine or coarse animal hair or of horsehair:  Incorporating rubber thread Manufacture from single yarn (6)  Other Manufacture from (6):  coir yarn,  natural fibres,  man made staple fibres not carded or combed or otherwise prepared for spinning,  chemical materials or textile pulp, or  paper or Printing accompanied by at least two preparatory or finishing operations (such as scouring, bleaching, mercerizing, heat setting, raising, calendering, shrink resistance processing, permanent finishing, decatising, impregnating, mending and burling) where the value of the unprinted fabric used does not exceed 47,5 % of the ex-works price of the product ex Chapter 52 Cotton; except for: Manufacture in which all the materials used are classified within a heading other than that of the product 5204 to 5207 Yarn and thread of cotton Manufacture from (6):  raw silk or silk waste carded or combed or otherwise prepared for spinning,  natural fibres not carded or combed or otherwise prepared for spinning,  chemical materials or textile pulp, or  paper making materials 5208 to 5212 Woven fabrics of cotton:  Incorporating rubber thread Manufacture from single yarn (6)  Other Manufacture from (6):  coir yarn,  natural fibres,  man-made staple fibres not carded or combed or otherwise prepared for spinning,  chemical materials or textile pulp, or  paper or Printing accompanied by at least two preparatory or finishing operations (such as scouring, bleaching, mercerizing, heat setting, raising, calendering, shrink resistance processing, permanent finishing, decatising, impregnating, mending and burling) where the value of the unprinted fabric used does not exceed 47,5 % of the ex-works price of the product ex Chapter 53 Other vegetable textile fibres; paper yarn and woven fabrics of paper yarn; except for: Manufacture in which all the materials used are classified within a heading other than that of the product 5306 to 5308 Yarn of other vegetable textile fibres; paper yarn Manufacture from (6):  raw silk or silk waste carded or combed or otherwise prepared for spinning,  natural fibres not carded or combed or otherwise prepared for spinning,  chemical materials or textile pulp, or  paper-making materials 5309 to 5311 Woven fabrics of other vegetable textile fibres; woven fabrics of paper yarn:  Incorporating rubber thread Manufacture from single yarn (6)  Other Manufacture from (6):  coir yarn,  natural fibres,  man made staple fibres not carded or combed or otherwise prepared for spinning,  chemical materials or textile pulp, or  paper or Printing accompanied by at least two preparatory or finishing operations (such as scouring, bleaching, mercerising, heat setting, raising, calendering, shrink resistance processing, permanent finishing, decatising, impregnating, mending and burling) where the value of the unprinted fabric used does not exceed 47,5 % of the ex-works price of the product 5401 to 5406 Yarn, monofilament and thread of man made filaments Manufacture from (6):  raw silk or silk waste carded or combed or otherwise prepared for spinning,  natural fibres not carded or combed or otherwise prepared for spinning,  chemical materials or textile pulp, or  paper-making materials 5407 and 5408 Woven fabrics of man made filament yarn:  Incorporating rubber thread Manufacture from single yarn (6)  Other Manufacture from (6):  coir yarn,  natural fibres,  man made staple fibres not carded or combed or otherwise prepared for spinning,  chemical materials or textile pulp, or  paper or Printing accompanied by at least two preparatory or finishing operations (such as scouring, bleaching, mercerizing, heat setting, raising, calendering, shrink resistance processing, permanent finishing, decatising, impregnating, mending and burling) where the value of the unprinted fabric used does not exceed 47,5 % of the ex-works price of the product 5501 to 5507 Man made staple fibres Manufacture from chemical materials or textile pulp 5508 to 5511 Yarn and sewing thread of man made staple fibres Manufacture from (6):  raw silk or silk waste carded or combed or otherwise prepared for spinning,  natural fibres not carded or combed or otherwise prepared for spinning,  chemical materials or textile pulp, or  paper making materials 5512 to 5516 Woven fabrics of man-made staple fibres:  Incorporating rubber thread Manufacture from single yarn (6)  Other Manufacture from (6):  coir yarn,  natural fibres,  man made staple fibres not carded or combed or otherwise prepared for spinning,  chemical materials or textile pulp, or  paper or Printing accompanied by at least two preparatory or finishing operations (such as scouring, bleaching, mercerizing, heat setting, raising, calendering, shrink resistance processing, permanent finishing, decatising, impregnating, mending and burling) where the value of the unprinted fabric used does not exceed 47,5 % of the ex-works price of the product ex Chapter 56 Wadding, felt and non-wovens; special yarns; twine, cordage, ropes and cables and articles thereof; except for: Manufacture from (6):  coir yarn,  natural fibres,  chemical materials or textile pulp, or  paper-making materials 5602 Felt, whether or not impregnated, coated, covered or laminated:  Needleloom felt Manufacture from (6):  natural fibres,  chemical materials or textile pulp However:  polypropylene filament of heading 5402,  polypropylene fibres of heading 5503 or 5506 or  polypropylene filament tow of heading 5501, of which the denomination in all cases of a single filament or fibre is less than 9 decitex may be used provided their value does not exceed 40 % of the ex-works price of the product  Other Manufacture from (6):  natural fibres,  man-made staple fibres made from casein, or  chemical materials or textile pulp 5604 Rubber thread and cord, textile covered; textile yarn, and strip and the like of heading 5404 or 5405, impregnated, coated, covered or sheathed with rubber or plastics:  Rubber thread and cord, textile covered Manufacture from rubber thread or cord, not textile covered  Other Manufacture from (6):  natural fibres not carded or combed or otherwise processed for spinning,  chemical materials or textile pulp, or  paper-making materials 5605 Metallised yarn, whether or not gimped, being textile yarn, or strip or the like of heading 5404 or 5405, combined with metal in the form of thread, strip or powder or covered with metal Manufacture from (6):  natural fibres,  man-made staple fibres not carded or combed or otherwise processed for spinning,  chemical materials or textile pulp, or  paper-making materials 5606 Gimped yarn, and strip and the like of heading 5404 or 5405, gimped (other than those of heading 5605 and gimped horsehair yarn); chenille yarn (including flock chenille yarn; loop wale yarn Manufacture from (6):  natural fibres,  man-made staple fibres not carded or combed or otherwise processed for spinning,  chemical materials or textile pulp, or  paper-making materials Chapter 57 Carpets and other textile floor coverings:  Of needleloom felt Manufacture from (6)  natural fibres, or  chemical materials or textile pulp However:  polypropylene filament of heading 5402,  polypropylene fibres of heading 5503 or 5506, or  polypropylene filament tow of heading 5501, of which the denomination in all cases of a single filament or fibre is less than 9 decitex may be used provided their value does not exceed 40 % of the ex-works price of the product  Of other felt Manufacture from (6):  natural fibres not carded or combed or otherwise processed for spinning, or  chemical materials or textile pulp  Other Manufacture from (6):  coir yarn,  synthetic or artificial filament yarn,  natural fibres, or  man-made staple fibres not carded or combed or otherwise processed for spinning ex Chapter 58 Special woven fabrics; tufted textile fabrics; lace; tapestries; trimmings; embroidery; except for:  Combined with rubber thread Manufacture from single yarn (6)  Other Manufacture from (6)  natural fibres,  man-made staple fibres not carded or combed or otherwise processed for spinning, or  chemical materials or textile pulp, or Printing accompanied by at least two preparatory or finishing operations (such as scouring, bleaching, mercerizing, heat setting, raising, calendering, shrink resistance processing, permanent finishing, decatising, impregnating, mending and burling) where the value of the unprinted fabric used does not exceed 47,5 % of the ex-works price of the product 5805 Hand-woven tapestries of the types gobelins, flanders, aubusson, beauvais and the like, and needle-worked tapestries (for example, petit point, cross stitch), whether or not made up Manufacture in which all the materials used are classified within a heading other than that of the product 5810 Embroidery in the piece, in strips or in motifs Manufacture in which:  all the materials used are classified within a heading other than that of the product,  the value of all the materials used does not exceed 50 % of the ex-works price of the product 5901 Textile fabrics coated with gum or amylaceous substances, of a kind used for the outer covers of books or the like; tracing cloth; prepared painting canvas; buckram and similar stiffened textile fabrics of a kind used for hat foundations Manufacture from yarn 5902 Tyre cord fabric of high tenacity yarn of nylon or other polyamides, polyesters or viscose rayon:  Containing not more than 90 % by weight of textile materials Manufacture from yarn  Other Manufacture from chemical materials or textile pulp 5903 Textile fabrics impregnated, coated, covered or laminated with plastics, other than those of heading 5902 Manufacture from yarn or Printing accompanied by at least two preparatory or finishing operations (such as scouring, bleaching, mercerising, heat setting, razing, calendering, shrink resistance processing, permanent finishing, decatising, impregnating, mending and burling) where the value of the unprinted fabric used does not exceed 47,5 % of the ex-works price of the product 5904 Linoleum, whether or note cut to shape; floor coverings consisting of a coating or covering applied on a textile backing, whether or not cut to shape Manufacture from yarn (6) 5905 Textile wall coverings:  Impregnated, coated, covered or laminated with rubber, plastics or other materials Manufacture from yarn  Other Manufacture from (6):  coir yarn,  natural fibres,  man-made staple fibres not carded or combed or otherwise processed for spinning, or  chemical materials or textile pulp, or Printing accompanied by at least two preparatory or finishing operations (such as scouring, bleaching, mercerising, heat setting, raising, calendering, shrink resistance processing, permanent finishing, decatising, impregnating, mending and burling) where the value of the unprinted fabric used does not exceed 47,5 % of the ex-works price of the product 5906 Rubberised textile fabrics, other than those of heading 5902:  Knitted or crocheted fabrics Manufacture from (6):  natural fibres,  man-made staple fibres not carded or combed or otherwise processed for spinning, or  chemical materials or textile pulp  Other fabrics made of synthetic filament yarn, containing more than 90 % by weight of textile materials Manufacture from chemical materials  Other Manufacture from yarn 5907 Textile fabrics otherwise impregnated, coated or covered; painted canvas being theatrical scenery, studio backcloths or the like Manufacture from yarn or Printing accompanied by at least two preparatory or finishing operations (such as scouring, bleaching, mercerising, heat setting, razing, calendering, shrink resistance processing, permanent finishing, decatising, impregnating, mending and burling) where the value of the unprinted fabric used does not exceed 47,5 % of the ex-works price of the product 5908 Textile wicks, woven, plaited or knitted, for lamps, stoves, lighters, candles or the like; incandescent gas mantles and tubular knitted gas mantle fabric therefor, whether or not impregnated:  Incandescent gas mantles, impregnated Manufacture from tubular knitted gas mantle fabric  Other Manufacture in which all the materials used are classified within a heading other than that of the product 5909 to 5911 Textile articles of a kind suitable for industrial use:  Polishing discs or rings other than of felt of heading 5911  Woven fabrics, of a kind commonly used in papermaking or other technical uses, felted or not, whether or not impregnated or coated, tubular or endless with single or multiple warp and/or weft, or flat woven with multiple warp and/or weft of heading 5911 Manufacture from yarn or waste fabrics or rags of heading 6310 Manufacture from (6):  coir yarn,  the following materials:  yarn of polytetrafluoroethylene (7),  yarn, multiple, of polyamide, coated impregnated or covered with a phenolic resin,  yarn of synthetic textile fibres of aromatic polyamides, obtained by polycondensation of m-phenylenediamine and isophthalic acid,  monofil of polytetrafluoroethylene (7)  yarn of synthetic textile fibres of poly-p-phenylene terephthalamide,  glass fibre yarn, coated with phenol resin and gimped with acrylic yarn (7)  copolyester monofilaments of a polyester and a resin of terephthalic acid and 1,4 - cyclohexanediethanol and isophthalic acid,  natural fibres,  man-made staple fibres not carded or combed or otherwise processed for spinning, or  chemical materials or textile pulp  Other Manufacture from (6):  coir yarn,  natural fibres,  man-made staple fibres not carded or combed or otherwise processed for spinning, or  chemical materials or textile pulp Chapter 60 Knitted or crocheted fabrics Manufacture from (6):  natural fibres,  man-made staple fibres not carded or combed or otherwise processed for spinning, or  chemical materials or textile pulp Chapter 61 Articles of apparel and clothing accessories, knitted or crocheted:  Obtained by sewing together or otherwise assembling, two or more pieces of knitted or crocheted fabric which have been either cut to form or obtained directly to form Manufacture from yarn (6) (8)  Other Manufacture from (6):  natural fibres,  man-made staple fibres not carded or combed or otherwise processed for spinning, or  chemical materials or textile pulp ex Chapter 62 Articles of apparel and clothing accessories, not knitted or crocheted; except for: Manufacture from yarn (8) (6) ex 6202, ex 6204, ex 6206, ex 6209 and ex 6211 Women's, girls' and babies' clothing and clothing accessories for babies, embroidered Manufacture from yarn (8) or Manufacture from unembroidered fabric provided the value of the unembroidered fabric used does not exceed 40 % of the ex-works price of the product (6) ex 6210 and ex 6216 Fire resistant equipment of fabric covered with foil of aluminised polyester Manufacture from yarn (8) or Manufacture from uncoated fabric provided the value of the uncoated fabric used does not exceed 40 % of the ex-works price of the product (6) 6213 and 6214 Handkerchiefs, shawls, scarves, mufflers, mantillas, veils and the like:  Embroidered Manufacture from unbleached single yarn (6) (8) or Manufacture from unembroidered fabric provided the value of the unembroidered fabric used does not exceed 40 % of the ex-works price of the product (10)  Other Manufacture from unbleached single yarn (6) (8) or Making up followed by printing accompanied by at least two preparatory or finishing operations (such as scouring, bleaching, mercerising, heat setting, raising, calendering, shrink resistance processing, permanent finishing, decatising, impregnating, mending and burling) where the value of the unprinted goods of headings 6213 and 6214 used does not exceed 47,5 % of the ex-works price of the product 6217 Other made up clothing accessories; parts of garments or of clothing accessories, other than those of heading 6212:  Embroidered Manufacture from yarn (8) or Manufacture from unembroidered fabric provided the value of the unembroidered fabric used does not exceed 40 % of the ex-works price of the product (8)  Fire resistant equipment of fabric covered with foil of aluminised polyester Manufacture from yarn (8) or Manufacture from uncoated fabric provided the value of the uncoated fabric used does not exceed 40 % of the ex-works price of the product (8)  Interlinings for collars and cuffs, cut out Manufacture in which:  all the materials used are classified within a heading other than that of the product;  the value of all the materials used does not exceed 40 % of the ex-works price of the product  Other Manufacture from yarn (8) ex Chapter 63 Other made up textile articles; sets; worn clothing and worn textile articles; rags; except for: Manufacture in which all the materials used are classified within a heading other than that of the product 6301 to 6304 Blankets, travelling rugs, bed linen etc.; curtains etc.; other furnishing articles:  Of felt, of non-wovens Manufacture from (6):  natural fibres, or  chemical materials or textile pulp  Other:   Embroidered Manufacture from unbleached single yarn (8) (9) or Manufacture from unembroidered fabric (other than knitted or crocheted) provided the value of the unembroidered fabric used does not exceed 40 % of the ex-works price of the product  Other: Manufacture from unbleached single yarn (8) (9) 6305 Sacks and bags, of a kind used for the packing of goods Manufacture from (8):  natural fibres,  man-made staple fibres not carded or combed or otherwise processed for spinning, or  chemical materials or textile pulp 6306 Tarpaulins, awnings and sun blinds; tents; sails for boats, sailboards or land craft; camping goods:  Of non-wovens Manufacture from (6) (8):  natural fibres, or  chemical materials or textile pulp  Other Manufacture from unbleached single yarn (6) (8) 6307 Other made up articles, including dress patterns Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 6308 Sets consisting of woven fabric and yarn, whether or not with accessories, for making up into rugs, tapestries, embroidered table cloths or serviettes, or similar textile articles, put up in packings for retail sale Each item in the set must satisfy the rule which would apply to it if it were not included in the set. However, non originating articles may be incorporated provided their total value does not exceed 15 % of the ex-works price of the set ex Chapter 64 Footwear, gaiters and the like; except for: Manufacture from materials of any heading except for assemblies of uppers affixed to inner soles or to other sole components of heading 6406 6406 Parts of footwear (including uppers whether or not attached to soles other than outer soles); removable in-soles, heel cushions and similar articles; gaiters, leggings and similar articles, and parts thereof Manufacture in which all the materials used are classified within a heading other than that of the product ex Chapter 65 Headgear and parts thereof, except for: Manufacture in which all the materials used are classified within a heading other than that of the product 6503 Felt hats and other felt headgear, made from the hat bodies, hoods or plateaux of heading 6501, whether or not lined or trimmed Manufacture from yarn or textile fibres (8) 6505 Hats and other headgear, knitted or crocheted, or made up from lace, felt or other textile fabric, in the piece (but not in strips), whether or not lined or trimmed; hair-nets of any material, whether or not lined or trimmed Manufacture from yarn or textile fibres (8) ex Chapter 66 Umbrellas, sun umbrellas, walking-sticks, seat-sticks, whips, riding-crops, and parts thereof; except for: Manufacture in which all the materials used are classified within a heading other than that of the product 6601 Umbrellas and sun umbrellas (including walking stick umbrellas, garden umbrellas and similar umbrellas) Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product Chapter 67 Prepared feathers and down and articles made of feathers or of down; artificial flowers; articles of human hair Manufacture in which all the materials used are classified within a heading other than that of the product ex Chapter 68 Articles of stone, plaster, cement, asbestos, mica or similar materials; except for: Manufacture in which all the materials used are classified within a heading other than that of the product ex 6803 Articles of slate or of agglomerated slate Manufacture from worked slate ex 6812 Articles of asbestos; articles of mixtures with a basis of asbestos or of mixtures with a basis of asbestos and magnesium carbonate Manufacture from materials of any heading ex 6814 Articles of mica, including agglomerated or reconstituted mica, on a support of paper, paperboard or other materials Manufacture from worked mica (including agglomerated or reconstituted mica) Chapter 69 Ceramic products Manufacture in which all the materials used are classified within a heading other than that of the product ex Chapter 70 Glass and glassware; except for: Manufacture in which all the materials used are classified within a heading other than that of the product ex 7003 ex 7004 and ex 7005 Glass with a non-reflecting layer Manufacture from materials of heading 7001 7006 Glass of headings 7003, 7004 or 7005, bent, edgeworked, engraved, drilled, enamelled or otherwise worked, but not framed or fitted with other materials Manufacture from materials of heading 7001 7007 Safety glass, consisting of toughened (tempered) or laminated glass Manufacture from materials of heading 7001 7008 Multiple-walled insulating units of glass Manufacture from materials of heading 7001 7009 Glass mirrors, whether or not framed, including rear-view mirrors Manufacture from materials of heading 7001 7010 Carboys, bottles, flasks, jars, pots, phials, ampoules and other containers, of glass, of a kind used for the conveyance or packing of goods; preserving jars of glass; stoppers, lids and other closures, of glass Manufacture in which all the materials used are classified within a heading other than that of the product or Cutting of glassware, provided the value of the uncut glassware does not exceed 50 % of the ex-works price of the product 7013 Glassware of a kind used for table, kitchen, toilet, office, indoor decoration or similar purposes (other than that of heading 7010 or 7018) Manufacture in which all the materials used are classified within a heading other than that of the product or Cutting of glassware, provided the value of the uncut glassware does not exceed 50 % of the ex-works price of the product or Hand-decoration (with the exception of silk-screen printing) of hand-blown glassware, provided the value of the hand blown glassware does not exceed 50 % of the ex-works price of the product ex 7019 Articles (other than yarn) of glass fibres Manufacture from:  uncoloured slivers, rovings, yarn or chopped strands, or  glass wool ex Chapter 71 Natural or cultured pearls, precious or semi-precious stones, precious metals, metals clad with precious metal, and articles thereof; imitation jewellery; coin; except for: Manufacture in which all the materials used are classified within a heading other than that of the product ex 7101 Natural or cultured pearls, graded and temporarily strung for convenience of transport Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product ex 7102, ex 7103 and ex 7104 Worked precious or semi-precious stones (natural, synthetic or reconstructed) Manufacture from unworked precious or semi-precious stones 7106, 7108 and 7110 Precious metals:  Unwrought Manufacture from materials not classified within heading 7106, 7108 or 7110 or Electrolytic, thermal or chemical separation of precious metals of heading 7106, 7108 or 7110 or Alloying of precious metals of heading 7106, 7108 or 7110 with each other or with base metals  Semi-manufactured or in powder form Manufacture from unwrought precious metals ex 7107, ex 7109 and ex 7111 Metals clad with precious metals, semi-manufactured Manufacture from metals clad with precious metals, unwrought 7116 Articles of natural or cultured pearls, precious or semi-precious stones (natural, synthetic or reconstructed) Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product 7117 Imitation jewellery Manufacture in which all the materials used are classified within a heading other than that of the product or Manufacture from base metal parts, not plated or covered with precious metals, provided the value of all the materials used does not exceed 50 % of the ex-works price of the product ex Chapter 72 Iron and steel; except for: Manufacture in which all the materials used are classified within a heading other than that of the product 7207 Semi-finished products of iron or non-alloy steel Manufacture from materials of heading 7201, 7202, 7203, 7204 or 7205 7208 to 7216 Flat-rolled products, bars and rods, angles, shapes and sections of iron or non-alloy steel Manufacture from ingots or other primary forms of heading 7206 7217 Wire of iron or non-alloy steel Manufacture from semi-finished materials of heading 7207 ex 7218, 7219 to 7222 Semi-finished products, flat-rolled products, bars and rods, angles, shapes and sections of stainless steel Manufacture from ingots or other primary forms of heading 7218 7223 Wire of stainless steel Manufacture from semi-finished materials of heading 7218 ex 7224, 7225 to 7228 Semi-finished products, flat-rolled products, hot-rolled bars and rods, in irregularly wound coils; angles, shapes and sections, of other alloy steel; hollow drill bars and rods, of alloy or non-alloy steel Manufacture from ingots or other primary forms of heading 7206, 7218 or 7224 7229 Wire of other alloy steel Manufacture from semi-finished materials of heading 7224 ex Chapter 73 Articles of iron or steel; except for: Manufacture in which all the materials used are classified within a heading other than that of the product ex 7301 Sheet piling Manufacture from materials of heading 7206 7302 Railway or tramway track construction materials of iron or steel, the following: rails, checkrails and rackrails, switch blades, crossing frogs, point rods and other crossing pieces, sleepers (cross-ties), fish-plates, chairs, chair wedges, sole pates (base plates), rail clips, bedplates, ties and other material specialised for jointing or fixing rails Manufacture from materials of heading 7206 7304, 7305 and 7306 Tubes, pipes and hollow profiles, of iron (other than cast iron) or steel Manufacture from materials of heading 7206, 7207, 7218 or 7224 ex 7307 Tube or pipe fittings of stainless steel (ISO code X5CrNiMo 1712), consisting of several parts Turning, drilling, reaming, threading, deburring and sandblasting of forged blanks the value of which does not exceed 35 % of the ex-works price of the product 7308 Structures (excluding prefabricated buildings of heading 9406) and parts of structures (for example, bridges and bridge-sections, lock-gates, towers, lattice masts, roofs, roofing frame-works, doors and windows and their frames and thresholds for doors, shutters, balustrades, pillars and columns), of iron or steel; plates, rods, angles, shapes, sections, tubes and the like, prepared for use in structures, of iron or steel Manufacture in which all the materials used are classified within a heading other than that of the product. However, welded angles, shapes and sections of heading 7301 may not be used ex 7315 Skid chain Manufacture in which the value of all the materials of heading 7315 used does not exceed 50 % of the ex-works price of the product ex Chapter 74 Copper and articles thereof; except for: Manufacture in which:  all the materials used are classified within a heading other than that of the product,  the value of all the materials used does not exceed 50 % of the ex-works price of the product 7401 Copper mattes; cement copper (precipitated copper) Manufacture in which all the materials used are classified within a heading other than that of the product 7402 Unrefined copper; copper anodes for electrolytic refining Manufacture in which all the materials used are classified within a heading other than that of the product 7403 Refined copper and copper alloys, unwrought:  Refined copper Manufacture in which all the materials used are classified within a heading other than that of the product  Copper alloys and refined copper containing other elements Manufacture from refined copper, unwrought, or waste and scrap of copper 7404 Copper waste and scrap Manufacture in which all the materials used are classified within a heading other than that of the product 7405 Master alloys of copper Manufacture in which all the materials used are classified within a heading other than that of the product ex Chapter 75 Nickel and articles thereof; except for: Manufacture in which:  all the materials used are classified within a heading other than that of the product,  the value of all the materials used does not exceed 50 % of the ex-works price of the product 7501 to 7503 Nickel mattes, nickel oxide sinters and other intermediate products of nickel metallurgy; unwrought nickel; nickel waste and scrap Manufacture in which all the materials used are classified within a heading other than that of the product ex Chapter 76 Aluminium and articles thereof; except for: Manufacture in which:  all the materials used are classified within a heading other than that of the product,  the value of all the materials used does not exceed 50 % of the ex-works price of the product 7601 Unwrought aluminium Manufacture by thermal or electrolytic treatment from unalloyed aluminium or waste and scrap of aluminium 7602 Aluminium waste or scrap Manufacture in which all the materials used are classified within a heading other than that of the product ex 7616 Aluminium articles other than gauze, cloth, grill, netting, fencing, reinforcing fabric and similar materials (including endless bands) of aluminium wire, and expanded metal of aluminium Manufacture in which:  all the materials used are classified within a heading other than that of the product. However, gauze, cloth, grill, netting, fencing, reinforcing fabric and similar materials (including endless bands) of aluminium wire, or expanded metal of aluminium may be used,  the value of all the materials used does not exceed 50 % of the ex-works price of the product Chapter 77 Reserved for possible future use in HS ex Chapter 78 Lead and articles thereof; except for: Manufacture in which:  all the materials used are classified within a heading other than that of the product,  the value of all the materials used does not exceed 50 % of the ex-works price of the product 7801 Unwrought lead:  Refined lead Manufacture from bullion or work lead  Other Manufacture in which all the materials used are classified within a heading other than that of the product. However, waste and scrap of heading 7802 may not be used 7802 Lead waste and scrap Manufacture in which all the materials used are classified within a heading other than that of the product ex Chapter 79 Zinc and articles thereof; except for: Manufacture in which:  all the materials used are classified within a heading other than that of the product,  the value of all the materials used does not exceed 50 % of the ex-works price of the product 7901 Unwrought zinc Manufacture in which all the materials used are classified within a heading other than that of the product. However, waste and scrap of heading 7902 may not be used 7902 Zinc waste and scrap Manufacture in which all the materials used are classified within a heading other than that of the product ex Chapter 80 Tin and articles thereof; except for: Manufacture in which:  all the materials used are classified within a heading other than that of the product,  the value of all the materials used does not exceed 50 % of the ex-works price of the product 8001 Unwrought tin Manufacture in which all the materials used are classified within a heading other than that of the product. However, waste and scrap of heading 8002 may not be used 8002 and 8007 Tin waste and scrap; other articles of tin Manufacture in which all the materials used are classified within a heading other than that of the product Chapter 81 Other base metals; cermets; articles thereof:  Other base metals, wrought; articles thereof Manufacture in which the value of all the materials classified within the same heading as the product used does not exceed 50 % of the ex-works price of the product  Other Manufacture in which all the materials used are classified within a heading other than that of the product ex Chapter 82 Tools, implements, cutlery, spoons and forks, of base metal; parts thereof of base metal; except for: Manufacture in which all the materials used are classified within a heading other than that of the product 8206 Tools of two or more of the headings 8202 to 8205, put up in sets for retail sale Manufacture in which all the materials used are classified within a heading other than headings 8202 to 8205. However, tools of headings 8202 to 8205 may be incorporated into the set provided their value does not exceed 15 % of the ex-works price of the set 8207 Interchangeable tools for hand tools, whether or not power-operated, or for machine-tools (for example, for pressing, stamping, punching, tapping, threading, drilling, boring, broaching, milling, turning, or screwdriving), including dies for drawing or extruding metal, and rock drilling or earth boring tools Manufacture in which:  all the materials used are classified within a heading other than that of the product,  the value of all the materials used does not exceed 40 % of the ex-works price of the product 8208 Knives and cutting blades, for machines or for mechanical appliances Manufacture in which:  all the materials used are classified within a heading other than that of the product,  the value of all the materials used does not exceed 40 % of the ex-works price of the product ex 8211 Knives with cutting blades, serrated or not (including pruning knives), other than knives of heading 8208 Manufacture in which all the materials used are classified within a heading other than that of the product. However, knife blades and handles of base metal may be used 8214 Other articles of cutlery (for example, hair clippers, butchers' or kitchen cleavers, choppers and mincing knives, paper knives); manicure or pedicure sets and instruments (including nail files) Manufacture in which all the materials used are classified within a heading other than that of the product. However, handles of base metal may be used 8215 Spoons, forks, ladles, skimmers, cake-servers, fish-knives, butter-knives, sugar tongs and similar kitchen or tableware Manufacture in which all the materials used are classified within a heading other than that of the product. However, handles of base metal may be used ex Chapter 83 Miscellaneous articles of base metal; except for: Manufacture in which all the materials used are classified within a heading other than that of the product ex 8302 Other mountings, fittings and similar articles suitable for buildings, and automatic door closers Manufacture in which all the materials used are classified within a heading other than that of the product. However, the other materials of heading 8302 may be used provided their value does not exceed 20 % of the ex-works price of the product ex 8306 Statuettes and other ornaments, of base metal Manufacture in which all the materials used are classified within a heading other than that of the product. However, the other materials of heading 8306 may be used provided their value does not exceed 30 % of the ex-works price of the product ex Chapter 84 Nuclear reactors, boilers, machinery and mechanical appliances; parts thereof; except for: Manufacture in which:  all the materials used are classified within a heading other than that of the product,  the value of all the materials used does not exceed 40 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product ex 8401 Nuclear fuel elements Manufacture in which all the materials used are classified within a heading other than that of the product (10) Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 8402 Steam or other vapour generating boilers (other than central heating hot water boilers capable also of producing low pressure steam); super heated water boilers Manufacture in which:  all the materials used are classified within a heading other than that of the product,  the value of all the materials used does not exceed 40 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product 8403 and ex 8404 Central heating boilers other than those of heading 8402 and auxiliary plant for central heating boilers Manufacture in which all the materials used are classified within a heading other than heading 8403 or 8404 Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 8406 Steam turbines and other vapour turbines Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 8407 Spark-ignition reciprocating or rotary internal combustion piston engines Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 8408 Compression-ignition internal combustion piston engines (diesel or semi-diesel engines) Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 8409 Parts suitable for use solely or principally with the engines of heading 8407 or 8408 Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 8411 Turbo-jets, turbo propellers and other gas turbines Manufacture in which:  all the materials used are classified within a heading other than that of the product,  the value of all the materials used does not exceed 40 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product 8412 Other engines and motors Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex 8413 Rotary positive displacement pumps Manufacture in which:  all the materials used are classified within a heading other than that of the product,  the value of all the materials used does not exceed 40 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product ex 8414 Industrial fans, blowers and the like Manufacture in which:  all the materials used are classified within a heading other than that of the product,  the value of all the materials used does not exceed 40 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product 8415 Air conditioning machines, comprising a motor-driven fan and elements for changing the temperature and humidity, including those machines in which the humidity cannot be separately regulated Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 8418 Refrigerators, freezers and other refrigerating or freezing equipment, electric or other; heat pumps other than air conditioning machines of heading 8415 Manufacture in which:  all the materials used are classified within a heading other than that of the product,  the value of all the materials used does not exceed 40 % of the ex-works price of the product,  the value of all the non-originating materials used does not exceed the value of the originating materials used Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product ex 8419 Machines for wood, paper pulp and paperboard industries Manufacture:  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product,  where, within the above limit, the materials classified within the same heading as the product are only used up to a value of 25 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 8420 Calendering or other rolling machines, other than for metals or glass, and cylinders therefor Manufacture:  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product,  where, within the above limit, the materials classified within the same heading as the product are only used up to a value of 25 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 8423 Weighing machinery (excluding balances of a sensitivity of 5 cg or better), including weight operated counting or checking machines; weighing machine weights of all kinds Manufacture in which:  all the materials used are classified within a heading other than that of the product,  the value of all the materials used does not exceed 40 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product 8425 to 8428 Lifting, handling, loading or unloading machinery Manufacture:  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product,  where, within the above limit, the materials classified within heading 8431 are only used up to a value of 10 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 8429 Self-propelled bulldozers, angledozers, graders, levellers, scrapers, mechanical shovels, excavators, shovel loaders, tamping machines and road rollers:  Road rollers Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product  Other Manufacture:  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product,  where, within the above limit, the materials classified within heading 8431 are only used up to a value of 10 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 8430 Other moving, grading, levelling, scraping, excavating, tamping, compacting, extracting or boring machinery, for earth, minerals or ores; pile-drivers and pile-extractors; snow-ploughs and snow-blowers Manufacture:  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product,  where, within the above limit, the value of the materials classified within heading 8431 are only used up to a value of 10 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product ex 8431 Parts suitable for use solely or principally with road rollers Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 8439 Machinery for making pulp of fibrous cellulosic material or for making or finishing paper or paperboard Manufacture:  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product,  where, within the above limit, the materials classified within the same heading as the product are only used up to a value of 25 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 8441 Other machinery for making up paper pulp, paper or paperboard, including cutting machines of all kinds Manufacture:  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product,  where, within the above limit, the materials classified within the same heading as the product are only used up to a value of 25 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 8444 to 8447 Machines of these headings for use in the textile industry Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex 8448 Auxiliary machinery for use with machines of headings 8444 and 8445 Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 8452 Sewing machines, other than book-sewing machines of heading 8440; furniture, bases and covers specially designed for sewing machines; sewing machine needles:  Sewing machines (lock stitch only) with heads of a weight not exceeding 16 kg without motor or 17 kg with motor Manufacture:  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product,  where the value of all the non-originating materials used in assembling the head (without motor) does not exceed the value of the originating materials used,  the thread tension, crochet and zigzag mechanisms used are already originating  Other Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 8456 to 8466 Machine tools and machines and their parts and accessories of headings 8456 to 8466 Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 8469 to 8472 Office machines (for example, typewriters, calculating machines, automatic data processing machines, duplicating machines, stapling machines) Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 8480 Moulding boxes for metal foundry; mould bases; moulding patterns; moulds for metal (other than ingot moulds), metal carbides, glass, mineral materials, rubber or plastics Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product 8482 Ball or roller bearings Manufacture in which:  all the materials used are classified within a heading other than that of the product,  the value of all the materials used does not exceed 40 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product 8484 Gaskets and similar joints of metal sheeting combined with other material or of two or more layers of metal; sets or assortments of gaskets and similar joints, dissimilar in composition, put up in pouches, envelopes or similar packings; mechanical seals Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 8485 Machinery parts, not containing electrical connectors, insulators, coils, contacts or other electrical features, not specified or included elsewhere in this Chapter Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex Chapter 85 Electrical machinery and equipment and parts thereof; sound recorders and reproducers, television image and sound recorders and reproducers, and parts and accessories of such articles; except for: Manufacture in which  all the materials used are classified within a heading other than that of the product,  the value of all the materials used does not exceed 40 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 8501 Electric motors and generators (excluding generating sets) Manufacture:  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product,  where, within the above limit, the materials classified within heading 8503 are only used up to a value of 10 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 8502 Electric generating sets and rotary converters Manufacture:  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product,  where, within the above limit, the materials classified within heading 8501 or 8503, taken together, are only used up to a value of 10 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product ex 8504 Power supply units for automatic data-processing machines Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex 8518 Microphones and stands therefor; loudspeakers, whether or not mounted in their enclosures; audio-frequency electric amplifiers; electric sound amplifier sets Manufacture:  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product,  where the value of all the non-originating materials used does not exceed the value of the originating materials used Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product 8519 Turntables (record-decks), record-players, cassette-players and other sound reproducing apparatus, not incorporating a sound recording device Manufacture:  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product,  where the value of all the non originating materials used does not exceed the value of the originating materials used Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 8520 Magnetic tape recorders and other sound recording apparatus, whether or not incorporating a sound reproducing device Manufacture:  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product,  where the value of all the non originating materials used does not exceed the value of the originating materials used Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 8521 Video recording or reproducing apparatus, whether or not incorporating a video tuner Manufacture:  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product,  where the value of all the non originating materials used does not exceed the value of the originating materials used Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 8522 Parts and accessories suitable for use solely or principally with the apparatus of headings 8519 to 8521 Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 8523 Prepared unrecorded media for sound recording or similar recording of other phenomena, other than products of Chapter 37 Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 8524 Records, tapes and other recorded media for sound or other similarly recorded phenomena, including matrices and masters for the production of records, but excluding products of Chapter 37:  Matrices and masters for the production of records Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product  Other Manufacture:  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product,  where, within the above limit, the materials classified within heading 8523 are only used up to a value of 10 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 8525 Transmission apparatus for radio-telephony, radio-telegraphy, radio-broadcasting or television, whether or not incorporating reception apparatus or sound recording or reproducing apparatus; television cameras; still image video cameras and other video camera recorders Manufacture:  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product,  where the value of all the non-originating materials used does not exceed the value of the originating materials used Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product 8526 Radar apparatus, radio navigational aid apparatus and radio remote control apparatus Manufacture:  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product,  where the value of all the non-originating materials used does not exceed the value of the originating materials used Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product 8527 Reception apparatus for radio-telephony, radio-telegraphy or radio broadcasting, whether or not combined, in the same housing, with sound recording or reproducing apparatus or a clock Manufacture:  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product,  where the value of all the non-originating materials used does not exceed the value of the originating materials used Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product 8528 Reception apparatus for television, whether or not incorporating radio broadcast receivers or sound or video recording or reproducing apparatus; video monitors and video projectors Manufacture:  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product,  where the value of all the non-originating materials used does not exceed the value of the originating materials used Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product 8529 Parts suitable for use solely or principally with the apparatus of headings 8525 to 8528:  Suitable for use solely or principally with video recording or reproducing apparatus Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product  Other Manufacture:  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product,  where the value of all the non-originating materials used does not exceed the value of the originating materials used Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product 8535 and 8536 Electrical apparatus for switching or protecting electrical circuits, or for making connections to or in electrical circuits Manufacture:  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product,  where, within the above limit, the materials classified within heading 8538 are only used up to a value of 10 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 8537 Boards, panels, consoles, desks, cabinets and other bases, equipped with two or more apparatus of heading 8535 or 8536, for electric control or the distribution of electricity, including those incorporating instruments or apparatus of Chapter 90, and numerical control apparatus, other than switching apparatus of heading 8517 Manufacture:  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product,  where, within the above limit, the materials classified within heading 8538 are only used up to a value of 10 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product ex 8541 Diodes, transistors and similar semi-conductor devices, except wafers not yet cut into chips Manufacture in which:  all the materials used are classified within a heading other than that of the product,  the value of all the materials used does not exceed 40 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product 8542 Electronic integrated circuits and microassemblies Manufacture:  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product,  where, within the above limit, the materials classified within heading 8541 or 8542, taken together, are only used up to a value of 10 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product 8544 Insulated (including enamelled or anodised) wire, cable (including coaxial cable) and other insulated electric conductors, whether or not fitted with connectors; optical fibre cables, made up of individually sheathed fibres, whether or not assembled with electric conductors or fitted with connectors Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 8545 Carbon electrodes, carbon brushes, lamp carbons, battery carbons and other articles of graphite or other carbon, with or without metal, of a kind used for electrical purposes Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 8546 Electrical insulators of any material Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 8547 Insulating fittings for electrical machines, appliances or equipment, being fittings wholly of insulating materials apart from any minor components of metal (for example, threaded sockets) incorporated during moulding solely for purposes of assembly other than insulators of heading 8546; electrical conduit tubing and joints therefor, of base metal lined with insulating material Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 8548 Waste and scrap of primary cells, primary batteries and electric accumulators; spent primary cells, spent primary batteries and spent electric accumulators; electrical parts of machinery or apparatus, not specified or included elsewhere in this Chapter Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex Chapter 86 Railway or tramway locomotives, rolling-stock and parts thereof; railway or tramway track fixtures and fittings and parts thereof; mechanical (including electro-mechanical) traffic signalling equipment of all kinds; except for: Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 8608 Railway or tramway track fixtures and fittings; mechanical (including electro-mechanical) signalling, safety or traffic control equipment for railways, tramways, roads, inland waterways, parking facilities, port installations or airfields; parts of the foregoing Manufacture in which:  all the materials used are classified within a heading other than that of the product,  the value of all the materials used does not exceed 40 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product ex Chapter 87 Vehicles other than railway or tramway rolling-stock, and parts and accessories thereof; except for: Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 8709 Works trucks, self-propelled, not fitted with lifting or handling equipment, of the type used in factories, warehouses, dock areas or airports for short distance transport of goods; tractors of the type used on railway station platforms; parts of the foregoing vehicles Manufacture in which:  all the materials used are classified within a heading other than that of the product,  the value of all the materials used does not exceed 40 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 8710 Tanks and other armoured fighting vehicles, motorised, whether or not fitted with weapons, and parts of such vehicles Manufacture in which:  all the materials used are classified within a heading other than that of the product,  the value of all the materials used does not exceed 40 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 8711 Motorcycles (including mopeds) and cycles fitted with an auxiliary motor, with or without side-cars; side-cars:  With reciprocating internal combustion piston engine of a cylinder capacity:   Not exceeding 50 cc Manufacture:  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product,  where the value of all the non-originating materials used does not exceed the value of the originating materials used Manufacture in which the value of all the materials used does not exceed 20 % of the ex-works price of the product  exceeding 50 cc Manufacture:  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product,  where the value of all the non-originating materials used does not exceed the value of the originating materials used Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product  Other Manufacture:  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product,  where the value of all the non-originating materials used does not exceed the value of the originating materials used Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product ex 8712 Bicycles without ball bearings Manufacture from materials not classified in heading 8714 Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 8715 Baby carriages and parts thereof Manufacture in which:  all the materials used are classified within a heading other than that of the product,  the value of all the materials used does not exceed 40 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 8716 Trailers and semi-trailers; other vehicles, not mechanically propelled; parts thereof Manufacture in which:  all the materials used are classified within a heading other than that of the product,  the value of all the materials used does not exceed 40 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product ex Chapter 88 Aircraft, spacecraft, and parts thereof; except for: Manufacture in which all the materials used are classified within a heading other than that of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex 8804 Rotochutes Manufacture from materials of any heading including other materials of heading 8804 Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 8805 Aircraft launching gear; deck arrestor or similar gear; ground flying trainers; parts of the foregoing articles Manufacture in which all the materials used are classified within a heading other than that of the product Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product Chapter 89 Ships, boats and floating structures Manufacture in which all the materials used are classified within a heading other than that of the product. However, hulls of heading 8906 may not be used Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex Chapter 90 Optical, photographic, cinematographic, measuring, checking, precision, medical or surgical instruments and apparatus; parts and accessories thereof; except for: Manufacture in which:  all the materials used are classified within a heading other than that of the product,  the value of all the materials used does not exceed 40 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 9001 Optical fibres and optical fibre bundles; optical fibre cables other than those of heading 8544; sheets and plates of polarizing material; lenses (including contact lenses), prisms, mirrors and other optical elements, of any material, unmounted, other than such elements of glass not optically worked Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 9002 Lenses, prisms, mirrors and other optical elements, of any material, mounted, being parts of or fittings for instruments or apparatus, other than such elements of glass not optically worked Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 9004 Spectacles, goggles and the like, corrective, protective or other Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex 9005 Binoculars, monoculars, other optical telescopes, and mountings therefor, except for astronomical refracting telescopes and mountings therefor Manufacture in which:  all the materials used are classified within a heading other than that of the product,  the value of all the materials used does not exceed 40 % of the ex-works price of the product,  the value of all the non-originating materials used does not exceed the value of the originating materials used Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product ex 9006 Photographic (other than cinematographic) cameras; photographic flashlight apparatus and flashbulbs other than electrically ignited flashbulbs Manufacture in which:  all the materials used are classified within a heading other than that of the product,  the value of all the materials used does not exceed 40 % of the ex-works price of the product,  the value of all the non-originating materials used does not exceed the value of the originating materials used Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 9007 Cinematographic cameras and projectors, whether or not incorporating sound recording or reproducing apparatus Manufacture in which:  all the materials used are classified within a heading other than that of the product,  the value of all the materials used does not exceed 40 % of the ex-works price of the product,  the value of all the non-originating materials used does not exceed the value of the originating materials used Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 9011 Compound optical microscopes, including those for photomicrography, cinephotomicrography or microprojection Manufacture in which:  all the materials used are classified within a heading other than that of the product,  the value of all the materials used does not exceed 40 % of the ex-works price of the product,  the value of all the non-originating materials used does not exceed the value of the originating materials used Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product ex 9014 Other navigational instruments and appliances Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 9015 Surveying (including photogrammetrical surveying), hydrographic, oceanographic, hydrological, meteorological or geophysical instruments and appliances, excluding compasses; rangefinders Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 9016 Balances of a sensitivity of 5 cg or better, with or without weights Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 9017 Drawing, marking out or mathematical calculating instruments (for example, drafting machines, pantographs, protractors, drawing sets, slide rules, disc calculators); instruments for measuring length, for use in the hand (for example, measuring rods and tapes, micrometers, callipers), not specified or included elsewhere in this Chapter Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 9018 Instruments and appliances used in medical, surgical, dental or veterinary sciences, including scintigraphic apparatus, other electro-medical apparatus and sight-testing instruments:  Dentists' chairs incorporating dental appliances or dentists' spittoons Manufacture from materials of any heading, including other materials of heading 9018 Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product  Other Manufacture in which:  all the materials used are classified within a heading other than that of the product,  the value of all the materials used does not exceed 40 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product 9019 Mechano-therapy appliances; massage apparatus; psychological aptitude-testing apparatus; ozone therapy, oxygen therapy, aerosol therapy, artificial respiration or other therapeutic respiration apparatus Manufacture in which:  all the materials used are classified within a heading other than that of the product,  the value of all the materials used does not exceed 40 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product 9020 Other breathing appliances and gas masks, excluding protective masks having neither mechanical parts nor replaceable filters Manufacture in which:  all the materials used are classified within a heading other than that of the product,  the value of all the materials used does not exceed 40 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product 9024 Machines and appliances for testing the hardness, strength, compressibility, elasticity or other mechanical properties of materials (for example, metals, wood, textiles, paper, plastics) Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 9025 Hydrometers and similar floating instruments, thermometers, pyrometers, barometers, hygrometers and psychrometers, recording or not, and any combination of these instruments Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 9026 Instruments and apparatus for measuring or checking the flow, level, pressure or other variables of liquids or gases (for example, flow meters, level gauges, manometers, heat meters), excluding instruments and apparatus of heading 9014, 9015, 9028 or 9032 Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 9027 Instruments and apparatus for physical or chemical analysis (for example, polarimeters, refractometers, spectrometers, gas or smoke analysis apparatus); instruments and apparatus for measuring or checking viscosity, porosity, expansion, surface tension or the like; instruments and apparatus for measuring or checking quantities of heat, sound or light (including exposure meters); microtomes Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 9028 Gas, liquid or electricity supply or production meters, including calibrating meters therefor:  Parts and accessories Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product  Other Manufacture:  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product;  where the value of all the non-originating materials used does not exceed the value of the originating materials used Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 9029 Revolution counters, production counters, taximeters, milometer, pedometers and the like; speed indicators and tachometers, other than those of headings 9014 or 9015; stroboscopes Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 9030 Oscilloscopes, spectrum analysers and other instruments and apparatus for measuring or checking electrical quantities, excluding meters of heading 9028; instruments and apparatus for measuring or detecting alpha, beta, gamma, X-ray, cosmic or other ionizing radiations Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 9031 Measuring or checking instruments, appliances and machines, not specified or included elsewhere in this Chapter; profile projectors Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 9032 Automatic regulating or controlling instruments and apparatus Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 9033 Parts and accessories (not specified or included elsewhere in this Chapter) for machines, appliances, instruments or apparatus of Chapter 90 Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex Chapter 91 Clocks and watches and parts thereof; except for: Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 9105 Other clocks Manufacture:  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product,  where the value of all the non-originating materials used does not exceed the value of the originating materials used Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 9109 Clock movements, complete and assembled Manufacture:  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product,  where the value of all the non-originating materials used does not exceed the value of the originating materials used Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 9110 Complete watch or clock movements, unassembled or partly assembled (movement sets); incomplete watch or clock movements, assembled; rough watch or clock movements Manufacture:  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product,  where, within the above limit, the materials classified within heading 9114 are only used up to a value of 10 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 9111 Watch cases and parts thereof Manufacture in which:  all the materials used are classified within a heading other than that of the product,  the value of all the materials used does not exceed 40 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 9112 Clock cases and cases of a similar type for other goods of this Chapter, and parts thereof Manufacture in which:  all the materials used are classified within a heading other than that of the product,  the value of all the materials used does not exceed 40 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 9113 Watch straps, watch bands and watch bracelets, and parts thereof:  Of base metal, whether or not gold- or silver-plated, or of metal clad with precious metal Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product  Other Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product Chapter 92 Musical instruments; parts and accessories of such articles Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product Chapter 93 Arms and ammunition; parts and accessories thereof Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product ex Chapter 94 Furniture; bedding, mattresses, mattress supports, cushions and similar stuffed furnishings; lamps and lighting fittings, not elsewhere specified or included; illuminated signs, illuminated name-plates and the like; prefabricated buildings; except for: Manufacture in which all the materials used are classified within a heading other than that of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex works price of the product ex 9401 and ex 9403 Base metal furniture, incorporating unstuffed cotton cloth of a weight of 300 g/m2 or less Manufacture in which all the materials used are classified in a heading other than that of the product or Manufacture from cotton cloth already made up in a form ready for use of heading 9401 or 9403, provided: Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product  its value does not exceed 25 % of the ex-works price of the product,  all the other materials used are already originating and are classified in a heading other than heading 9401 or 9403 9405 Lamps and lighting fittings including searchlights and spotlights and parts thereof, not elsewhere specified or included; illuminated signs, illuminated name-plates and the like, having a permanently fixed light source, and parts thereof not elsewhere specified or included Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product 9406 Prefabricated buildings Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product ex Chapter 95 Toys, games and sports requisites; parts and accessories thereof; except for: Manufacture in which all the materials used are classified within a heading other than that of the product 9503 Other toys; reduced-size (scale) models and similar recreational models, working or not; puzzles of all kinds Manufacture in which:  all the materials used are classified within a heading other than that of the product,  the value of all the materials used does not exceed 50 % of the ex-works price of the product ex 9506 Golf clubs and parts thereof Manufacture in which all the materials used are classified within a heading other than that of the product. However, roughly shaped blocks for making golf club heads may be used ex Chapter 96 Miscellaneous manufactured articles; except for: Manufacture in which all the materials used are classified within a heading other than that of the product ex 9601 and ex 9602 Articles of animal, vegetable or mineral carving materials Manufacture from worked carving materials of the same heading ex 9603 Brooms and brushes (except for besoms and the like and brushes made from marten or squirrel hair), hand-operated mechanical floor sweepers, not motorised, paint pads and rollers, squeegees and mops Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product 9605 Travel sets for personal toilet, sewing or shoe or clothes cleaning Each item in the set must satisfy the rule, which would apply to it if it were not included in the set. However, non-originating articles may be incorporated, provided their total value does not exceed 15 % of the ex-works price of the set 9606 Buttons, press-fasteners, snap-fasteners and press-studs, button moulds and other parts of these articles; button blanks Manufacture in which:  all the materials used are classified within a heading other than that of the product,  the value of all the materials used does not exceed 50 % of the ex-works price of the product 9612 Typewriter or similar ribbons, inked or otherwise prepared for giving impressions, whether or not on spools or in cartridges; ink-pads, whether or not inked, with or without boxes Manufacture in which:  all the materials used are classified within a heading other than that of the product,  the value of all the materials used does not exceed 50 % of the ex-works price of the product ex 9613 Lighters with piezo-igniter Manufacture in which the value of all the materials of heading 9613 used does not exceed 30 % of the ex-works price of the product ex 9614 Smoking pipes and pipe bowls Manufacture from roughly shaped blocks Chapter 97 Works of art, collectors' pieces and antiques Manufacture in which all the materials used are classified within a heading other than that of the product (1) For the special conditions relating to specific processes see Introductory Note 7. (2) Note 3 to Chapter 32 says that these preparations are those of a kind used for colouring any material or used as ingredients in the manufacturing of colouring preparations, provided they are not classified in another heading in Chapter 32. (3) A group is regarded as any part of the heading separated from the rest by a semi-colon. (4) In the case of the products composed of materials classified within both headings 3901 to 3906, on the one hand, and within headings 3907 to 3911, on the other hand, this restriction only applies to that group of materials which predominates by weight in the product. (5) The following foils shall be considered as highly transparent: foils, the optical dimming of which  measured according to ASTM-D 1003-16 by Gardner Hazemeter (i.e. Hazefactor)  is less than 2 %. (6) For special conditions relating to products made of a mixture of textile materials, see Introductory Note 5. (7) The use of this material is restricted to the manufacture of woven fabrics of a kind used in paper-making machinery. (8) See Introductory Note 6. (9) For knitted or crocheted articles, not elastic or rubberised, obtained by sewing or assembly pieces of knitted or crocheted fabrics (cut out or knitted directly to shape), see Introductory Note 6. (10) This rule shall apply until 31 December 2005. ANNEX IIa TO PROTOCOL 4 LIST OF WORKING OR PROCESSING REQUIRED TO BE CARRIED OUT ON NON-ORIGINATING MATERIALS IN ORDER THAT THE PRODUCTS MANUFACTURED REFERRED TO IN ARTICLE 6(2) CAN OBTAIN ORIGINATING STATUS. HS heading Description of product Working or processing carried out on non-originating materials that confers originating status (1) (2) (3) or (4) 3205 Colour lakes; preparations as specified in Note 3 to this Chapter based on colour lakes (1) Manufacture from materials of any heading, except headings 3203, 3204 and 3205. However, materials from heading 3205 may be used provided their value does not exceed 30 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product 3301 Essential oils (terpeneless or not), including concretes and absolutes; resinoids; extracted oleoresins; concentrates of essential oils in fats, in fixed oils, in waxes or the like, obtained by enfleurage or maceration; terpenic by-products of the deterpenation of essential oils; aqueous distillates and aqueous solutions of essential oils Manufacture from materials of any heading, including materials of a different group (2) in this heading. However, materials of the same group may be used, provided their value does not exceed 30 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product 3303 Perfumes and toilet waters Manufacture in which all the materials used are classified within a heading other than that of the product. However, materials classified within the same heading may be used provided their value does not exceed 30 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product 3304 Beauty or make-up preparations and preparations for the care of skin (other than medicaments), including sun screen or sun tan preparations; manicure or pedicure preparations Manufacture in which all the materials used are classified within a heading other than that of the product. However, materials classified within the same heading may be used provided their value does not exceed 30 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product 8415 Air conditioning machines, comprising a motor-driven fan and elements for changing the temperature and humidity, including those machines in which the humidity cannot be separately regulated Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product 8501 Electric motors and generators (excluding generating sets) Manufacture:  in which the value of all the materials used does not exceed 50 % of the ex-works price of the product;  where, within the above limit, the materials classified within heading 8503 are only used up to a value of 10 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 8528 Reception apparatus for television, whether or not incorporating radio broadcast receivers or sound or video recording or reproducing apparatus; video monitors and video projectors Manufacture:  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product;  where the value of all the non-originating materials used does not exceed the value of the originating materials used Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product ex 8712 Bicycles without ball bearings Manufacture from materials not classified in heading 8714 Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 8714 Parts and accessories of vehicles of vehicles of heading Nos 8711 to 8713 Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product 8716 Trailers and semi-trailers; other vehicles, not mechanically propelled; parts thereof Manufacture in which:  all the materials used are classified within a heading other than that of the product,  the value of all the materials used does not exceed 50 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product (1) Note 3 to Chapter 32 says that these preparations are those of a kind used for colouring any material or used as ingredients in the manufacturing of colouring preparations, provided they are not classified in another heading in Chapter 32. (2) A group is regarded as any part of the heading separated from the rest by a semi-colon. ANNEX III TO PROTOCOL 4 LIST OF PRODUCTS ORIGINATING IN TURKEY TO WHICH THE PROVISIONS OF ARTICLE 4 DO NOT APPLY, LISTED IN THE ORDER OF HARMONISED SYSTEM CHAPTERS AND HEADINGS Chapter 1 Chapter 2 Chapter 3 0401 to 0402 ex 0403 Buttermilk, curdled milk and cream, yoghurt, kephir and other fermented or acidified milk and cream, whether or not concentrated or containing added sugar or other sweetening matter or flavoured or containing added fruit or cocoa 0404 to 0410 0504 0511 Chapter 6 0701 to 0709 ex 0710 Vegetables (uncooked or cooked by steaming or boiling in water), frozen ex 0711 Vegetables, except sweet corn of heading 0711 90 30, provisionally preserved (for example, by sulphur dioxide gas, in brine, in sulphur water or in other preservative solutions), but unsuitable in that state for immediate consumption 0712 to 0714 Chapter 8 ex Chapter 9 Coffee, tea, and spices, excluding matÃ © of heading 0903 Chapter 10 Chapter 11 Chapter 12 ex 1302 Pectin 1501 to 1514 ex 1515 Other fixed vegetable fats and oils (excluding jojoba oil and its fractions) and their fractions, whether or not refined, but not chemically modified ex 1516 Animal or vegetable fats and oils and their fractions, partly or wholly hydrogenated, inter-esterified, re-esterified or elaidinised, whether or not refined, but not further prepared, excluding hydrogenated castor oil known as opal-wax ex 1517 and ex 1518 Margarines, imitation lard and other prepared edible fats ex 1522 Residues resulting from the treatment of fatty substances or animal or vegetable waxes, excluding degras Chapter 16 1701 ex 1702 Other sugars, including chemically pure lactose, maltose, glucose and fructose, in solid form; sugar syrups not containing added flavouring or colouring matter; artificial honey, whether or not mixed with natural honey; caramel excluding that of headings 1702 11 00, 1702 30 51, 1702 30 59, 1702 50 00 and 1702 90 10 1703 1801 and 1802 ex 1902 Pasta, stuffed, containing more than 20 % by weight of fish, crustaceans, molluscs or other aquatic invertebrates, sausages and the like or meat and meat offal of any kind, including fats of all kinds ex 2001 Cucumbers and gherkins, onions, mango chutney, fruit of the genus Capsicum other than sweet peppers or pimentos, mushrooms and olives, prepared or preserved by vinegar or acetic acid 2002 and 2003 ex 2004 Other vegetables prepared or preserved otherwise than by vinegar or acetic acid, frozen, other than products of heading 2006, excluding potatoes in the form of flour or meal and flakes of sweet corn ex 2005 Other vegetables prepared or preserved otherwise than by vinegar or acetic acid, not frozen, other than products of heading 2006, excluding potato and sweet corn products 2006 and 2007 ex 2008 Fruits, nuts and other edible parts of plants, otherwise prepared or preserved, whether or not containing added sugar or other sweetening matter or spirit, not elsewhere specified or included, excluding peanut butter, palm hearts, maize, yams, sweet potatoes and similar edible parts of plants containing 5 % or more by weight of starch, vine leaves, hop shoots and other similar edible parts of plants 2009 ex 2106 Flavoured and coloured sugars, syrups and molasses 2204 2206 ex 2207 Undenatured ethyl alcohol of an alcoholic strength by volume of 80 % vol or higher obtained from agricultural produce listed here ex 2208 Undenatured ethyl alcohol of an alcoholic strength by volume of less than 80 % vol obtained from agricultural produce listed here. 2209 Chapter 23 2401 4501 5301 and 5302 ANNEX IV TO PROTOCOL 4 Movement certificate EUR1 and application for a movement certificate EUR1 Printing instructions 1. Each form shall measure 210 x 297 mm; a tolerance of up to minus 5 mm or plus 8 mm in the length may be allowed. The paper used must be white, sized for writing, not containing mechanical pulp and weighing not less than 25 g/m2. It shall have a printed green guilloche pattern background making any falsification by mechanical or chemical means apparent to the eye. 2. The competent authorities of the Member States of the Community and of Egypt may reserve the right to print the forms themselves or may have them printed by approved printers. In the latter case, each form must include a reference to such approval. Each form must bear the name and address of the printer or a mark by which the printer can be identified. It shall also bear a serial number, either printed or not, by which it can be identified. ANNEX V TO PROTOCOL 4 INVOICE DECLARATION The invoice declaration, the text of which is given below, must be made out in accordance with the footnotes. However, the footnotes do not have to be reproduced. English version The exporter of the products covered by this document (customs authorisation No... (1)) declares that, except where otherwise clearly indicated, these products are of ... preferential origin (2) Spanish version El exportador de los productos incluidos en el presente documento (autorizaciÃ ³n aduanera No ... (1) declara que, salvo indicaciÃ ³n en sentido contrario, estos productos gozan de un origen preferencial ... (2) Danish version EksportÃ ¸ren af varer, der er omfattet af nÃ ¦rvÃ ¦rende dokument, (toldmyndighedernes tilladelse nr. ... (1))erklÃ ¦rer, at varerne, medmindre andet tydeligt er angivet, har prÃ ¦ferenceoprindelse i ... (2) German version Der AusfÃ ¼hrer (ErmÃ ¤chtigter AusfÃ ¼hrer; Bewilligungs-Nr. ... (1)), der Waren, auf die sich dieses Handelspapier bezieht, erklÃ ¤rt, dass diese Waren, soweit nicht anders angegeben, prÃ ¤ferenzbegÃ ¼nstigte ... Ursprungswaren sind (2) Greek version Ã  Ã µÃ ¾Ã ±Ã ³Ã Ã ³Ã ­Ã ±Ã  Ã Ã Ã ½ ÃÃ Ã ¿Ã Ã Ã ½Ã Ã Ã ½ ÃÃ ¿Ã Ã ºÃ ±Ã »Ã ÃÃ Ã ¿Ã ½Ã Ã ±Ã ¹ Ã ±ÃÃ  Ã Ã ¿ ÃÃ ±Ã Ã Ã ½ Ã ­Ã ³Ã ³Ã Ã ±Ã Ã ¿ (Ã ¬Ã ´Ã µÃ ¹Ã ± Ã Ã µÃ »Ã Ã ½Ã µÃ ¯Ã ¿Ã Ã ÃÃ ¬Ã Ã ¹Ã ¸. .... (1)) Ã ´Ã ·Ã »Ã Ã ½Ã µÃ ¹ Ã Ã Ã ¹, Ã µÃ ºÃ Ã Ã  Ã µÃ ¬Ã ½ Ã ´Ã ·Ã »Ã Ã ½Ã µÃ Ã ±Ã ¹ Ã Ã ±Ã Ã Ã  Ã ¬Ã »Ã »Ã Ã , Ã Ã ± ÃÃ Ã ¿Ã Ã Ã ½Ã Ã ± Ã ±Ã Ã Ã ¬ Ã µÃ ¯Ã ½Ã ±Ã ¹ ÃÃ Ã ¿Ã Ã ¹Ã ¼Ã ·Ã Ã ¹Ã ±Ã ºÃ ®Ã  Ã ºÃ ±Ã Ã ±Ã ³Ã Ã ³Ã ®Ã  .... (2) . French version L'exportateur des produits couverts par le prÃ ©sent document (autorisation douaniÃ ¨re No ... dÃ ©clare que, sauf indication claire du contraire, ces produits ont l'origine prÃ ©fÃ ©rentielle ... (1) Italian version L'esportatore delle merci contemplate nel presente documento (autorizzazione doganale n. ... (1)) dichiara che, salvo indicazione contraria, le merci sono di origine preferenziale ... (2) Dutch version De exporteur van de goederen waarop dit document van toepassing is (douanevergunning nr. ... (1)), verklaart dat, behoudens uitdrukkelijke andersluidende vermelding, deze goederen van preferentiÃ «le ... oorsprong zijn (2) Portuguese version O abaixo assinado, exportador dos produtos cobertos pelo presente documento (autorizaÃ §Ã £o aduaneira No ... (1)) declara que, salvo expressamente indicado em contrÃ ¡rio, estes produtos sÃ £o de origem preferencial ... (2) Finnish version TÃ ¤ssÃ ¤ asiakirjassa mainittujen tuotteiden viejÃ ¤ (tullin lupan:o ... (1)) ilmoittaa, ettÃ ¤ nÃ ¤mÃ ¤ tuotteet ovat, ellei toisin ole selvÃ ¤sti merkitty, etuuskohteluun oikeutettuja ... alkuperÃ ¤tuotteita (2) Swedish version ExportÃ ¶ren av de varor som omfattas av detta dokument (tullmyndighetens tillstÃ ¥nd nr. ... (1)) fÃ ¶rsÃ ¤krar att dessa varor, om inte annat tydligt markerats, har fÃ ¶rmÃ ¥nsberÃ ¤ttigande ... ursprung (2) Arabic version ........ ................................ (3) (Place and date) ................................ (4) (Signature of the exporter; in addition the name of the person signing the declaration has to be indicated in clear script) (1) When the invoice declaration is made out by an approved exporter within the meaning of Article 22 of the Protocol, the authorisation number of the approved exporter must be entered in this space. When the invoice declaration is not made out by an approved exporter, the words in brackets shall be omitted or the space left blank. (2) Origin of products to be indicated. When the invoice declaration relates in whole or in part, to products originating in Ceuta and Melilla within the meaning of Article 37 of the Protocol, the exporter must clearly indicate them in the document on which the declaration is made out by means of the symbol CM. (3) These indications may be omitted if the information is contained on the document itself. (4) See Article 21(5) of the Protocol. In cases where the exporter is not required to sign, the exemption of signature also implies the exemption of the name of the signatory. ANNEX VI TO PROTOCOL 4 JOINT DECLARATION ON THE TRANSITIONAL PERIOD CONCERNING THE ISSUING OR MAKING OUT OF DOCUMENTS RELATING TO THE PROOF OF ORIGIN 1. During 12 months following the entry into force of the Agreement, the competent customs authorities of the Community and of Egypt shall accept as valid proof of origin within the meaning of Protocol 4, movement certificates EUR1 and EUR2 forms, issued within the context of the Cooperation Agreement signed on 18 January 1977. 2. Requests for subsequent verification of documents referred to above shall be accepted by the competent customs authorities of the Community and of Egypt for a period of two years after the issuing and making out of the proof of origin concerned. These verifications shall be carried out in accordance with Title VI of Protocol 4 to this Agreement. JOINT DECLARATION CONCERNING THE PRINCIPALITY OF ANDORRA 1. Products originating in the Principality of Andorra falling within Chapters 25 to 97 of the Harmonised System shall be accepted by Egypt as originating in the Community within the meaning of this Agreement. 2. Protocol 4 shall apply, mutatis mutandis, for the purpose of defining the originating status of the abovementioned products. JOINT DECLARATION CONCERNING THE REPUBLIC OF SAN MARINO 1. Products originating in the Republic of San Marino shall be accepted by Egypt as originating in the Community within the meaning of this Agreement. 2. Protocol 4 shall apply, mutatis mutandis, for the purpose of defining the originating status of the abovementioned products. JOINT DECLARATION ON CUMULATION OF ORIGIN The Community and Egypt recognise the important role of cumulation of origin in encouraging the smooth development towards a free trade area between all Mediterranean partners participating in the Barcelona process. The Community agrees to negotiate and conclude agreements with Mediterranean Partner states, especially Mashrek/Maghreb States at the request of the latter, to apply the rule of cumulation of origin once the concerned partners agree to apply identical rules of origin. The Parties furthermore declare that differences in the types of cumulation already in force in the participating countries should not constitute a barrier to achieving this goal. For that purpose they will immediately after the signature of the Agreement start to examine the possibilities of cumulation with the said countries during the transitional period, especially in sectors where the concerned Mediterranean countries apply identical rules of origin. The Community will provide assistance to the concerned partners in order to achieve cumulation of rules of origin. JOINT DECLARATION ON PROCESSING REQUIREMENTS CONTAINED IN ANNEX II Both Parties agree with the processing requirement contained in Annex II and II(a) to Protocol 4. Nevertheless the Community will examine a limited number of requests of derogation presented by Egypt, duly motivated, provided these are not of a nature to compromise achievements on the introduction of cumulation between the Euro-Mediterranean Parties. PROTOCOL 5 on mutual assistance between administrative authorities in customs matters Article 1 Definitions For the purposes of this Protocol: (a) customs legislation shall mean any legal or regulatory provisions applicable in the territories of the Parties governing the import, export, and transit of goods and their placing under any other customs regime or procedure, including measures of prohibition, restriction and control; (b) applicant authority shall mean a competent administrative authority which has been designated by one of the Parties for this purpose and which makes a request for assistance on the basis of this Protocol; (c) requested authority shall mean a competent administrative authority which has been designated by one of the Parties for this purpose and which receives a request for assistance on the basis of this Protocol; (d) personal data shall mean all information relating to an identified or identifiable individual; (e) operation in breach of customs legislation shall mean any violation or attempted violation of customs legislation. Article 2 Scope 1. The Parties shall assist each other, in the areas within their competence, in the manner and under the conditions laid down in this Protocol, to ensure the correct application of the customs legislation, in particular by preventing, investigating and combating operations in breach of that legislation. 2. Assistance in customs matters, as provided for in this Protocol, shall apply to any administrative authority of the Parties which is competent for the application of this Protocol. It shall not prejudice the rules governing mutual assistance in criminal matters. Nor shall it cover information obtained under powers exercised at the request of a judicial authority, except where communication of such information is authorised by that authority. 3. Assistance to recover duties, taxes or fines is not covered by this protocol. Article 3 Assistance on request 1. At the request of the applicant authority, the requested authority shall provide it with all relevant information which may enable it to ensure that customs legislation is correctly applied, including information regarding activities noted or planned which are or could be operations in breach of customs legislation. 2. At the request of the applicant authority, the requested authority shall inform it: (a) whether goods exported from the territory of one of the Parties have been properly imported into the territory of another Party, specifying, where appropriate, the customs procedure applied to the goods; (b) whether goods imported into the territory of one of the Parties have been properly exported from the territory of the other Party, specifying, where appropriate, the customs procedure applied to the goods. 3. At the request of the applicant authority, the requested authority shall, within the framework of its legal or regulatory provisions, take the necessary steps to ensure special surveillance of: (a) natural or legal persons in respect of whom there are reasonable grounds for believing that they are or have been involved in operations in breach of customs legislation; (b) places where stocks of goods have been or may be assembled in such a way that there are reasonable grounds for believing that these goods are intended to be used in operations in breach of customs legislation; (c) goods that are or may be transported in such a way that there are reasonable grounds for believing that they are intended to be used in operations in breach of customs legislation; (d) means of transport that are or may be used in such a way that there are reasonable grounds for believing that they are intended to be used in operations in breach of customs legislation. Article 4 Spontaneous assistance The Parties shall assist each other, at their own initiative and in accordance with their legal or regulatory provisions, if they consider that to be necessary for the correct application of customs legislation, particularly by providing information obtained pertaining to:  activities which are or appear to be operations in breach of customs legislation and which may be of interest to another Party,  new means or methods employed in carrying out operations in breach of customs legislation,  goods known to be subject to operations in breach of customs legislation,  natural or legal persons in respect of whom there are reasonable grounds for believing that they are or have been involved in operations in breach of customs legislation,  means of transport in respect of which there are reasonable grounds for believing that they have been, are, or may be used in operations in breach of customs legislation. Article 5 Delivery, notification At the request of the applicant authority, the requested authority shall, in accordance with legal or regulatory provisions applicable to the latter, take all necessary measures in order:  to deliver any documents, or  to notify any decisions, emanating from the applicant authority and falling within the scope of this Protocol, to an addressee residing or established in the territory of the requested authority. Requests for delivery of documents or notification of decisions shall be made in writing in an official language of the requested authority or in a language acceptable to that authority. Article 6 Form and substance of requests for assistance 1. Requests pursuant to this Protocol shall be made in writing. They shall be accompanied by the documents necessary to enable compliance with the request. When required because of the urgency of the situation, oral requests may be accepted, but must be confirmed in writing immediately. 2. Requests pursuant to paragraph 1 shall include the following information: (a) the applicant authority; (b) the measure requested; (c) the object of and the reason for the request; (d) the legal or regulatory provisions and other legal elements involved; (e) indications as exact and comprehensive as possible on the natural or legal persons who are the target of the investigations; (f) a summary of the relevant facts and of the enquiries already carried out. 3. Requests shall be submitted in an official language of the requested authority or in a language acceptable to that authority. This requirement shall not apply to any documents that accompany the request under paragraph 1. 4. If a request does not meet the formal requirements set out above, its correction or completion may be requested; in the meantime precautionary measures may be ordered. Article 7 Execution of requests 1. In order to comply with a request for assistance, the requested authority shall proceed, within the limits of its competence and available resources, as though it were acting on its own account or at the request of other authorities of that same Party, by supplying information already possessed, by carrying out appropriate enquiries or by arranging for them to be carried out. This provision shall also apply to any other authority to which the request has been addressed by the requested authority when the latter cannot act on its own. 2. Requests for assistance shall be executed in accordance with the legal or regulatory provisions of the requested Party. 3. Duly authorised officials of one of the Parties may, with the agreement of the other Party involved and subject to the conditions laid down by the latter, be present to obtain in the offices of the requested authority or any other concerned authority in accordance with paragraph 1, information relating to activities that are or may be operations in breach of customs legislation which the applicant authority needs for the purposes of this Protocol. 4. Duly authorised officials of one of the Parties may, with the agreement of the other Party involved and subject to the conditions laid down by the latter, be present at enquiries carried out in the latter's territory. Article 8 Form in which information is to be communicated 1. The requested authority shall communicate results of enquiries to the applicant authority in writing together with relevant documents, certified copies or other items. 2. This information may be in computerised form. 3 Original files and documents shall be transmitted only upon request in cases where certified copies would be insufficient. These originals shall be returned at the earliest opportunity. Article 9 Exceptions to the obligation to provide assistance 1. Assistance may be refused or may be subject to the satisfaction of certain conditions or requirements, in cases where a Party is of the opinion that assistance under this Protocol would: (a) be likely to prejudice the sovereignty of Egypt or that of a Member State which has been requested to provide assistance under this Protocol; or (b) be likely to prejudice public policy, security or other essential interests, in particular in the cases referred to under Article 10(2); or (c) violate an industrial, commercial or professional secret. 2. Assistance may be postponed by the requested authority on the ground that it will interfere with an ongoing investigation, prosecution or proceeding. In such a case, the requested authority shall consult with the applicant authority to determine if assistance can be given subject to such terms or conditions as the requested authority may require. 3. Where the applicant authority seeks assistance which it would itself be unable to provide if so requested, it shall draw attention to that fact in its request. It shall then be for the requested authority to decide how to respond to such a request. 4. For the cases referred to in paragraphs 1 and 2, the decision of the requested authority and the reasons therefor must be communicated to the applicant authority without delay. Article 10 Information exchange and confidentiality 1. Any information communicated in whatsoever form pursuant to this Protocol shall be of a confidential or restricted nature, depending on the rules applicable in each of the Parties. It shall be covered by the obligation of official secrecy and shall enjoy the protection extended to similar information under the relevant laws of the Party that received it and the corresponding provisions applying to the Community authorities. 2. Personal data may be exchanged only where the Party which may receive it undertakes to protect such data in at least an equivalent way to the one applicable to that particular case in the Party that may supply it. To this end, the Parties communicate each other information on their applicable rules, including, where appropriate, legal provisions in force in the Member States of the Community. 3. The use, in judicial or administrative proceedings instituted in respect of operations in breach of customs legislation, of information obtained under this Protocol, is considered to be for the purposes of this Protocol. Therefore, the Parties may, in their records of evidence, reports and testimonies and in proceedings and charges brought before the courts, use as evidence information obtained and documents consulted in accordance with the provisions of this Protocol. The competent authority which supplied that information or gave access to those documents shall be notified of such use. 4. Information obtained shall be used solely for the purposes of this Protocol. Where one of the Parties wishes to use such information for other purposes, it shall obtain the prior written consent of the authority which provided the information. Such use shall then be subject to any restrictions laid down by that authority. Article 11 Experts and witnesses An official of a requested authority may be authorised to appear, within the limitations of the authorisation granted, as an expert or witness in judicial or administrative proceedings regarding the matters covered by this Protocol, and produce such objects, documents or certified copies thereof, as may be needed for the proceedings. The request for appearance must indicate specifically before which judicial or administrative authority the official will have to appear, on what matters and by virtue of what title or qualification the official will be questioned. Article 12 Assistance expenses The Parties shall waive all claims on each other for the reimbursement of expenses incurred pursuant to this Protocol, except, as appropriate, for expenses to experts and witnesses, and those to interpreters and translators who are not public service employees. Article 13 Implementation 1. The implementation of this Protocol shall be entrusted on the one hand to the customs authorities of Egypt and on the other hand to the competent services of the Commission of the European Communities and the customs authorities of the Member States as appropriate. They shall decide on all practical measures and arrangements necessary for its application, taking into consideration the rules in force in particular in the field of data protection. They may recommend to the competent bodies amendments which they consider should be made to this Protocol. 2. Parties shall consult each other and subsequently keep each other informed of the detailed rules of implementation which are adopted in accordance with the provisions of this Protocol. Article 14 Other agreements 1. Taking into account the respective competencies of the European Community and the Member States, the provisions of this Protocol shall:  not affect the obligations of the Parties under any other international agreement or convention,  be deemed complementary with agreements on mutual assistance which have been or may be concluded between individual Member States and Egypt, and  not affect the Community provisions governing the communication between the competent services of the Commission of the European Communities and the customs authorities of the Member States of any information obtained under this Protocol which could be of interest to the Community. 2. Notwithstanding the provisions of paragraph 1, the provisions of this Protocol shall take precedence over the provisions of any bilateral agreement on mutual assistance which has been or may be concluded between individual Member States and Egypt insofar as the provisions of the latter are incompatible with those of this Protocol. 3. In respect of questions relating to the applicability of this Protocol, the Parties shall consult each other to resolve the matter in the framework of the Association Committee. FINAL ACT The Plenipotentiaries of: THE KINGDOM OF BELGIUM, THE KINGDOM OF DENMARK, THE FEDERAL REPUBLIC OF GERMANY, THE HELLENIC REPUBLIC, THE KINGDOM OF SPAIN, THE FRENCH REPUBLIC, IRELAND, THE ITALIAN REPUBLIC, THE GRAND DUCHY OF LUXEMBOURG, THE KINGDOM OF THE NETHERLANDS, THE REPUBLIC OF AUSTRIA, THE PORTUGUESE REPUBLIC, THE REPUBLIC OF FINLAND, THE KINGDOM OF SWEDEN, THE UNITED KINGDOM OF GREAT BRITAIN AND NORTHERN IRELAND, Contracting Parties to the Treaty establishing the EUROPEAN COMMUNITY and the Treaty establishing the EUROPEAN COAL AND STEEL COMMUNITY, hereinafter referred to as the Member States, and of the THE EUROPEAN COMMUNITY and the THE EUROPEAN COAL AND STEEL COMMUNITY, hereinafter referred to as the Community, of the one part, and the plenipotentiaries of the ARAB REPUBLIC OF EGYPT, hereinafter referred to as Egypt, of the other part, meeting at Luxembourg on 25 June 2001 for the signature of the Euro-Mediterranean Agreement establishing an association between the European Communities and their Member States, of the one part, and the Arab Republic of Egypt, of the other part, hereinafter referred to as Euro-Mediterranean Agreement, have adopted the following texts: the Euro-Mediterranean Agreement, the Annexes thereto and the following Protocols: Protocol 1 concerning the arrangements applicable to imports into the Community of agricultural products originating in Egypt Protocol 2 concerning the arrangements applicable to imports into Egypt of agricultural products originating in the Community Protocol 3 concerning the arrangements applicable to processed agricultural products Protocol 4 concerning the definition of the concept of originating products and methods of administrative cooperation Protocol 5 on mutual assistance between administrative authorities in customs matters. The plenipotentiaries of the Member States and of the Community and the plenipotentiary of Egypt have adopted the texts of the Joint Declarations listed below and annexed to this Final Act: Joint Declaration on Article 3(2) of the Agreement Joint Declaration on Article 14 of the Agreement Joint Declaration on Article 18 of the Agreement Joint Declaration on Article 34 of the Agreement Joint Declaration on Article 37 of, and Annex VI to, the Agreement Joint Declaration on Article 39 of the Agreement Joint Declaration on Title VI, Chapter 1, of the Agreement Joint Declaration on the protection of data. The plenipotentiaries of the Member States and the plenipotentiary of Egypt take note of the following Unilateral Declarations by the European Community: Declaration by the European Community on Article 11 of the Agreement Declaration by the European Community on Article 19 of the Agreement Declaration by the European Community on Article 21 of the Agreement Declaration by the European Community on Article 34 of the Agreement Declaration by the European Community The plenipotentiaries of the Member States and of the Community and the plenipotentiary of Egypt have also taken note of the Agreement in the form of an Exchange of Letters mentioned below and attached to this Final Act: Agreement in the form of an Exchange of Letters between the Community and Egypt concerning imports into the Community of fresh cut flowers and flower buds falling within subheading 0603 10 of the Common Customs Tariff. Hecho en Luxemburgo, el veinticinco de junio de dos mil uno. UdfÃ ¦rdiget i Luxembourg den femogtyvende juni to tusind og et. Geschehen zu Luxemburg am fÃ ¼nfundzwanzigsten Juni zweitausendundeins. Ã Ã ³Ã ¹Ã ½Ã µ Ã Ã Ã ¿ Ã Ã ¿Ã Ã ¾Ã µÃ ¼Ã ²Ã ¿Ã Ã Ã ³Ã ¿, Ã Ã Ã ¹Ã  Ã µÃ ¯Ã ºÃ ¿Ã Ã ¹ ÃÃ ­Ã ½Ã Ã µ ÃÃ ¿Ã Ã ½Ã ¯Ã ¿Ã Ã ´Ã Ã ¿ Ã Ã ¹Ã »Ã ¹Ã ¬Ã ´Ã µÃ  Ã ­Ã ½Ã ±. Done at Luxembourg on the twenty-fifth day of June in the year two thousand and one. Fait Ã Luxembourg, le vingt-cinq juin deux mille un. Fatto a Lussemburgo, addÃ ¬ venticinque giugno duemilauno. Gedaan te Luxemburg, de vÃ ³fentwintigste juni tweeduizendeneen. Feito no Luxemburgo, em vinte e cinco de Junho de dois mil e um. Tehty Luxemburgissa kahdentenakymmenentenÃ ¤viidentenÃ ¤ pÃ ¤ivÃ ¤nÃ ¤ kesÃ ¤kuuta vuonna kaksituhattayksi. Som skedde i Luxemburg den tjugofemte juni tjugohundraett. Pour le Royaume de Belgique Voor het KoninkrÃ ³k BelgiÃ « FÃ ¼r das KÃ ¶nigreich Belgien Cette signature engage Ã ©galement la CommunautÃ © franÃ §aise, la CommunautÃ © flamande, la CommunautÃ © germanophone, la RÃ ©gion wallonne, la RÃ ©gion flamande et la RÃ ©gion de Bruxelles-Capitale. Deze handtekening verbindt eveneens de Vlaamse Gemeenschap, de Franse Gemeenschap, de Duitstalige Gemeenschap, het Vlaamse Gewest, het Waalse Gewest en het Brussels HoofdstedelÃ ³k Gewest. Diese Unterschrift bindet zugleich die Deutschsprachige Gemeinschaft, die FlÃ ¤mische Gemeinschaft, die FranzÃ ¶sische Gemeinschaft, die Wallonische Region, die FlÃ ¤mische Region und die Region BrÃ ¼ssel-Hauptstadt. PÃ ¥ Kongeriget Danmarks vegne FÃ ¼r die Bundesrepublik Deutschland Ã Ã ¹Ã ± Ã Ã ·Ã ½ Ã Ã »Ã »Ã ·Ã ½Ã ¹Ã ºÃ ® Ã Ã ·Ã ¼Ã ¿Ã ºÃ Ã ±Ã Ã ¯Ã ± Por el Reino de EspaÃ ±a Pour la RÃ ©publique franÃ §aise Thar cheann Na hÃ ireann For Ireland Per la Repubblica italiana Pour le Grand-DuchÃ © de Luxembourg Voor het KoninkrÃ ³k der Nederlanden FÃ ¼r die Republik Ã sterreich Pela RepÃ ºblica Portuguesa Suomen tasavallan puolesta FÃ ¶r Konungariket Sverige For the United Kingdom of Great Britain and Northern Ireland Por las Comunidades Europeas For De EuropÃ ¦iske FÃ ¦llesskaber FÃ ¼r die EuropÃ ¤ischen Gemeinschaften Ã Ã ¹Ã ± Ã Ã ¹Ã  Ã Ã Ã Ã ÃÃ ±Ã ¯Ã ºÃ ­Ã  Ã Ã ¿Ã ¹Ã ½Ã Ã Ã ·Ã Ã µÃ  For the European Communities Pour les CommunautÃ ©s europÃ ©ennes Per le ComunitÃ europee Voor de Europese Gemeenschappen Pelas Comunidades Europeias Euroopan yhteisÃ ¶jen puolesta PÃ ¥ Europeiska gemenskapernas vÃ ¤gnar JOINT DECLARATIONS JOINT DECLARATION ON ARTICLE 3(2) It is understood that the political dialogue and cooperation will also cover issues relating to the fight against terrorism. JOINT DECLARATION ON ARTICLE 14 Both Parties agree to negotiate with a view to granting each other concessions in the trade of fish and fishery products on the basis of reciprocity and mutual interest, with the objective of reaching agreement on the details no later than one year after the signature of this Agreement. JOINT DECLARATION ON ARTICLE 18 In case of serious difficulties arising in relation to the level of imports under the agreement the provisions providing for consultation between the Parties may be used, urgently where necessary. JOINT DECLARATION ON ARTICLE 34 The Parties recognise that Egypt is currently in the process of drafting its own competition law. This will provide the necessary conditions for agreeing on the implementation rules referred to in Article 34(2). While drafting its law, Egypt will take into account the competition rules developed within the European Union. Until the implementation rules referred to in Article 34(2) are adopted, if serious problems arise, the Parties may raise the matter for consideration in the Association Council. JOINT DECLARATION ON ARTICLE 37 AND ANNEX VI For the purpose of this Agreement, intellectual property includes, in particular, copyright, including copyright in computer programmes, and neighbouring rights, patents, industrial designs, geographical indications, including appellations of origin, trademarks and service marks, topographies of integrated circuits, as well as the protection against unfair competition as referred to in Article 10 bis of the Paris Convention for the Protection of Industrial Property (Stockholm Act, 1967) and protection of undisclosed information on know-how. JOINT DECLARATION ON ARTICLE 39 The Parties agree that, in the event of a serious disequilibrium in their overall balance of trade, which threatens trade relations, either Party may call for consultations within the Association Committee in order to promote, in line with Article 39, balanced economic relations and to consider ways to sustainably improve the situation with a view to reduce the imbalances. JOINT DECLARATION ON TITLE VI CHAPTER 1 The Parties agree to endeavour to facilitate the issuing of visas to bona fide persons active in the implementation of this Agreement, including, inter alia, business persons, investors, academics, trainees, government officials; first degree family members of persons legally resident in the territory of the other party shall also be considered. JOINT DECLARATION ON THE PROTECTION OF DATA The Parties agree that the protection of data will be guaranteed in all areas where the exchange of personal data is envisaged. DECLARATIONS BY THE EUROPEAN COMMUNITY DECLARATION BY THE EUROPEAN COMMUNITY ON ARTICLE 11 When consultations are requested as provided for in the last paragraph of Article 11, the Community will be ready to hold consultations within 30 days of the exceptional measures being notified to the Association Committee by Egypt. The purpose of such consultations will be to ensure that the measures concerned are in accordance with the provisions of Article 11, and the Community will not oppose the adoption of the measures if these conditions are met. DECLARATION BY THE EUROPEAN COMMUNITY ON ARTICLE 19 The special provisions applied by the Community to the Canary Islands, referred to in Article 19(2) are those provided for by Council Regulation (EEC) No 1911/91 of 26 June 1991. DECLARATION BY THE EUROPEAN COMMUNITY ON ARTICLE 21 The Community is prepared to hold meetings at official level, at Egypt's request, to provide information on any modifications which may have been introduced in its trade relations with third countries. DECLARATION BY THE EUROPEAN COMMUNITY ON ARTICLE 34 The Community declares that, until the adoption by the Association Council of the implementing rules on fair competition referred to in Article 34(2), in the context of the interpretation of Article 34(1), it will assess any practice contrary to that Article on the basis of the criteria resulting from the rules contained in Articles 81, 82 and 87 of the Treaty establishing the European Community, and, for products covered by the Treaty establishing the European Coal and Steel Community, by those contained in Articles 65 and 66 of that Treaty and the Community rules on State aid, including secondary legislation. The Community declares that, as regards the agricultural products referred to in Title II Chapter 3, the Community will assess any practice contrary to paragraph 1(i) of Article 34 according to the criteria established by the Community on the basis of Articles 36 and 37 of the Treaty establishing the European Community and in particular those established in Council Regulation No 26/62 as amended, and any practice contrary to paragraph 1(iii) of Article 34 according to the criteria established by the European Community on the basis of Articles 36 and 87 of the Treaty establishing the European Community. DECLARATION BY THE EUROPEAN COMMUNITY The provisions of the Agreement that fall within the scope of Part III, Title IV of the Treaty establishing the European Community bind the United Kingdom and Ireland as separate Contracting Parties, and not as part of the European Community, until the United Kingdom or Ireland (as the case may be) notifies the Arab Republic of Egypt that it has become bound as part of the European Community in accordance with the Protocol on the position of the United Kingdom and Ireland annexed to the Treaty on European Union and the Treaty establishing the European Community. The same applies to Denmark, in accordance with the Protocol annexed to those Treaties on the position of Denmark. AGREEMENT in the form of an Exchange of Letters between the Community and Egypt concerning imports into the Community of fresh cut flowers and flowers and flower buds falling within subheading 0603 10 of the Common Customs Tariff Sir, The following was agreed between the Community and Egypt: Protocol 1 of the Euro-Mediterranean Agreement provides for the elimination of customs duties on imports into the Community of cut flowers and flower buds, fresh, falling within subheading 0603 10 of the Common Customs Tariff and originating in Egypt, subject to a limit of 3 000 tonnes. Egypt undertakes to abide by the conditions laid down below for imports into the Community of roses and carnations which qualify for the elimination of this tariff:  the price level of imports into the Community must be at least equal to 85 % of the Community price level for the same products over the same periods,  the Egyptian price level shall be determined by recording the prices of the imported products, on representative Community import markets,  the Community price level shall be based on the producer prices recorded on representative markets of the main producer Member States,  price levels will be recorded on a fortnightly basis and weighted by the respective quantities. This provision is valid for Community prices and for Egyptian prices,  for both Community producer prices and the import prices of Egyptian products, a distinction shall be made between large-flowered and small-flowered roses and between unifloral and multifloral carnations,  if the Egyptian price level for any one type of product is below 85 % of the Community price level, the tariff preference shall be suspended. The Community shall reinstate the tariff preference when an Egyptian price level equal to 85 % or more of the Community price level is recorded. I should be obliged if you would confirm that your Government is in agreement with the contents of this letter. Please accept, Sir, the assurance of my highest consideration. For the European Community Sir, I have the honour to acknowledge receipt of your letter of today's date which reads as follows: The following was agreed between the Community and Egypt: Protocol 1 of the Euro-Mediterranean Agreement provides for the elimination of customs duties on imports into the Community of cut flowers and flower buds, fresh, falling within subheading 0603 10 of the Common Customs Tariff and originating in Egypt, subject to a limit of 3 000 tonnes. Egypt undertakes to abide by the conditions laid down below for imports into the Community of roses and carnations which qualify for the elimination of this tariff:  the price level of imports into the Community must be at least equal to 85 % of the Community price level for the same products over the same periods,  the Egyptian price level shall be determined by recording the prices of the imported products on representative Community import markets,  the Community price level shall be based on the producer prices recorded on representative markets of the main producer Member States,  price levels will be recorded on a fortnightly basis and weighted by the respective quantities. This provision is valid for Community prices and for Egyptian prices,  for both Community producer prices and the import prices of Egyptian products, a distinction shall be made between large-flowered and small-flowered roses and between unifloral and multifloral carnations,  if the Egyptian price level for any one type of product is below 85 % of the Community price level, the tariff preference shall be suspended. The Community shall reinstate the tariff preference when an Egyptian price level equal to 85 % or more of the Community price level is recorded. I should be obliged if you would confirm that your Government is in agreement with the contents of this letter. I have the honour to confirm that my Government is in agreement with the contents of your letter. Please accept, Sir, the assurance of my highest consideration. For the Government of the Arab Republic of Egypt